--------------------------------------------------------------------------------

Exhibit 10.3

 
Execution Version


CREDIT AGREEMENT


AMENDMENT NO. 3


This AMENDMENT NO. 3 (this “Amendment”) is made as of May 15, 2020 by and among
CLECO CORPORATE HOLDINGS LLC (f/k/a CLECO CORPORATION), a Louisiana limited
liability company (the “Borrower”), the LENDERS party hereto (the “Lenders”),
and MIZUHO BANK, LTD., as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of April 13, 2016 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Revolving Credit Agreement”);


WHEREAS, the Borrower has requested certain amendments to the Revolving Credit
Agreement, and the parties hereto agree to such amendments as set forth in, and
in accordance with the terms and conditions of, this Amendment (the Revolving
Credit Agreement as so amended, the “Amended Revolving Credit Agreement”);
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
Article I.
DEFINITIONS
 
Section 1.1    Capitalized terms used and not otherwise specifically defined
in   this Amendment shall have the meanings given to such terms in the Amended
Revolving Credit Agreement.
 
Section 1.2    The rules of construction set forth in Section 1.03 of the
Amended Revolving Credit Agreement shall apply to this Amendment and are hereby
incorporated by reference, mutatis mutandis, with the same force and effect as
if fully set forth in this Amendment.
 
Article II.
AMENDMENT


Section 2.1    As of the Effective Date, subject to the terms and conditions
set   forth herein, the Required Lenders and the Borrower hereby agree to amend
the Revolving  Credit Agreement to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in  the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended
Revolving Credit Agreement attached as Annex A hereto.


Cleco – Amendment No. 3 to Revolving Credit Agreement

--------------------------------------------------------------------------------

Article III.


CONDITIONS TO EFFECTIVENESS


Section 3.1    This Amendment shall become effective on and as of the date (the
“Effective Date”) on which each of the following conditions precedent shall have
been satisfied in full:


(a)          the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Required Lenders and the Administrative
Agent;


(b)          The Administrative Agent shall have received the following
documents, each certified as indicated below:


(i)           a copy of a certificate as to the existence/authorization of the
Borrower from the Secretary of State of the Borrower’s state of organization
dated as of a recent date;
 
(ii)         a copy of the articles of incorporation or certificate of formation
(or such other Constitutive Documents as the case may be) of the Borrower,
together with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and
 
(iii)        a certificate of the Borrower, executed by an Authorized Officer of
such Person certifying:
 
(A)        that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Borrower, as amended and in effect on the date of
such certificate;
 
(B)       that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Amended Revolving
Credit Agreement and that such resolutions have not been modified, rescinded or
amended and are in full force and effect; and
 
(C)       as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower, executing the Amendment and each other
document to be delivered by the Borrower, from time to time pursuant to the
terms thereof (and the Administrative Agent and each Lender may conclusively
rely on such incumbency certification until it receives notice in writing from
the Borrower).
 
(c)          The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date), in each case in form and substance reasonably satisfactory to the
Administrative Agent and the


Cleco – Amendment No. 3 to Revolving Credit Agreement

--------------------------------------------------------------------------------

Lenders, of (i) Phelps Dunbar, L.L.P., Louisiana counsel for the Borrower and
(ii) Baker Botts, New York counsel for the Borrower.
 
(d)         The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA  Patriot  Act. (Title III of Pub. Law 107-56 (signed into law
October 26, 2001), as amended.
 
(e)          The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.
 
(f)          The “Effective Date” as defined in each of (i) that certain Term
Loan Credit Agreement Amendment No. 3 dated on or about the date hereof
(amending that certain Term Loan Credit Agreement dated as of June 28, 2016
among the Borrower as borrower, the lenders party thereto and Mizuho Bank, Ltd.
as administrative agent (as amended prior to the date of such Term Loan Credit
Agreement Amendment No. 3)), among the Borrower as borrower, the lenders party
thereto and Mizuho Bank, Ltd., in its capacity as administrative agent for the
lenders thereunder, (ii) that certain Term Loan Agreement Amendment No. 1 dated
on or about the date hereof (amending that certain Term Loan Agreement dated as
of February 1, 2019 among the Borrower as borrower, the lenders party thereto
and Mizuho Bank, Ltd. as administrative agent), among the Borrower as borrower,
the lenders party thereto and Mizuho Bank, Ltd., in its capacity as
administrative agent for the lenders thereunder, and (iii) that certain Credit
Agreement Amendment No. 1 dated on or about the date hereof (amending that
certain Credit Agreement dated as of April 13, 2016 among Cleco Power LLC as
borrower, the lenders party thereto and Mizuho Bank, Ltd. as administrative
agent), among Cleco Power LLC as borrower, the lenders party thereto and Mizuho
Bank, Ltd. as administrative agent, shall have occurred, with the foregoing
amendments each having been consummated on terms and subject to conditions
substantially consistent with those set forth in the respective amendments;
 
(g)         After giving effect to the transaction to occur on the Effective
Date (including the entry into the amendments referenced in the foregoing clause
(f) and the consummation of the transactions contemplated in connection
therewith), the Borrower and each of its Subsidiaries, on a consolidated basis,
will be Solvent;
 
(h)         Since December 31, 2019, there shall not have been any material
adverse change in the business, condition (financial or otherwise) operation or
prospects of the Borrower and its subsidiaries, taken as a whole, other than as
previously disclosed in writing to the Lenders;


Cleco – Amendment No. 3 to Revolving Credit Agreement

--------------------------------------------------------------------------------

(i)          the Administrative Agent shall have received certificates from (i)
an Authorized Officer of the Borrower certifying as to the matters set forth in
the foregoing clause (h)and the following Section 4.1 and (ii) a Financial
Officer of the Borrower certifying as to the matters set forth in the foregoing
clause (g).


Article IV.
REPRESENTATIONS AND WARRANTIES


Section 4.1 In order to induce the Lenders to provide this Amendment, the
Borrower represents and warrants as of the Effective Date (as defined in this
Amendment), which representations and warranties shall survive the execution of
this Amendment and the Effective Date, that each of the representations and
warranties made by the Borrower in the Amended Revolving Credit Agreement and
any other Financing Document is true and correct in all material respects (and
to the extent that any such representation and warranty is otherwise qualified
by materiality or material adverse effect, such representation and warranty is
true and correct in all respects), or in the case of any representations and
warranties made as of a specified date, such representations and warranties were
true and correct in all material respects (and to the extent that any such
representation and warranty is otherwise qualified by materiality or material
adverse effect, such representation and warranty shall be true and correct in
all respects) as of such specified date.


Article V.
GENERAL PROVISIONS


Section 5.1          Reference to the Effect on the Financing Documents.


(a)        On and after the Effective Date, each reference in the Revolving
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Revolving Credit Agreement, and each reference in each
other Financing Document to “the HoldCo Acquisition/Revolver Credit Agreement”,
“the Acquisition Facilities Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Revolving Credit Agreement, shall mean and be a
reference to the Amended Revolving Credit Agreement.
 
(b)          Except as specifically provided above, all of the terms and
provisions of the Revolving Credit Agreement and all other Financing Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
 
(c)         The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver or amendment of
any right, power or remedy of the Lenders or the Administrative Agent under any
of the Financing Documents, nor constitute a waiver or amendment of any other
provision of any of the Financing Documents or for any purpose except as
expressly set forth herein.
 
(d)          This Amendment is a Financing Document.
 
Section 5.2     No Oral Modification.    This Amendment may not be amended,
supplemented, modified or waived, except in accordance with the Financing
Documents.


Cleco – Amendment No. 3 to Revolving Credit Agreement

--------------------------------------------------------------------------------

Section 5.3     Binding Upon Successors and Assigns.  This  Amendment shall 
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective successors and permitted assigns under the Financing Documents.
 
Section 5.4    Execution in Counterparts. This Amendment may be executed in
several counterparts, each of which is an original (and by different parties
hereto in different counterparts), but all of which together constitute one and
the same agreement. This  Amendment and the other Financing Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreement and understanding, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Amendment by digital signature (e.g., DocuSign) or by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
Section 5.5    Notices; Applicable Law and Jurisdiction.  The provisions set
forth in Sections 9.01 (Notices), 9.02 (Waivers; Amendments), 9.03 (Expenses;
Indemnity; Damage Waiver), 9.05 (Survival), 9.07 (Severability), 9.09 (Governing
Law; Jurisdiction; Consent to Service of Process), 9.10 (WAIVER OF JURY TRIAL),
9.11 (Headings) and 9.12 (Confidentiality) of the Amended Revolving Credit
Agreement shall apply to this Amendment and are hereby incorporated by
reference, mutatis mutandis, with the same force and effect as if fully set
forth in this Amendment (and as if each reference to “this Agreement” were a
reference to this Amendment).
 
[Signature Pages Follow]


Cleco – Amendment No. 3 to Revolving Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the undersigned as of
the date first set forth above.
 


CLECO CORPORATE HOLDINGS LLC,
as Borrower


By:

/s/ William G. Fontenot



Name: William G. Fontenot
Title: President and Chief Executive Officer


By:
/s/ Kazi Hasan


  Name: Kazi Hasan   Title: Chief Financial Officer



Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------


MIZUHO BANK, LTD.,

as Administrative Agent and as a Lender



By:

/s/ Edward Sacks

Name: Edward Sacks
Title: Authorized Signatory



Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,

as a Lender



By:

/s/ Anju Abraham

Name: Anju Abraham
Title: Authorized Signatory



Signature Page to Amendment No. 3 to the Revolving Credit Agreement


--------------------------------------------------------------------------------


CoBank, ACB,

as a Lender



By:

/s/ Josh Batchelder


Name: Josh Batchelder
Title: Managing Director




Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

as a Lender



By:

/s/ Dixon Schultz


Name: Dixon Schultz
Title: Managing Director




By: /s/ Nimisha Srivastav
Name: Nimisha Srivastav

Title: Director




Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,

as a Lender



By:

/s/ Nancy R. Barwig

Name: Nancy R. Barwig

Title: Executive Director



Signature Page to Amendment No. 3 to the Revolving Credit Agreement


--------------------------------------------------------------------------------


REGIONS BANK,

as a Lender



By:

/s/ Jerry Wells

Name: Jerry Wells

Title: Director



Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------


SUMITOMO MITSUI BANKING

CORPORATION, as a Lender



By:

/s/ Katie Lee

Name: Katie Lee
Title: Director



Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------


THE BANK OF NOVA SCOTIA,

as a Lender



By:

/s/ David Dewar

Name: David Dewar
Title: Director



Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------

 Annex A


Amended Revolving Credit Agreement


[see attached]


Signature Page to Amendment No. 3 to the Revolving Credit Agreement



--------------------------------------------------------------------------------

Execution Version 
CONFORMED for Amendment No. 1 made as of July 30, 2018 and 
Amendment No. 2 made as of February 1, 2019
 
CREDIT AGREEMENT
 
dated as of


April 13, 2016
 
as amended by Amendment No. 1 made as of July 30, 2018 and
, Amendment No. 2 made as of February 1, 2019 and Amendment No. 3 made as of May
15, 
2020


among
 
CLECO MERGERSUB INC.,
as Initial Borrower,
to be merged with and into
CLECO CORPORATIONCORPORATE HOLDINGS LLC,
following consummation of the Acquisition, as Borrower
 
The Lenders Party Hereto, and
 
MIZUHO BANK, LTD.,
as Administrative Agent



--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, 
MIZUHO BANK, LTD.,
JPMORGAN CHASE BANK, N.A., 
COBANK, ACB,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHOREGIONS CAPITAL MARKETS, A DIVISION OF REGIONS 
BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents


ARTICLE I DEFINITIONS
21
     
SECTION 1.01
Defined Terms
21
 
SECTION 1.02
Classification of Loans and Borrowings
4430
 
SECTION 1.03
Terms Generally
4430
 
SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
4431
 
SECTION 1.05
Status of Obligations
4532
 
SECTION 1.06
Divisions
32
       
ARTICLE II THE CREDITS
4632
     
SECTION 2.01
Revolving Loan Commitments
4632
 
SECTION 2.02
Loans and Borrowings
4632
 
SECTION 2.03
Requests for Borrowings
4733
 
SECTION 2.04
Reserved
4833
 
SECTION 2.05
Swingline Loans
48Reserved34
 
SECTION 2.06
Letters of Credit
5034
 
SECTION 2.07
Funding of Borrowings
5538
 
SECTION 2.08
Interest Elections
5539
 
SECTION 2.09
Termination and Reduction of Revolving Loan Commitments
5740
 
SECTION 2.10
Repayment of Loans; Evidence of Debt
5741
 
SECTION 2.11
Optional Prepayment of Loans.
5842
 
SECTION 2.12
Mandatory Prepayments and Mandatory Offers.
5942
 
SECTION 2.13
Fees
6343
 
SECTION 2.14
Interest
6444
 
SECTION 2.15
Alternate Rate of Interest64; Effect of Benchmark Transition Event
44
 
SECTION 2.16
Increased Costs; Illegality
6548
 
SECTION 2.17
Break Funding Payments
6750
 
SECTION 2.18
Taxes
6851
 
SECTION 2.19
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
7154
 
SECTION 2.20
Mitigation Obligations; Replacement of Lenders
7456
 
SECTION 2.21
Expansion Option
7557
 
SECTION 2.22
Defaulting Lenders
7759
 
SECTION 2.23
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
8061
 
SECTION 2.24
Renewal Options
62
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
8063
     
SECTION 3.01
Organization
8063
 
SECTION 3.02
Authority
8063
 
SECTION 3.03
Necessary Action
8163
 
SECTION 3.04
Due Authorization, Etc.
8163
 
SECTION 3.05
Compliance with Law
8164
 
SECTION 3.06
No Litigation
8164



Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

 
SECTION 3.07
Title
81
 
SECTION 3.083.07
Governmental Approvals
8164
 
SECTION 3.093.08
Financial Condition
8264
 
SECTION 3.10
Capitalization
82
 
SECTION 3.11
Subsidiaries
82
 
SECTION 3.12
Taxes
82
 
SECTION 3.13
No Default
83
 
SECTION 3.14
ERISA
83
 
SECTION 3.153.09
No Violation
8365
 
SECTION 3.163.10
Not Investment Company
8365
 
SECTION 3.173.11
Accuracy of Disclosures
8365
 
SECTION 3.183.12
Margin Regulations
8365
 
SECTION 3.19
Labor Relations
84
 
SECTION 3.203.13
Environmental Matters
8465
 
SECTION 3.213.14
Anti-Terrorism Laws and; Sanctions
85; Anti-Corruption Laws67
 
SECTION 3.22
Immunity
85
 
SECTION 3.23
Pari Passu Rankings
85
 
SECTION 3.24
Solvency
85
 
SECTION 3.25
Use of Proceeds
86
       
ARTICLE IV CONDITIONS
8667
     
SECTION 4.01
Effective Date
86Reserved67
 
SECTION 4.02
Each Subsequent Credit Event
8967
       
ARTICLE V AFFIRMATIVE COVENANTS
9068
     
SECTION 5.01
Use of Proceeds
9068
 
SECTION 5.02
Financial Statements
9068
 
SECTION 5.03
Notices of Material Events
9169
 
SECTION 5.04
Inspection of Property
9370
 
SECTION 5.05
Maintenance of Properties
9371
 
SECTION 5.06
Governmental Approvals
94
 
SECTION 5.075.06
Compliance with Laws
9471
 
SECTION 5.085.07
Maintenance of Legal Status
9471
 
SECTION 5.095.08
Insurance
9472
 
SECTION 5.105.09
Taxes
9472
 
SECTION 5.11
Auditors
94
 
SECTION 5.125.10
Financial Covenant
9472
 
SECTION 5.13
Debt Rating
95
 
SECTION 5.14
Merger
95
       
ARTICLE VI NEGATIVE COVENANTS
9672
     
SECTION 6.01
Fundamental Changes; Sale of Assets; Etc.
9672
 
SECTION 6.02
Conduct of Business
9772
 
SECTION 6.03
IndebtednessDistributions
9773
 
SECTION 6.04
Liens
99
 
SECTION 6.05
Investments
100



 
ii Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

 
SECTION 6.06
Distributions
101
 
SECTION 6.076.04
Transactions with Affiliates
10173
 
SECTION 6.08
Constitutive Documents
101
 
SECTION 6.096.05
Anti-Terrorism Laws and Sanctions; Anti-Money Laundering
101Anti-Corruption Laws73
 
SECTION 6.06
Liens
74
 
SECTION 6.10
Name, Fiscal Year
102
 
SECTION 6.11
Registered Office
102
 
SECTION 6.12
Derivative Transactions
102
       
ARTICLE VII EVENTS OF DEFAULT
10278
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
10480
     
SECTION 8.01
Appointment and Authority
10480
 
SECTION 8.02
Rights as a Lender
10580
 
SECTION 8.03
Exculpatory Provisions
10580
 
SECTION 8.04
Reliance by Administrative Agent
10681
 
SECTION 8.05
Delegation of Duties
10682
 
SECTION 8.06
Resignation of Administrative Agent
10682
 
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
10883
 
SECTION 8.08
No Other Duties
10883
 
SECTION 8.09
No Liability
10884
 
SECTION 8.10
Representative of Secured Parties
108
 
SECTION 8.118.10
Administrative Agent May File Proofs of Claim
10984
 
SECTION 8.11
Certain ERISA Matters
84
       
ARTICLE IX MISCELLANEOUS
11086
     
SECTION 9.01
Notices
11086
 
SECTION 9.02
Waivers; Amendments
11187
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
11590
 
SECTION 9.04
Successors and Assigns
11792
 
SECTION 9.05
Survival
12196
 
SECTION 9.06
Counterparts; Integration; Effectiveness
12296
 
SECTION 9.07
Severability
12297
 
SECTION 9.08
Right of Setoff
12297
 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
12297
 
SECTION 9.10
WAIVER OF JURY TRIAL
12398
 
SECTION 9.11
Headings
12498
 
SECTION 9.12
Confidentiality
12498
 
SECTION 9.13
USA PATRIOT Act
12499
 
SECTION 9.14
Appointment for Perfection
125
 
SECTION 9.159.14
Interest Rate Limitation
12599
 
SECTION 9.169.15
No Advisory or Fiduciary Responsibility
12599
 
SECTION 9.17
Cleco Corp. as Borrower
126



 
iii Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SCHEDULES:
 
   

Schedule 2.01
–
Commitments and Lenders



 
iv Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Borrowing Request
Exhibit B-2
–
Form of Letter of Credit Request
Exhibit B-3
–
Form of Interest Election Request
Exhibit C
–
Form of Increasing Lender Supplement
Exhibit D
–
Form of Augmenting Lender Supplement
Exhibit E
–
Form of Financial Ratio Certificate
Exhibit F-1
–
Form of Acquisition Loan Note
Exhibit F-2F
-
Form of Revolving Loan Note
Exhibit G-1
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit G-2
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit G-3
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
Exhibit G-4
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit H
–
Form of Pari Passu Intercreditor Agreement
Exhibit I
–
Form of Pledge Agreement
Exhibit J
–
Terms of Permitted Subordinated Indebtedness
Exhibit K-1
–
Form of Kirkland & Ellis LLP Legal Opinion
Exhibit K-2
–
Form of Taylor, Porter, Brooks & Phillips L.L.P. Legal Opinion
Exhibit K-3
–
Form of Phelps Dunbar L.L.P. Legal Opinion
Exhibit K-4
–
Form of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC Legal Opinion
Exhibit K-5
–
Form of Van Ness Feldman LLP Legal Opinion



 
v Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 13, 2016 among CLECO
MERGERSUB INC.CORPORATE HOLDINGS LLC (f/k/a CLECO CORPORATION), a Louisiana
corporation (“Initiallimited liability company (the “Borrower”), and immediately
upon consummation of the Acquisition referred to below, CLECO CORPORATION, a
Louisiana corporation (“Cleco Corp.”), the LENDERS from time to time party
hereto and MIZUHO BANK, LTD., as Administrative Agent, as amended by Amendment
No. 1 made as of July 30, 2018 and, Amendment No. 2 made as of February 1, 2019
and Amendment No. 3 made as of May 15, 2020.


RECITALS


WHEREAS, the Initial Borrower has entered into that certain Agreement and Plan
of Merger (the “Merger Agreement”), by and among Initial Borrower, Cleco
Partners L.P. (f/k/a Como 1 L.P.) and Cleco Corp., whereby the Initial Borrower
shall be merged with and into Cleco Corp., with Cleco Corp. as the surviving
corporation (the “Acquisition”);


WHEREAS, in order to fund, in part, the consummation of the Acquisition and pay
fees and expenses in connection with the Acquisition, the Borrower has requested
that the Lenders enter into this Agreement to extend credit in the form of term
loans on the Effective Date in an aggregate principal amount of $1,350,000,000
(the “Acquisition Loan Facility”);


WHEREAS, in addition, in order to fund working capital and to fund other
general corporate purposes, the Borrower has requested that the Lenders extend
credit in the form of revolving loans at any time and from time to time on and
after the Effective Date and prior to the Revolving LoanLatest Maturity Date, in
an aggregate principal amount at any time outstanding, together with the
aggregate principal amount of outstanding Swingline Loans and aggregate face
amount of outstanding Letters of Credit, up to $100,000,000175,000,000 (the
“Revolving Credit Facility”); and

WHEREAS, Borrower has requested that the Swingline Lender make Swingline Loans,
at any time and from time to time after the Effective Date and prior to the
Revolving Loan Maturity Date, in an aggregate principal amount at any time
outstanding up to $10,000,000 (and, in any case, up to $100,000,000 measured
together with the aggregate principal amount of outstanding Revolving Loans and
the aggregate face amount of outstanding Letters of Credit); and
 
WHEREAS, the Borrower has requested that the Issuing Banks issue standby and
commercial letters of credit, in an aggregate face amount at any time
outstanding up to $100,000,000175,000,000 (and, in any case, up to
$100,000,000175,000,000 measured together with the aggregate principal amount of
outstanding Revolving Loans and outstanding Swingline Loans), to support certain
payment obligations.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS


SECTION 1.01          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Acceptance DeadlineAct” has the meaning set forth in Section 2.12(g)9.13.


“Acquired Assets” means the equity and assets of Cleco Corp. and its
Subsidiaries. 


“Acquisition” has the meaning set forth in the Recitals hereto.
 
“Acquisition Facility Applicable Margin” means, for any date of determination
with respect to any Acquisition Loan, the rate per annum as set forth below:


 
 
Pricing 
Level
 
 
Rating of Loan Facilities
Acquisition 
Facility Applicable 
Margin –
Eurodollar Loans
 
Acquisition Facility 
Applicable Margin
– Base Rate Loans
             
S&P/Fitch
  Moody’s                
1
≥ BBB+
and ≥ Baa1
1.25%
0.25%
           
2
= BBB
and = Baa2
1.50%
0.50%
           
3
= BBB-
and = Baa3
1.75%
0.75%
           
4
= BB+
and = Ba1
2.25%
1.25%
           
5
≤ BB
and ≤ Ba2
2.75%
1.75%



; provided that, commencing on the second anniversary of the Effective Date and
on each three month anniversary following such second anniversary of the
Effective Date, the interest rate margins set forth above shall be automatically
increased by twenty-five (25) basis points.
 
For purposes of determining the “Acquisition Facility Applicable Margin”,


(a)         if Moody’s, S&P and Fitch all have in effect Applicable Ratings
applicable to Borrower’s senior secured Indebtedness then the Acquisition
Facility Applicable Margin will be based on the two highest such Applicable
Ratings; provided that in cases where Fitch’s rating is the highest, the
Applicable Rating with respect to Fitch shall instead be equal to the next
highest rating from Moody’s or S&P (e.g., if the ratings from Moody’s, S&P and
Fitch are Ba1, BB and BBB- respectively, then the Applicable Ratings are Moody’s
Ba1 and Fitch BB+);


 
2 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(b)        if two of Moody’s, S&P and Fitch have in effect Applicable Ratings
applicable to Borrower’s senior secured Indebtedness, then the Acquisition
Facility Applicable Margin will be based on such Applicable Ratings; provided
that in cases where Fitch’s rating is the highest, the Acquisition Facility
Applicable Rating with respect to Fitch shall instead be equal to the next
highest rating from Moody’s or S&P, as applicable (e.g., if the ratings from
Moody’s, and Fitch are Ba1 and BBB- respectively, then the Applicable Ratings
are Moody’s Ba1 and Fitch BB+);
 
(c)         subject to clause (f) below, if there is one Applicable Rating, then
the Acquisition Facility Applicable Margin shall be based on such Applicable
Rating;


(d)         if the Applicable Ratings for Borrower’s senior secured Indebtedness
shall fall within different pricing levels, (i) if the split in the Applicable
Ratings is one pricing level, then the Acquisition Facility Applicable Margin
will be based on the lower pricing level (i.e., level 1 if the Loan Facilities
are rated level 1 and level 2), (ii) if the split in the Applicable Ratings is
two pricing levels, then the Acquisition Facility Applicable Margin will be
based on the pricing level between such two pricing levels (i.e., level 2 if the
Loan Facilities are rated level 1 and level 3), and (iii) if the split in the
Applicable Ratings is more than two pricing levels, the Acquisition Facility
Applicable Margin will be based on the pricing level immediately above the lower
pricing level (i.e., level 2 if the Loan Facilities are rated at level 1 and
level 4);
 
(e)         if the Applicable Ratings for Borrower’s senior secured 
Indebtedness shall be changed (other than as a result of a change in the rating
system of Moody’s, S&P and Fitch, as applicable), such change shall be effective
as of the date on which it is first announced by the applicable Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section
5.03(a)(viii) or otherwise;
 
(f)         subject to clause (g) below, if neither S&P nor Moody’s shall have
in effect a rating for Borrower’s senior secured Indebtedness, then the
Acquisition Facility Applicable Margin will be based on level 5; and


(g)        if none of Moody’s, S&P and Fitch shall have in effect a rating for
Borrower’s senior secured Indebtedness, but any of Moody’s, S&P or Fitch shall
have in effect a rating for the Debt under the OpCo Financing Documents, then
the Acquisition Facility Applicable Margin will be based on the pricing level
that is two pricing levels above the pricing level for the Debt under the OpCo
Financing Documents.
 
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Acquisition Facility Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the


 
3 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Acquisition Facility Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.


“Acquisition Loans” means the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a). Each Acquisition Loan shall be either a Base Rate
Loan or a Eurodollar Loan.


“Acquisition Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Acquisition Loan hereunder up to
the amount set forth on Schedule 2.01 to this Agreement, as the same may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The aggregate principal amount of the Lenders’
Acquisition Loan Commitments on the Effective Date is $1,350,000,000.00.
 
“Acquisition Loan Facility” has the meaning set forth in the Recitals hereto. 
“Acquisition Loan Lender” means each Lender that holds an Acquisition Loan
Commitment (or, if the Acquisition Loan Commitments have expired, each Lender
that hold Acquisition Loans).


“Acquisition Loan Maturity Date” means April 13, 2019.


“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.


“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any


 
4 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Manager or Advisor of such Fund and any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, any such Manager or Advisor (including, for the
avoidance of doubt, any Fund or any direct or indirect subsidiary of any Fund
which is Controlled by any such Person).
 
“Affiliated Lender” has the meaning set forth in Section 9.02(b).


“AFUDC” means the cost of equity funds used to finance utility plant additions
during the construction period for such addition, determined in accordance with
GAAP.


“Agents” means, collectively, the Administrative Agent and the
Collateral AgentAgreement” has the meaning set forth in the Preamble.


“Amendment No. 3” means that certain Credit Agreement Amendment No. 3 made as of
May 15, 2020, among the Borrower, the Lenders party thereto and the
Administrative Agent.


“Amendment No. 3 Effective Date” means the “Effective Date” as defined in
Amendment No. 3.


“Amendment No. 3 Fee Letters” means, collectively, (i) that certain Amended and
Restated Active Arranger Fee Letter, entered into as of May 14, 2020, among
Mizuho Bank, Ltd., JPMorgan Chase Bank, N.A. and the Borrower, (ii) that certain
Passive Arranger Fee Letter, entered into as of May 14, 2020, by and among
Regions Capital Markets, a division of Regions Bank, Sumitomo Mitsui Banking
Corporation, The Bank of Nova Scotia and the Borrower and (iii) that certain
Passive Arranger Fee Letter, entered into as of May 14, 2020, by and among
CoBank, ACB, Credit Agricole Corporate and Investment Bank and the Borrower.
 
“Amendment No. 3 Mandated Lead Arrangers” means each of Mizuho Bank, Ltd.,
JPMorgan Chase Bank, N.A., CoBank, ACB, Credit Agricole Corporate and Investment
Bank, Regions Capital Markets, a division of Regions Bank, Sumitomo Mitsui
Banking Corporation, and The Bank of Nova Scotia, each in its capacity as joint
lead arranger and joint bookrunner in connection with Amendment No. 3.
 
“Anniversary Date” has the meaning set forth in Section 2.24.
 
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§§78dd-1 et seq.), the United Kingdom Bribery Act of 2010, and other
anti-corruption legislation in other jurisdictions applicable to any Borrower
Group Member


“Anti-Terrorism Law” means each of (a) Executive Order No. 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism; (b) Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known as the USA
Patriot Act); (c) the Money Laundering Control Act of  1986,  Public  Law 
99-570;  (d) the  International  Emergency  Economic  Powers  Act,  50 U.S.C. §§
1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq., any
executive order or regulation promulgated thereunder and administered by the
Office of Foreign


 
5 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Assets Control (“OFAC”) of the U.S. Department of the Treasury or the U.S.
Department of State; and (e) any similar law (including any laws, rules and
regulations concerning or relating to bribery or corruption) enacted in the
United States of America subsequent to the date of this Agreement.
 
“Applicable Margin” means with respect tothe interest rate margin for the
Revolving Credit Facility, and the Revolving Facility Applicable Margin or, with
respect to the Acquisition Loan Facility, the Acquisition Facility Applicable
Margin, as applicable. rate for Commitment Fees, in each case being the rate per
annum as follows:
 
Pricing 
Level
 Rating
Revolving Funding – Applicable Margin
Commitment Fee Rate
From the 
Amendment No. 3 
Effective Date 
until the 1st
anniversary 
thereof
Following the 
first anniversary 
of the 
Amendment No.
3 Effective Date
From the 
Amendment
No. 3 
Effective 
Date until 
the 1st
anniversary 
thereof
Following 
the first 
anniversary 
of the 
Amendment
No. 3 
Effective 
Date
 
S&P/Fitch
Moody’s
Euro- 
dollar 
Loans
Base 
Rate 
Loans
Euro- 
dollar 
Loans
Base 
Rate 
Loans
1
= BBB+
and = Baa1
1.375%
0.375%
1.500%
0.500%
0.200%
0.225%
2
≤ BBB
and ≤ Baa2
1.625%
0.625%
1.750%
0.750%
0.250%
0.275%
3
≤ BBB-
and ≤ Baa3
1.875%
0.875%
2.000%
1.000%
0.300%
0.325%
4
≤ BB+
and ≤ Ba1
2.375%
1.375%
2.500%
1.500%
0.375%
0.400%
5
≤ BB
and ≤ Ba2
2.875%
1.875%
3.000%
2.000%
0.425%
0.450%



For purposes of determining the “Applicable Margin”,


(a)         “Pricing Level” means Pricing Level 1, 2, 3, 4 or 5 referenced in
the table above, as the context may require;


(b)        if all three Rating Agencies have ratings in effect, then the Pricing
Level shall be based on the two highest of such ratings. If the ratings fall
within different Pricing Levels, then (i) if the split is one level, the pricing
will be based on the higher rating level, (ii) if the split is two levels, the
pricing shall be based on the middle rating level, and (iii) if the split is
more than two levels, the pricing shall be based on the rating level that is one
level lower than the higher rating level;
 
(c)         if only two of the Rating Agencies have ratings in effect, and the
two ratings fall within different Pricing Levels, then (i) if the split is one
level, the pricing


 
6 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

will be based on the higher rating level, (ii) if the split is two levels, the
pricing shall be based on the level between such ratings, and (iii) if the split
is more than two levels, the pricing shall be based on the rating level that is
one level lower than the higher rating level;
 
(d)        if only one of the Rating Agencies have ratings in effect, then the
Pricing Level will be based on that rating; and


(e)        if none of the Rating Agencies have in effect a Senior Debt Rating,
but any of the Rating Agencies shall have in effect a “Senior Debt Rating” as
defined in the Power Financing Documents for the Indebtedness thereunder, then
the Applicable Margin will be based on the Pricing Level that is two Pricing
Levels above the Pricing Level for such Indebtedness under the Power Financing
Documents.
 
If the Senior Debt Ratings shall be changed (other than as a result of a change
in the rating system of Moody’s, S&P and Fitch, as applicable), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.03(a)(vii) or otherwise. Each change in each Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
 
“Applicable Percentage” (a) in respect of the Acquisition Loan Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Acquisition Loan Facility represented by (i) on or prior
to the Effective Date, such Lender’s Acquisition Loan Commitment at such time,
and (ii) thereafter, the principal amount of such Lender’s Acquisition Loan at
such time, and (b) in respect of the Revolving Credit Facility
(including Revolving Loans, LC Exposure or Swingline Loans)means, with respect
to any Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Lender’s Revolving
Loan Commitment at such time (or, if the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Commitment shall be disregarded in the calculation. The initial
Applicable Percentage of each Lender in respect of each of the Acquisition Loan
Facility and the Revolving Credit Facilityas of the Amendment No. 3 Effective
Date is set forth opposite the name of such  Lender  on  Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


 
7 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Applicable Rating” means a rating by Moody’s, S&P or Fitch with respect to the
long term unsecured senior Indebtedness of the Borrower.


“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“ASC” has the meaning set forth in Section 1.04.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.
 
“Augmenting Lender” has the meaning set forth in Section 2.21(b).
 
“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.
 
“Availability Period” means, for any Lender, the period from and including the
Effective Date to but excluding the earlier of (i) the Revolving Loan Maturity
Date applicable to such Lender and (ii) the date of termination of thesuch
Lender’s Revolving Loan Commitments.
 
“Available Disposition Offer Proceeds” has the meaning set forth in Section
2.12(f). 


“Available Revolving Loan Commitment” means, at any time with respect to any
Lender, the Revolving Loan Commitment of such Lender then in effect minus the
Revolving Credit Exposure of such Lender at such time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
 
“Bail-In Legislation” means,:
 
(a)          with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law, regulation, rule or requirement for such
EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.; and


 
8 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(b)          with respect to the United Kingdom, Part I of the United Kingdom
Banking Act 2009 (as amended from time to time) and any other law, regulation or
rule applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).
 
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.


“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which  results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or (e) such Person admitting in writing its inability to pay
its debts as they become due.
 
“Base Case Model” means that certain Microsoft Excel file named “Bank
Model (Audited October 13, 2014)”, 3.7 MB, October 14, 2014, provided to the
Lenders on or prior to the date hereof.


“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one-month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or  substitute  page  of  such  page)  at  approximately  11:00
a.m., London time, two (2) Business Days prior to such date.  Any change in the
Base  Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively. Notwithstanding anything herein to the contrary, any change in the
Base Rate due to replacement of the Eurodollar Rate with the Benchmark
Replacement shall be governed by Section 2.15.


 
9 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Base Rate Loans” means, when used in reference to any Loan or Borrowing, refers
to a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.


“Basel III” has the meaning set forth in the definition of “Change in Law”.


“Benchmark Replacement” has the meaning set forth in Section 2.15(e).


“Benchmark Replacement Adjustment” has the meaning set forth in Section 2.15(e).
 
“Benchmark Replacement Conforming Changes”  has  the  meaning  set  forth 
in Section 2.15(e).
 
“Benchmark Replacement Date” has the meaning set forth in Section 2.15(e).


“Benchmark Transition Event” has the meaning set forth in Section 2.15(e).


“Benchmark Transition Start Date” has the meaning set forth in Section 2.15(e).


“Benchmark Unavailability Period” has the meaning set forth in Section 2.15(e).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” has the meaning set forth in Section 8.11(c).


“BIS” means the Bank of International Settlements.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means (a) initially, the Initial Borrower and (b) from and after the
Effective Date, after giving effect to the Acquisition on the Effective Date,
Cleco Corphas the meaning set forth in the Preamble.
 
“Borrower Group” means the Borrower, OpCo and the Subsidiaries (other
than Immaterial Subsidiaries) and “Borrower Group Member” means any of the
Borrower, OpCo or any or its Subsidiaries (other than an Immaterial Subsidiary).
 
“Borrowing” means (a) Acquisition Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, (b) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (c) a Swingline
Loan.


 
10 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B-1 or in
such other form as the Administrative Agent and Borrower may agree.


“Business” has the meaning set forth in Section 6.02.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
 
“Capital Expenditures” means, with respect to any Person, the aggregate of (a)
all expenditures (whether paid in cash or accrued as liabilities) by such Person
that, in conformity with GAAP, are required to be included as additions during
such period to Property, plant or equipment reflected in the balance sheet of
such Person and (b) the value of all assets under Capital Lease incurred by such
Person.
 
“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease, except
that in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence before ASC 842 took effect) that would constitute capital
leases in conformity with GAAP before ASC 842 took effect shall be considered
Capital Leases; provided, however, no power purchase agreement with an
independent power producer or a power producer which is not an Affiliate of
Borrower that either (a) is in effect as of the Effective Date or (b) becomes
effective after the Effective Date (to the extent costs incurred by the Borrower
thereunder are approved by all relevant Governmental Authorities (such as the
Louisiana Public Service Commission) to be recoverable from customers of the
Borrower or its Subsidiaries) shall, in each case, constitute a Capital Lease.
 
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:


(a)          marketable direct obligations of the United States of America;


(b)          marketable obligations directly and fully guaranteed as to interest
and principal by the United States of America;


(c)         demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a


 
11 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

combined capital and surplus of at least $250,000,000 and having long-term
unsecured debt securities rated “A-2” or equivalent by one Rating Agency;


(d)          commercial paper or  tax  exempt  obligations  given  the  highest 
rating  by  two Rating Agencies;


(e)         obligations of any other bank meeting the requirements of clause (c)
above, in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and (b)
above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;
 
(f)          a money market fund or a qualified investment fund given one of the
two highest long-term ratings available from S&P and Moody’s; and


(g)          Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.
 
 “Cash Interest Expense” means, for any period, with respect to the Borrower
determined on a non-consolidated basis in accordance with GAAP, the total
interest expense (which for the avoidance of doubt, shall not include the
benefit of AFUDC) of the Borrower for such period, less the sum of (a) interest
on any debt that is not payable in cash during such period, including any
capitalized interest, (b) amortization of debt issuance costs, debt discount or
premium and other financing fees and expenses incurred by the Borrower during
such period and (c) all other non-cash items included in such calculation of
interest expense during such period.
 
“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.


“Casualty Event Offer Amount” has the meaning set forth in Section 2.12(b).


“Change in Control” means:
 
(a)          (i) at any time prior to a Qualifying IPO, (A) the Sponsors shall
cease to collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in the Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act of 1934) has the right to acquire pursuant to any option right) or
(B) prior to the payment in full of the Acquisition Loan Facility, Macquarie
shall cease to collectively directly or indirectly own and control, both legally
and beneficially, more than 25% of the voting equity interests in the Borrower
on a fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) and
(ii) at any time following a Qualifying IPO, any “person” or “group” owns a
greater


 
12 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

percentage of the voting equity interests in Cleco Corp.the Borrower than the
Sponsors collectively hold; or


(b)          the Sponsors shall cease to collectively directly or indirectly
have the right to elect a majority in voting power of the board of directors (or
comparable governing body) of the Borrower; or
 
(c)          the Borrower shall cease to own, directly or indirectly, 100% of
the equity interests of OpCoPower other than any such equity interests (not to
exceed at any time, in the aggregate, 5.0% of all issued and outstanding equity
interests in OpCoPower) owned by current or former officers, directors and
employees of OpCoPower (or their respective family members, estates or trusts or
other entities for the benefit of any of the foregoing) in connection with any
long-term incentive plan (“Incentive Plan Equity Interests”).
 
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each case following October 17, 2014the Amendment No. 3 Effective Date, (b) any
change in any Governmental Rule (including, without limitation, in respect of
the implementation of Basel III) or in the interpretation or application thereof
by any Governmental Authority following October 17, 2014the Amendment No. 3
Effective Date or (c) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any applicable
Governmental Authority made or issued following October 17, 2014the Amendment
No. 3 Effective Date, in each case applicable to the relevant Lender or its
holding or parent companies; provided that the adoption of any Governmental
Rule, the change in any Governmental Rule or in the interpretation or
application thereof by any Governmental Authority or the compliance by any
Lender with any request, guideline or directive of any applicable Governmental
Authority, in each case, made or issued in connection with the Dodd-Frank Street
Reform and Consumer Protection Act of 2010, as amended (“Dodd-Frank”), the
application of which affects the reserve, capital, liquidity or similar
requirements of the relevant Lender (or its holding or parent companies, if any)
regardless of the date enacted, adopted or issued shall be deemed to be a Change
in Law.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Acquisition Loans, Revolving
Loans or Swingline Loans and, when used with reference to any Commitment, refers
to whether such Commitment is an Acquisition Loan Commitment, Revolving Loan
Commitment or Swingline Commitment.
 
“Cleco Corp.Charges” has the meaning set forth in the PreambleSection 9.14.


“Cleco Corporation Existing Credit Agreement” means the Amended and Restated
Credit Agreement, dated as of October 16, 2013, among Cleco Corp., as borrower,
the lenders party


 
13 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

thereto, JPMorgan Chase Bank, N.A., as administrative agent and the other
Persons from time to time party thereto.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.


“Commitment Fee” has the meaning set forth in Section 2.13(a).


“Collateral” means (a) the Pledged Debt, (b) the Pledged Equity and (c) any
other assets from time to time subject to a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the Loan Obligations as
required under Section 6.03(q) and/or pursuant to the definition of “Refinancing
Senior Debt”.
 
“Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as collateral
agent under the Pari Passu Intercreditor Agreement, the Pledge Agreement and any
other Security Document, or any successor thereto in accordance with the terms
of Pari Passu Intercreditor Agreement.
 
“Commitments” means the Acquisition Loan Commitments, the Revolving Loan
Commitments, the Swingline Commitment and any Incremental Revolving Loan
Commitments.


“Commitment Fee” has the meaning set forth in Section 2.13.


“Commitment Letter” means that certain commitment letter issued by certain
lenders and lead arrangers in favor of Cleco Corp., dated October 17, 2014,
including the term sheet attached thereto, as amended and modified by that
certain (a) financial institution accession agreement, dated as of December 19,
2014, whereby CoBank, ACB acceded as a lender, joint lead arranger and joint
bookrunner thereunder, (b) financial institution accession agreement, dated as
of December 19, 2014, whereby Mizuho Bank, Ltd. acceded as a lender and as a
senior managing agent thereunder, (c) assignment and assumption agreement, dated
as of June 17, 2015, whereby, among other matters, (i) The Royal Bank of
Scotland plc assigned its rights and obligations as initial lender thereunder to
Mizuho Bank, Ltd. and (ii) RBS Securities Inc. assigned its rights and
obligations as mandated lead arranger thereunder to Mizuho Bank, Ltd. and (d)
assignment and assumption agreement, dated as of July 15, 2015, whereby Mizuho
Bank, Ltd. assigned its rights and obligations as an acceding lender and senior
managing agent thereunder to JPMorgan Chase Bank, N.A.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
 
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or


 
14 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of  securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender.


“Cure Amount” has the meaning set forth in Section 5.12(b).


“Cure Expiration Date” has the meaning set forth in Section 5.12(b). 


“Cure Right” has the meaning set forth in Section 5.12(b).
 
“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
 
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all DebtIndebtedness of the Borrower and its
Subsidiaries net of cash and  Cash Equivalents as of such date on a consolidated
basis in excess of $5,000,000; provided that the amount of cash and Cash
Equivalents to be deducted pursuant to this clause (a) shall not (x) include any
cash or Cash Equivalents that would appear as “restricted” on a consolidated
balance sheet of the Borrower and its Subsidiaries or (y) exceed $75,000,000; to
(b) the sum of (i) all DebtIndebtedness of the Borrower and its Subsidiaries net
of cash and Cash Equivalents as of such date on a consolidated basis in excess
of $5,000,000; provided that the amount of cash and Cash Equivalents to be
deducted pursuant to this clause (b)(i) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; plus (ii) all
shareholders’ equity of the Borrower as of such date plus (iii) all Permitted
Subordinated Debt as of such date; provided further that as of the last day of
the fourth full fiscal quarter following the Effective Date and any date
thereafter, outstanding DebtIndebtedness under the Revolving Credit Facility
used for working capital purposes shall be based on a rolling four fiscal
quarter average for such DebtIndebtedness.
 
“Declining Lender” has the meaning set forth in Section 2.24(b).


 
15 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit,
or LC Disbursements or Swingline Loans or (iii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative Agent
or the Borrower, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or Borrower’s, as applicable, receipt of such
certification, (d) has become the subject of a Bankruptcy Event, or (e) has, or
has a direct or indirect parent company that has, become the subject of
a Bail-inBail-In Action.
 
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for the avoidance of doubt, any such
transfer or other disposition to an insurer of any Property that is the subject
of a Casualty Event upon receipt by any Borrower Group Member of all Net Cash
Insurance Proceeds payable in respect of such Casualty Event.
 
“Disposition Offer Proceeds” has the meaning set forth in Section 2.12(f).


“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower, and (b) any
payments in respect of Permitted Subordinated Debt and (c) any management fees
to the extent not constituting operating expenses.


 
16 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.


“Early Opt-in Election” has the meaning set forth in Section 2.15(e).
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02)April 13, 2016.


“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that (i) such Person has been approved (not to
be unreasonably withheld, conditioned or delayed, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof and provided, further,
that no consent of the Borrower shall be required for an assignment if an Event
of Default has occurred and is continuing) by the Borrower, and (ii)
with respect to assignments under the Revolving Credit Facility, such Person has
obtained a rating of BBB+ or better by S&P and an equivalent credit rating by
another Rating Agency (or an equivalent credit rating from at least two
nationally recognized Rating Agencies if the named Rating Agency ceases to
publish ratings); provided that (i) no private equity, infrastructure or
mezzanine fund shall in any event constitute an Eligible Assignee and (ii) none
of the Sponsors, the Borrower, or any of their Affiliates shall in any event
constitute an Eligible Assignee.
 
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of


 
17 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

the health of human beings or other living organisms and natural resources
related to the environment, as now are, or may at any time hereafter be, in
effect.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
 
“Equity Contribution” has the meaning set forth in the definition of “Equity
Portion”.


“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
 
“Equity Pledge” means the pledge by the Borrower to the Collateral Agent for the
benefit of the Agents and the Lenders of (a) 100% of the Equity Interests in
OpCo (other than any Incentive Plan Equity Interests) and (b) 100% of the
Permitted Subordinated Debt extended by the Borrower to OpCo.
 
“Equity Portion” means cash capital contributions in, and/or Permitted
Subordinated Debt extended to, the Initial Borrower, directly or indirectly, by
the Sponsors (the “Equity Contribution”), such that the aggregate amount of the
proceeds of such Equity Contribution shall be not less than 35% of the sum of
(i) aggregate third party borrowed money of the Borrower and its Subsidiaries
plus (ii) the total Equity Contribution, in each case, after giving effect to
the Acquisition.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of


 
18 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the 
Code  or  Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any ERISA Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any ERISA Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any ERISA Plan or ERISA Plans or to
appoint a trustee to administer any ERISA Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any ERISA Plan or Multiemployer ERISA
Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer ERISA Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer ERISA Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
endangered or critical status within  the  meaning  of Section 432 of the Code
or Section 305 of ERISA; (h) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (i) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (j) conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any ERISA Plan; or (k) a determination that any ERISA Plan is in “at
risk” status (within the meaning of Section 303 of ERISA).


“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing or Eurodollar Loan for such Interest Period shall
be the rate at which deposits in Dollars in an amount equal to $5,000,000 and
for a maturity comparable to such


 
19 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period., or such other Benchmark Replacement rate
per annum as may be determined in accordance with Section 2.15; provided that if
the Eurodollar Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on    such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Excess Refinancing Debt Proceeds” has the meaning set forth in Section 2.12(c).


“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:


(a)          Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;
 
(b)          any Taxes imposed as a result of the failure of any Recipient to
furnish any form, documentation or information required by Section 2.18(e);


(c)         in the case of a Lender, any withholding Tax that is imposed on
amounts payable to such Lender pursuant to a law in effect on the date on which
such Lender (i) becomes a party to this Agreement or (ii) subsequently
designates a new lending office except to the extent that amounts with respect
to Taxes, if any, were payable to such Lender’s assignor (in the case where such
Lender is a permitted assignee under Section 9.04) or to such Lender immediately
before it changed its lending office (in the case where such Lender designated a
new lending office); and
 
(d)         any withholding of Tax imposed under FATCA.


“Existing Credit Facilities” means (a) the Cleco Corporation Existing Credit
Agreement and (b) the Amended and Restated Credit Agreement, dated as of October
16, 2013, among Cleco Power LLC, as borrower, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and the other Persons from
time to time party thereto.


 
20 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of October 17,
2014the Amendment No. 3 Effective Date (or any amended or successor version that
is substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any intergovernmental agreements entered into to
implement or further the collection of Taxes imposed pursuant to the foregoing
(together with any law implementing such agreements).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day and, (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to a whole multiple of 1/100
of 1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Federal Reserve Bank of New York’s  Website”  has  the  meaning  set  forth 
in  Section 2.15(e).


“Fee Letters” means, collectively, (i) the Fee Letters dated on or about October
17, 2014 between the Sponsors, each of the Mandated Lead Arrangers party
thereto and the Lenders party thereto, as amended and modified by that certain
assignment and assumption agreement, dated June 17, 2015, whereby, among other
matters, The Royal Bank of Scotland plc and RBS Securities Inc. assigned their
respective rights and obligations as financial institutions thereunder, (ii) the
Amendment No. 3 Fee Letters and (iii) any letter or agreement documenting fees
of the type set forth in Section 2.13(c).
 
“Financial Officer” means the chief financial officer, principalchief accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.
 
“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).
 
“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.10(e), and (c) the Security Documents and (d) the Fee Letters. Any
reference in this Agreement or any other Financing Document to a Financing
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Financing Document as the same may be in effect
at any and all times such reference becomes operative.
 
“Finsub” means each special purpose bankruptcy remote Person that is a
wholly-owned (directly or indirectly) Subsidiary of the OpCoPower organized
solely for the purpose of


 
21 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

engaging in a Securitization Financing authorized by a Securitization Statute
and a Securitization Financing Order and activities related thereto, and each is
a “Finsub”.


“Fitch” means Fitch Investors Service, Inc. or its successors. “Fronting Fee”
has the meaning set forth in Section 2.13(b).
 
“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.
 
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.


“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
 
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law
by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the


 
22 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.


“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).
 
“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial  or pricing risk
or value or any similar transaction or any combination of these transactions.
 
“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to Section
5.02(a) or Section 5.02(b) and whose total consolidated revenues (excluding
intercompany sales) for the twelve (12) months ending at the relevant time of
determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets


 
23 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 5% of total assets (excluding
intercompany receivables) of the Borrower and its Subsidiaries on a consolidated
basis as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b), or (y) total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination in excess of 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries on a consolidated basis
as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b).
 
“Incentive Plan Equity Interests” has the meaning set forth in the definition of
“Change in Control”.


“Increasing Lender” has the meaning set forth in Section 2.21(b).


“Incremental FacilitiesIncreasing Renewing Lender” has the meaning set forth in 
Section 2.212.24(ac).


“Incremental Loans” has the meaning set forth in Section 2.21(a).


“Incremental Revolving Facility” has the meaning set forth in Section 2.21(a).
 
“Incremental Revolving Facility Amendment” has the meaning set forth in
Section 2.21(e).


“Incremental Revolving Increase” has the meaning set forth in Section 2.21(a).


“Incremental Revolving Loan Commitment” has the meaning set forth in Section
2.21(a). “Indebtedness” of any Person means:
 
(a)          all indebtedness of such Person for borrowed money,
 
(b)          all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments,


(c)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade payables not overdue for more than 180
days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,
 
(d)          all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person,


(e)          any Capital Lease obligations (and the amount of these obligations
shall be the amount so capitalized),


(f)          all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,


 
24 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(g)          all unconditional obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,


(h)          all net obligations of such Person pursuant to hedging
transactions,
 
(i)          all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and


(j)          all Indebtedness of the type referred to in clauses (a) through (h)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Initial BorrowerInformation” has the meaning set forth in the PreambleSection
9.12.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, substantially in the form
of Exhibit B-3 or in such other form as the Administrative Agent and Borrower
may agree.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, applicable to the relevant Lender, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case  of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid pursuant to Section 2.10 and the Maturity Dateapplicable
to the relevant Lender.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three, six
or, if agreed to by all Lenders,  twelve months thereafter, as the Borrower may
elect; provided that:
 
(a)          if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;


 
25 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(b)          any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in  the  last  calendar  month  of 
such  Interest  Period)  shall  end  on  the  last Business Day of the last
calendar month of such Interest Period;
 
(c)          any Interest Period with respect to an Acquisition Loan that would
otherwise extend beyond the Acquisition LoanLatest Maturity Date will end on
the Acquisition Loan Maturity Date and any Interest Period with respect to a
Revolving Loan that would otherwise extend beyond the Revolving Loan Maturity
Date will end on the Revolving LoanLatest Maturity Date; and
 
(d)          subject to clause (a) above, the initial Interest Period selected
by the Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.
 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Investment Grade Rating” means a long-term unsecured and non-credit enhanced
senior debt rating of “BBB-” (or its equivalent) or higher from S&P or Fitch or
“Baa3” (or its equivalent) or higher from Moody’s.


“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables facility and paid
to the Borrower or its Subsidiaries, as reduced by the aggregate amounts
received by such investors from the payment of receivables and applied to reduce
such invested amounts.
 
“IRS” means the United States Internal Revenue Service. “ISP” means the
International Standby Practices ISP98.
 
“Issuing Bank” means Mizuho Bank, Ltd., in its capacity as issuer of Letters of
Credit hereunder, or any otherany Lender or Affiliate of a Lender as the
Borrower may from time to time select as an Issuing Bank hereunder (provided
that each such other Lender or Affiliate of a Lender has agreed to be an Issuing
Bank, in its sole discretion), and each of their successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“Latest Maturity Date” means, at any time, the latest Maturity Date applicable
to any Lender at such time.


 
26 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“LC Collateral Account” has the meaning set forth in Section 2.06(j).


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“LC Sublimit” means, (a) with respect to Mizuho Bank, Ltd. as Issuing Bank,
$35,000,0001, and (b) with respect to any other Issuing Bank, the amount
designated by such Issuing Bank as its LC Sublimit in a written notice delivered
upon becoming an Issuing Bank to the Borrower and the Administrative Agent;
provided that the LC Sublimit of any Issuing Bank may be modified from time to
time by written agreement between such Issuing Bank and the Borrower, a copy of
which shall have been delivered to the Administrative Agent.
 
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or Section 2.24
or pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes each Issuing Bank and
the Swingline Lender.
 
“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.


“Letter of Credit Fee” has the meaning set forth in Section 2.13(b).


“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.06, substantially in the form of Exhibit B-2
or in such other form as
 

--------------------------------------------------------------------------------

1 NOTE TO CONFORMED COPY: Increase from $20 million to $35 million effective as
of January 11, 2019 per LC Sublimit Modification.


 
27 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

the Administrative Agent, the Issuing Bank issuing such Letter of Credit and the
Borrower may agree.
 
“LIBOR” has the meaning set forth in the definition of “Benchmark Replacement
Date”.


“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.
 
“Loan Facilities” means the Acquisition Loan Facility and the Revolving Credit
Facility. 


“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Loan FacilitiesRevolving Credit Facility, plus (b) any amounts
(including, without limitation, insurance, insurance premiums, licensing fees,
recording and filing fees, and Taxes) the Administrative Agent or the Lenders
expend on behalf of the Borrower in accordance with the Financing Documents
because the Borrower fails to make any such payment when required under the
terms of any Financing Document, plus (c) all amounts required to be paid by the
Borrower to the Lenders and the Administrative Agent under an indemnification,
cost reimbursement or similar provision.
 
“Loans” means the Acquisition Loans, Revolving Loans and Swingline Loans made by
the Lenders to the Borrower pursuant to this Agreement. Each Loan shall be
either a Base Rate Loan or a Eurodollar Loan.
 
“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and
its Affiliates, and funds, separate managed accounts or similar investment
vehicles managed by it or its Affiliates.


“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.
 
“Mandated Lead Arrangers” means, collectively, (i) each of Canadian Imperial
Bank of Commerce, New York Branch, Credit Agricole Corporate and Investment
Bank, Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation and The Bank of
Nova Scotia, each in its capacity as joint lead arranger and joint bookrunner
and (ii) each of the Amendment No. 3 Mandated Lead Arrangers.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the validity or enforceability of the Financing Documents,
(c) the ability of the Borrower to perform


 
28 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

any of its obligations under the Financing Documents, or (d) the rights or
remedies of the Administrative Agent or any Lender under the Financing
Documents.


“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.
 
“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.


“Maturity Date” means the Revolving LoanJune 28, 2022, as such Maturity Date or
the Acquisition Loan Maturity Date, as the context may requiremay be extended
from time to time pursuant to Section 2.24.
 
“Merger AgreementMaximum Rate” has the meaning set forth in the
Recitals heretoSection 9.14.


“Moody’s” means Moody’s Investors Service, Inc. or its successors.
 
“Multiemployer  ERISA  Plan”  means   a   multiemployer   plan   as   defined  
in Section 4001(a)(3) of ERISA.


“Multiple  Employer  Plan”   means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).
 
“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the applicable
Subsidiary in connection with such Casualty Event, (b) any federal, state and
local income or other taxes estimated to be payable as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant federal, state or local Governmental Authority; provided that at the
time such taxes are paid, an amount equal to the amount, if any, by which such
estimated taxes exceed the amount of taxes actually paid shall constitute “Net
Cash Insurance Proceeds” for all purposes hereunder), (c) any repayments made or
to be made by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that  the terms of such other Indebtedness require that such Indebtedness
to be repaid, (d) any reserve for adjustment in respect of any liabilities
(other than taxes deducted pursuant to clause (b) above) associated with such
Casualty Event retained by any Borrower Group Member after such


 
29 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Casualty Event, including related to environmental matters or with respect to
any indemnification obligations associated with such Casualty Event, and it
being understood that “Net Cash Insurance Proceeds” shall include the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly-owned Subsidiary, the related Net Cash Insurance Proceeds
shall be net of the proportionate share of the common Equity Interests of such
Subsidiary (and of any intermediate Subsidiary) owned by Persons that are not
wholly-owned Subsidiaries of the Borrower.
 
“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and
(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such transaction (but only to the extent that such estimated
taxes are in fact paid to the relevant federal, state or local Governmental
Authority; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(b) with respect  to any Disposition, Net Cash Proceeds shall be net of any
repayments made or to be made by the relevant Borrower Group Member of
Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness be repaid, (c) for all Dispositions, Net Cash Proceeds
shall be net of any earn out, indemnity or other similar obligations owed by
the  relevant Borrower Group Member in connection with the acquisition thereof,
(d) Net Cash Proceeds shall be net of any reserve for adjustment in respect of
(i) the sale price of such asset or assets established in accordance with GAAP
and (ii) any liabilities (other than taxes deducted pursuant to clause (a)(ii)
above) associated with such asset or assets and retained by any Borrower Group
Member after such sale or other disposition thereof, including pension and 
other postemployment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, and it being understood that “Net Cash
Proceeds” shall include (A) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by any Borrower Group Member in any
such Disposition and (B) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (d), and (e) if the applicable cash payments are in the
first instance received by a Subsidiary that is not a wholly- owned Subsidiary,
the related Net Cash Proceeds shall be net of the proportionate share of the
common Equity Interests of such Subsidiary (and of any intermediate Subsidiary)
owned by Persons that are not wholly-owned Subsidiaries of the Borrower.
 
“Non-U.S. Recipient” means a Recipient that is not a U.S. Person.


“Note” means a promissory note in the form of Exhibit F-1 or Exhibit F-2, as the
context may requireF.


 
30 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Offer DateOFAC” has the meaning set forth in Section 2.12(g)the definition of
“Anti- Terrorism Law”.


“Offer Notice” has the meaning set forth in Section 2.12(g).


“Offer Procedures” has the meaning set forth in Section 2.12(g).
 
“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Refinancing Debt Offer Proceeds, the Disposition Offer Proceeds or the
Available Disposition Offer Proceeds, as the context may require.
 
“OpCo” means Cleco Power LLC, a Louisiana limited liability company.


“OpCoOther Borrower Credit Agreement” means each of (a) the Term Loan Credit
Agreement, dated as of April 13June 28, 2016, by and among the Initial Borrower,
or, immediately upon consummation of the Acquisition, OpCo, as borrower, the
lenders party thereto from time to time and Mizuho Bank, Ltd., as administrative
agent, and(b) the Term Loan Agreement dated as of February 1, 2019, among the
Borrower as borrower, the lenders party thereto from time to time party
thereto.and Mizuho Bank, Ltd., as administrative agent and (c) the Uncommitted
Letter of Credit Agreement dated as of October 5, 2018 between the Borrower and
The Bank of Nova Scotia, each as amended, amended and restated, waived or
otherwise modified from time to time.
 
“OpCoOther Borrower Financing Documents” means the “Financing Documents” as
defined in the OpCoeach Other Borrower Credit Agreement (or similar term in any
refinancing, replacement, refunding, renewal or extension thereof).
 
“OpCo Loan Facility” means the “Revolving Credit Facility” as defined in the
OpCo Credit Agreement and any refinancing, replacement, refunding, renewal or
extension thereof.


“OpCo Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made
by OpCo to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document or receiving or perfecting a security interest under any
Financing Document).
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such


 
31 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.20).


“Pari Passu Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement dated as of the Effective Date by and among the
Collateral Agent, the Administrative Agent and the other agents, trustees or
other Persons from time to time party thereto, in the form attached hereto as
Exhibit H.
 
“Participant” has the meaning set forth in Section 9.04(c).


“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.


“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:
 
(a)          at the time of signing the definitive acquisition agreement with
respect thereto and immediately after giving effect thereto, no Default or Event
of Default has occurred and is continuing or would arise after giving effect
thereto,


(b)          such Person or division or line of business is engaged in the same
or a similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),
 
(c)          at the time of signing the definitive acquisition agreement, the
Borrower is in compliance on a Pro Forma Basis with the financial covenant in
Section 5.12(a) as of the most recently ended Test Period, determined as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of such relevant
Test Period, and
 
(d)          in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.


“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any nature, or judgment or other matter
(legal, contractual or other) by appropriate proceedings timely instituted if
(a) the Borrower or the applicable Subsidiary diligently pursues such contest,
(b)the Borrower or the applicable Subsidiary establishes adequate reserves with
respect to the contested claim to the extent required by GAAP and (c) such
contest would not reasonably be expected to result in a breach of
Section 6.046.06 or an Event of Default under clause (i) in Article VII or any
criminal or unindemnified civil liability (in the case of any such civil
liability,


 
32 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

otherwise required to be indemnified by the Borrower under the Financing
Documents), being incurred by the Administrative Agent or any of the Lenders.



“Permitted DebtLiens” has the meaning set forth in Section 6.036.06.


“Permitted Investments” has the meaning set forth in Section 6.05.


“Permitted Liens” means:
 
(a)          Liens that secure any Permitted Debt (including such Indebtedness
permitted pursuant to Section 6.03(q) and Refinancing Senior Debt) so long as
the Loan Obligations are secured on a pari passu basis;
 
(b)          Liens that secure any Permitted Debt of OpCo or any other
Subsidiary of Borrower so long as (a) the Loan Obligations (as such term is
defined in the OpCo Credit Agreement or any similar term in any refinancing,
replacement, refunding, renewal or extension thereof) are secured on a pari
passu basis or (b) such Liens are otherwise permitted under the OpCo Financing
Documents or any refinancing, replacement, refunding, renewal or extension
thereof, in each case, at the time of incurrence thereof;
 
(c)          Liens, deposits or pledges incurred or created by any Borrower
Group Member in the ordinary course of business or under applicable Governmental
Rules in connection with or to secure the performance of bids, tenders,
contracts, leases, statutory obligations, surety bonds or appeal bonds;
 
(d)          mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;
 
(e)          Liens for Taxes, assessments or governmental charges, which are not
yet due or which are being contested pursuant to the Permitted Contest
Conditions;


(f)          Liens arising out of judgments or awards fully covered by insurance
or with respect to which an appeal or proceeding for review is being prosecuted
pursuant to the Permitted Contest Conditions;
 
(g)          easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
of any Borrower Group Member which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of any Borrower
Group Member;
 
(h)          Liens arising in the ordinary course of business from netting
services, overdraft protection, banking services obligations and otherwise in
connection with deposit, securities and commodities accounts;


 
33 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(i)          Liens securing judgments that do not constitute an Event of Default
under clause (i) of Article VII;


(j)          Liens for purchase money security interests or Capital Lease
obligations which are secured solely by the assets acquired securing
Indebtedness permitted under Section 6.03(d);


(k)          zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of any Borrower Group Member;
 
(l)          Liens that have been placed by a third party on the fee title of
leased real property or property over which any Borrower Group Member has
easement rights, and subordination or similar agreements relating thereto;
 
(m)        Liens created or incurred by OpCo and its subsidiaries or by the
Purchaser or its subsidiaries, in each case, securing obligations arising under
natural gas purchase agreements, natural gas transportation and storage
agreements, and Hedging Arrangements permitted under Section 6.12;
 
(n)         Liens securing other obligations in an aggregate amount not
exceeding $100,000,000 at any time outstanding;


(o)          Liens created or incurred by OpCo and its subsidiaries securing any
Permitted Receivables Financing;


(p)          Liens on the assets of OpCo and its Subsidiaries under the OpCo
Financing Documents to secure the Liens under the OpCo Financing Documents;


(q)          Liens on (i) Permitted Refinancing Indebtedness permitted under the
definition thereof, and (ii) Permitted Refinancing Indebtedness (as defined in
the OpCo Credit Agreement) permitted under the OpCo Financing Documents;


(r)          the Collateral securing the Loan Obligations;
 
(s)          Liens on any cash collateral for Letters of Credit issued under
this Agreement or for a Defaulting Lender’s Swingline Exposure or LC Exposure;


(t)          Liens created or incurred by the Borrower Group Members in favor of
Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to purchase, condemn, recapture
or designate a purchaser of any property;
 
(u)          agreements for an obligation (other than repayment of borrowed
money) relating to the joint or common ownership, operation, and use of
property, including Liens under joint venture or similar agreements securing
obligations incurred in the conduct of operations or


 
34 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

consisting of a purchase option, call or right of first refusal with respect to
the Equity Interests in such jointly owned Person or assets;


(v)          Liens on any Acquired Assets in existence on or prior to the
Effective Date;


(w)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be, (ii)such Lien shall not apply to any other property
or asset of the Borrower or any of the Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary of the Borrower or
such merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;
 
(x)         Liens (including precautionary Liens in connection with Capital
Leases) on fixed or capital assets and other property (including any natural
gas, oil or other mineral assets, pollution control facilities, electrical
generating plants, equipment and machinery, and related accounts, financial
assets, contracts and general intangibles) acquired, constructed, explored,
drilled, developed, improved, repaired or serviced (including in connection with
the financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this subsection (x) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and subsection (y),
as applicable, of the Borrower or any Subsidiary, and (iv) recourse for such
obligations and liabilities under any financing secured under this subsection
(x) shall be limited to the property subject to Liens permitted under this
subsection (x) and subsection (y) and (A) in the case of any financing of the
OpCo, to the OpCo and (B) in the case of any other financing, to a special
purpose, bankruptcy- remove Person described in subsection (y);
 
(y)          Liens on any Equity Interest owned or otherwise held by or on
behalf of the Borrower or any Subsidiary in any Person created in connection
with any project financing;


(z)          Liens on assets of OpCo securing the payment of Indebtedness of
OpCo to a state of the United States or any political subdivision thereof issued
in a transaction in which such


 
35 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

state or political subdivision issued industrial revenue bonds or other
obligations, the interest on which is excludable from gross income by the
holders thereof pursuant to the provisions of the Code, as in effect at the time
of the issuance of such obligations, and Indebtedness to the issuer of a letter
of credit, bond insurance or guaranty to support any such obligations to the
extent OpCo is required to reimburse such issuer for drawings under such letter
of credit, bond insurance or guaranty with respect to the principal of or
interest on such obligations, including Liens arising pursuant to a pledge of
OpCo’s mortgage bonds issued under the OpCo Mortgage; provided that such pledged
bonds shall not exceed an aggregate principal amount of $125,000,000 at any
time;
 
(aa)       Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in this definition of “Permitted Liens”; provided,
however, that the principal amount of Indebtedness secured thereby shall not
exceed the principal amount of Indebtedness so secured at the time of such
extension, renewal or replacement and that such extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or Indebtedness that secured the lien or mortgage so extended, renewed
or replaced (and any improvements on such property);
 
(bb)       Liens created by any Finsub for  any Securitization Financing
pursuant  to any  order of the applicable regulatory Governmental Authority
(such as the Louisiana Public Service Commission) which allows for a
securitization financing by the OpCo and/or a Finsub authorized by a
Securitization Statute (any such order, a “Securitization Financing Order”);
 
(cc)       Liens on cash or invested funds used to make a defeasance, covenant
defeasance  or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
 
(dd)        Liens created to secure Debt of any subsidiary of OpCo to OpCo or to
any of OpCo’s other subsidiaries and Liens created to secure Debt of any
subsidiary of the Purchaser to the Purchaser or to any of the Purchaser’s other
subsidiaries;
 
(ee)        the Lien evidenced by the OpCo Mortgage as renewed or replaced from
time to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the OpCo Mortgage; or
 
(ff)         “permitted liens” as defined under Section 1.04 of the OpCo
Mortgage, as in effect on the Effective Date, other than “funded liens”
described in clause (ix) of said Section 1.04, and other Liens not otherwise
prohibited by Section 5.05 of the OpCo Mortgage, as in effect on the Effective
Date, and in the event the OpCo Mortgage is terminated, Liens of the same type
and nature as the foregoing Liens referred to in this clause (ff), provided,
that the amounts secured by such other Liens shall not exceed the amounts that
may be secured by such foregoing Liens as of the last day on which the OpCo
Mortgage was in effect.


“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of OpCoPower and its subsidiaries which are
transferred or pledged to a


 
36 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Receivables Entity pursuant to a Permitted Receivables Financing and any related
Permitted Receivables Related Assets which are also so transferred or pledged to
such Receivables Entity and all proceeds thereof and (b) loans to the Borrower
and its Subsidiaries secured by receivables (whether now existing or arising in
the future) and any Permitted Receivables Related Assets of OpCoPower and its
Subsidiariessubsidiaries which are made pursuant to a Permitted Receivables
Financing.
 
“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by OpCoPower and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from OpCoPower and/or the respective Receivables Sellers., in
an aggregate for all such facilities not to exceed at any time an amount equal
to 10% of the aggregate receivables of the Borrower and its Subsidiaries as set
forth in the most recent audited financial statements delivered pursuant to
Section 5.02(a). For purposes of this definition, the “principal amount” of any
receivables facility shall mean the Invested Amount.
 
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:
 
(a)          the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on such
Indebtedness and the amount of all reasonable out-of-pocket expenses and
premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses reasonably incurred in connection therewith);
 
(b)          such Permitted Refinancing Indebtedness has a weighted average life
to maturity equal to or greater than the weighted average life to maturity of
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
 
(c)        if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that


 
37 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

a certificate of an Authorized Officer of the Borrower is delivered to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
 
(d)          the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
 
(e)          the Permitted Refinancing Indebtedness is not secured by any
collateral not granted to the holders of the Indebtedness being financed,
renewed, replaced, defeased or refunded;
 
(f)         such Permitted Refinancing Indebtedness shall have terms which shall
be no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and
 
(g)          no Default or Event of Default shall have occurred and be
continuing at the time of the incurrence of such Permitted Refinancing
Indebtedness, or would occur as a result of the incurrence of such Permitted
Refinancing Indebtedness.


“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall (a)
have a maturity date not earlier than six (6) months after the Revolving Loan
Maturity Date, (b) be fully subordinated in right of payment and liquidation to
the prior payment in full of the Loan Facilities (in the case of the Borrower)
and the OpCo Loan Facility (in the case of OpCo) in accordance with the terms
set forth on Exhibit J hereto, and (c) in the case of any such Indebtedness
owing by OpCo, be owed to the Borrower.
 
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof) or other entity.
 
“Power” means Cleco Power LLC, a Louisiana limited liability company.
 
“Power Credit Agreements” means, collectively, (a) the Credit Agreement, dated
as of April 13, 2016, by and among Power, as borrower, Mizuho Bank, Ltd., as
administrative agent,


 
38 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

and the lenders from time to time party thereto and (b) the Uncommitted Letter
of Credit Agreement dated as of April 30, 2018 between Power and The Bank of
Nova Scotia, each as amended, amended and restated, waived or otherwise modified
from time to time,.


“Power Financing Documents” means the “Financing Documents” as defined in
the Power Credit Agreement (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).


“Power Mortgage” means the Indenture of Mortgage, dated as of July 1, 1950,
between Power (successor to Cleco Utility Group Inc., formerly Central Louisiana
Electric Company, Inc.) and The Bank of New York Mellon Trust Company, N.A.
(formerly The Bank of New York Trust Company, N.A., successor to J.P. Morgan
Trust Company, N.A., successor to Bank One Trust Company, N.A., formerly The
National Bank of Commerce in New Orleans), as Trustee thereunder, as amended,
modified, supplemented, renewed, restated, refinanced or replaced from time to
time.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer ERISA
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof, by
the Borrower, as pledgor, in favor of the Collateral Agent (as amended,
restated, supplemented or otherwise modified from time to time), a copy of which
is attached hereto as Exhibit I.
 
“Pledged Debt” means the Indebtedness subject to, and with respect to which a
Lien is purported to be created under, the Pledge Agreement.


“Pledged Equity” means the Equity Interests subject to, and with respect to
which a Lien is purported to be created under, the Pledge Agreement.
 
“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event, Disposition or issuance of
Refinancing Senior Debt, as the case may be, times (b) a fraction, the numerator
of which is the aggregate principal amount of Loans outstanding on the date of
prepayment or the date of the offer to make a prepayment under Section 2.12 and
the denominator of which is the aggregate amount of Debt of the Borrower
outstanding on the date of prepayment or the date of the offer to make a
prepayment under Section 2.12 that is required to be similarly prepaid.
 
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender or Issuing Bank


 
39 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(which agrees in writing to have its rates so used) selected by the
Administrative Agent) as its prime rate.


“Pro Forma Balance Sheet” has the meaning set forth in Section 4.01(c).


“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
 
“PTE” has the meaning set forth in Section 8.11(c).
 
“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.12(g), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.
 
“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.
 
“Purchaser” means Cleco Cajun LLC (formerly known Cleco Energy LLC), a Louisiana
limited liability company and wholly-owned subsidiary of the Borrower.
 
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or (b)
an Affiliate or an Approved Fund of a Lender.
 
“Qualifying IPO” shall mean the issuance by the Borrower or any other direct or
indirect parent of the Borrower of its common stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) in accordance with the Securities
Act of 1933 (whether alone or in connection with a secondary public offering).
 
“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.


“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.


 
40 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Receivables Entity” means a wholly-owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”
 
(a)         no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary
of the Borrower (excluding Guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
 
(b)         with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
 
(c)          to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions. For the avoidance of doubt, the representations, warranties,
covenants and events of default contained in the Financing Documents shall not
apply to any Receivables Entity.
 
“Receivables Seller” means OpCoPower and any direct or indirect subsidiary of
OpCoPower that are from time to time party to a Permitted Receivables Financing.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
federal tax purposes) and (c) any Issuing Bank.
 
“Refinancing Debt Offer Proceeds” has the meaning set forth in Section
2.12(e). “Refinancing Senior Debt” means any Indebtedness of the Borrower
designated by the
 
Borrower as “Refinancing Senior Debt” issued in exchange for, or the Net Cash
Proceeds of which are used to refund, refinance, replace, defease or discharge,
other Indebtedness of the Borrower; provided that:


(a)          (i) prior to the payment in full of the Acquisition Loan Facility,
the Net Cash Proceeds of such Refinancing Senior Debt shall be used to prepay
the Acquisition Loans, in whole or in part, in accordance with Section 2.12(c)
herein and (ii) after the payment in full of


 
41 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

the Acquisition Loans, the Prepayment Portion of the Net Cash Proceeds of such
Refinancing Senior Debt shall be used to make an offer to prepay the Revolving
Loans in accordance with Section 2.12(e) herein;


(b)         the Net Cash Proceeds of such Refinancing Senior Debt shall not
exceed an amount equal to the aggregate principal amount of such Acquisition
Loans so repaid (or to be repaid) in accordance with Section 2.12(c) plus any
such Revolving Loans so subject (or to be subject) to an offer of prepayment in
accordance with Section 2.12(e) plus any amounts of Acquisition Loans so prepaid
pursuant to Section 2.12(c) or Revolving Loans so subject to an offer pursuant
to Section 2.12(e) prior to the relevant time of determination;
 
(c)          to the extent applicable, such Refinancing Senior Debt shall have a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of the then- outstanding principal amount of the Acquisition
Loans;
 
(d)          such Refinancing Senior Debt shall not benefit from any Liens,
unless the benefits of any such other Liens have been granted to the Lenders on
a pari passu basis with the lenders or providers of such Refinancing Senior Debt
pursuant to the Pari Passu Intercreditor Agreement or otherwise reasonably
satisfactory to the Required Lenders; and
 
(e)          no Default or Event of Default shall have occurred and be
continuing at the time of the issuance of such Refinancing Senior Debt, or would
occur as a result of the issuance of such Refinancing Senior Debt.
 
“Register” has the meaning set forth in Section 9.04(b)(iv).


“Reinvestment Deadline” has the meaning set forth in Section 2.12(f). 


“Reinvestment Rights” has the meaning set forth in Section 2.12(f).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys-in-fact,
and advisors of such Person.


“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
 
“Remaining PortionRelevant Governmental Body” has the meaning set forth in
Section 2.122.15(be).


“Removal Effective Date” has the meaning set forth in Section 8.06(b).
 
“Replacement DeadlineRenewal Agreement” has the meaning set forth in
Section 2.12(b)2.24.


 
42 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Replacement RightsRenewing Lender” has the meaning set forth in Section
2.12(b)2.24.
 
“Required Acquisition Loan Lenders” means, at any time, subject to Section
2.22(b), Acquisition Loan Lenders holding outstanding Acquisition Loans
representing more than 50% of the principal amount of all Acquisition Loans
outstanding at such time.
 
“Renewal Request” has the meaning set forth in Section 2.24.
 
“Required Lenders” means, at any time, subject to Section 2.22(b), Lenders
holding outstanding Loans, Revolving Credit Exposures and Available Revolving
Loan Commitments representing more than 50% of the sum of the principal amount
of all Loans outstanding at such time and the aggregate amount of all Revolving
Credit Exposures and Available Revolving Loan Commitments at such time.
 
“Required Revolving Lenders” means, at any time, subject to Section 2.22(b),
Revolving Lenders holding Revolving Credit Exposures and Available Revolving
Loan Commitments representing more than 50% of the sum of all Revolving Credit
Exposures and Available Revolving Loan Commitments at such time.
 
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restricted Party” means  any  Person  listed  (a) in  the  Exhibit to 
Executive  Order  No. 13224 of September 23, 2001 - Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism; (b) on the “Specially Designated Nationals and Blocked persons” list
maintained by the OFAC; (c) in any sanctions- related list of designated Persons
maintained by OFAC or the U.S. Department of State or any country, region or
territory which is itself the subject or target of any economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
pursuant to Anti-Terrorism Laws,; (d) in any successor list to either of the
foregoing; or (e) any Person operating, organized or resident in or owned or
controlled by any such Person or Persons described in the foregoing clauses (at
the time of this Agreement, the parties hereto acknowledge that Restricted
Parties include the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan 
and Syria).
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Credit Facility” has the meaning set forth in the Recitals hereto.


 
43 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Revolving Facility Applicable Margin” means the interest rate margin for the
Revolving Credit Facility, and the rate for Commitment Fees, in each case being
the rate per annum as follows:
 
 
Pricing 
Level
 
Rating
Revolving Funding - 
Applicable Margin – 
Eurodollar Loans
Revolving Funding -
Applicable Margin – 
Base Rate Loans
Commitment 
Fee Rate
           
S&P/Fitch

Moody’s                    
1
    ≥ BBB+
and
≥ Baa1
1.25%
0.25%
0.225%
             
2
= BBB
and
= Baa2
1.50%
0.50%
0.225%
             
3
= BBB-
and
= Baa3
1.75%
0.75%
0.275%
             
4
= BB+
and
= Ba1
2.25%
1.25%
0.350%
             
5
≤ BB
and
≤ Ba2
2.75%
1.75%
0.400%



For purposes of determining the “Revolving Facility Applicable Margin”,


(a)        if Moody’s, S&P and Fitch all have in effect Applicable Ratings
applicable to the Loan Facilities, then the Revolving Facility Applicable Margin
will be based on the two highest such Applicable Ratings; provided that in cases
where Fitch’s rating is the highest, the Applicable Rating with respect to Fitch
shall instead be equal to the next highest rating from Moody’s or S&P (e.g., if
the ratings from Moody’s, S&P and Fitch are Ba1, BB and BBB- respectively, then
the Applicable Ratings are Moody’s Ba1 and Fitch BB+);
 
(b)        if two of Moody’s, S&P and Fitch have in effect Applicable Ratings
applicable to the Loan Facilities, then the Acquisition Facility Applicable
Margin will be based on such Applicable Ratings; provided that in cases where
Fitch’s rating is the highest, the Acquisition Facility Applicable Rating with
respect to Fitch shall instead be equal to the next highest rating from Moody’s
or S&P, as applicable (e.g., if the ratings from Moody’s, and Fitch are Ba1 and
BBB- respectively, then the Applicable Ratings are Moody’s Ba1 and Fitch BB+);
 
(c)         subject to clause (f) below, if there is one Applicable Rating, then
the Revolving Facility Applicable Margin shall be based on such Applicable
Rating;


(d)        if the Applicable Ratings for the Loan Facilities shall fall within
different pricing levels, (i) if the split in the Applicable Ratings is one
pricing level, then the Applicable Margin will be based on the lower pricing
level (i.e., level 1 if the Loan Facilities are rated level 1 and level 2), (ii)
if the split in the Applicable Ratings is two pricing levels, then the Revolving
Facility Applicable Margin will be based on the pricing level between such two
pricing levels (i.e., level 2 if the Loan Facilities are rated


 
44 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

level 1 and level 3), and (iii) if the split in the Applicable Ratings is more
than two pricing levels, the Revolving Facility Applicable Margin will be based
on the pricing level immediately above the lower pricing level (i.e., level 2 if
the Loan Facilities are rated at level 1 and level 4);
 
(e)        if the Applicable Ratings for the Loan Facilities shall be changed
(other than as a result of a change in the rating system of Moody’s, S&P and
Fitch, as applicable), such change shall be effective as of the date on which it
is first announced by the applicable Rating Agency, irrespective of when notice
of such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.03(a)(viii) or otherwise;
 
(f)         subject to clause (g) below, if neither S&P nor Moody’s shall have
in effect a rating for the Loan Facilities, then the Revolving Facility
Applicable Margin will be based on level 5; and
 
(g)        if none of Moody’s, S&P and Fitch shall have in effect a rating for
the Loan Facilities, but any of Moody’s, S&P or Fitch shall have in effect a
rating for the Debt under the OpCo Financing Documents, then the Revolving
Facility Applicable Margin will be based on the pricing level that is two
pricing levels above the pricing level for the Debt under the OpCo Financing
Documents.
 
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Revolving Facility Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Revolving Facility Applicable Margin shall be determined by reference to the
rating most recently in effect prior to such change or cessation.
 
“Revolving Lender” means a Lender with a Revolving Loan Commitment.


“Revolving Loan” means a Loan made pursuant to Section 2.01(b)2.02.
 
“Revolving Loan Commitment” means, (a) with respect to any Lender at any time,
the commitment, if any, of such Lender to make Revolving Loans hereunder up to
the amount set forth on Schedule 2.01 hereto or on Schedule 1 to the Assignment
and Assumption pursuant to which such Lender assumed its Revolving Loan
Commitment, as applicable, and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (i) increased from time to time pursuant to Section 2.21 or
Section 2.24, (ii) reduced from time to time pursuant to Section 2.09 and (iii)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to


 
45 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Section 9.04 and (b) with respect to all Lenders at all times, the aggregate of
the amounts in clause (a). The aggregate principal amount of the Lenders’
Revolving Loan Commitments on the Amendment No. 3 Effective Date is
$100,000,000175,000,000.2
 
“Revolving Loan Maturity Date” means April 13, 2021.
 
“S&P” means Standard & Poor’s Rating ServicesS&P Global Ratings or its
successors.


“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.


“Secured Obligations” has the meaning assigned thereto in the Pari Passu
Intercreditor Agreement.


“Secured Parties” means, collectively, the Agents, the Lenders, each Issuing
Bank and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to this Agreement.
 
“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005-62, is (a)
issued by a Finsub and (b) secured by the intangible property right to collect
charges for the recovery of specified costs and such other assets, if any, of a
Finsub.
 
“Securitization Financing Order” has the meaning specified in clause (bb) of
the definition of “Permitted Liens”Section 6.06(ff).
 
“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by OpCoPower; (b) authorizes OpCoPower to apply
for, and authorizes the applicable regulatory Governmental Authority to issue, a
financing order determining the amount of specified costs OpCoPower will be
allowed to recover; (c) provides that pursuant to the financing order,
OpCoPower acquires an intangible property right to charge, collect, and receive
amounts necessary to provide for the full recovery of the specified costs
determined to be recoverable,  and assures that the charges are non-bypassable;
(d) guarantees that the applicable regulatory Governmental Authority will not
rescind or amend the financing order, revise the amount of specified costs, or
in any way reduce or impair the value of the intangible property right, except
as may be contemplated by periodic adjustments authorized by such legislation;
(e) provides (if applicable) procedures assuring that the sale, if any, of the
intangible property right from OpCoPower to any special purpose bankruptcy
remote Person that is a wholly owned (directly or



--------------------------------------------------------------------------------

2 NOTE TO CONFORMED COPY: Revolving Loan Commitments increased by $75 million to
$175 million total aggregate principal amount by three Increasing Lender
Supplements, each dated February 1, 2019, by Mizuho, The Bank of Nova Scotia,
and Credit Agricole Corporate and Investment Bank, respectively.


 
46 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

indirectly) Subsidiary of OpCosubsidiary of Power organized solely for the
purpose of engaging in any securitization financing pursuant to any order of the
applicable regulatory Governmental Authority will be perfected under applicable
law as an absolute transfer of OpCo’sPower’s right, title, and interest in the
property, and (f) authorizes the securitization of the intangible property right
to recover the fixed amount of specified costs through the issuance of bonds,
other evidences of Indebtedness, or certificates of participation or beneficial
interest that are issued pursuant to an indenture, contract or other agreement
of the OpCoPower or a such special bankruptcy remote Person.
 
“Security Documents” means, collectively, the Pari Passu Intercreditor
Agreement, the Pledge Agreement and, to the extent required by Section 6.03(o)
or Section 6.03(q) or otherwise agreed to in writing by the Borrower in its sole
discretion, any other security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent for the benefit of the Secured
Parties that create or purport to create a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.
 
“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Fitch or Moody’s as the credit rating which (a) it has assigned to long term
unsecured senior unsecured debt of the Borrower or (b) it would assign to long
term unsecured senior unsecured debt of the Borrower were the Borrower to issue
or have outstanding any long term unsecured senior unsecured debt on such date.
 
“Senior Notes” means each of (i) (a) the $535,000,000 3.743% Senior Notes due
2026 issued by the Borrower on May 17, 2016, (b) the $350,000,000 4.973% Senior
Notes due 2046 issued by the Borrower on May 17, 2016 and (c) the $165,000,000
3.25% Senior Notes due 2023 issued by the Borrower on May 24, 2016, in each
case, pursuant to the Indenture, dated as of May 17, 2016, by and between the
Borrower and Wells Fargo Bank, N.A., as trustee, as supplemented from time to
time, and (ii) the $300,000,000 3.375% Senior Notes due 2029 issued by the
Borrower on September 11, 2019 pursuant to the Indenture, dated as of September
11, 2019, by and between the Borrower and Regions Bank, as trustee, as
supplemented from time to time.
 
“SOFR” has the meaning set forth in Section 2.15(e).


“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of


 
47 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

doubt, excluding any liabilities treated as pass-through costs under the
applicable regulatory regime), as determined reasonably and in good faith by
such Person).


“Specified Representations” means the representations and warranties of the
Initial Borrower in Section 3.01, 3.02, 3.03, 3.04, 3.15, 3.16, 3.18, 3.21,
3.23, 3.24 and 3.25.


“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the
SecuredLoan Obligations.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.05, as the same may be reduced from time to time
pursuant to Section 2.09; provided that in no event shall the Swingline
Commitment exceed the aggregate amount of all Revolving Loan Commitments. The
aggregate principal amount of the Swingline Commitment shall be $10,000,000 on
the Effective Date.
 
“Swingline Exposure” means, at any time, with respect to (a) the Swingline
Lender, the aggregate principal amount of all Swingline Loans outstanding at
such time, and (b) any Revolving Lender, its Applicable Percentage of the
Swingline Exposure of the Swingline Lender at such time.
 
“Swingline Lender” means Mizuho Bank, Ltd., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


 
48 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
 
“Term SOFR” has the meaning set forth in Section 2.15(e).


“Test Period”  means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.


“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.


“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
 
“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other
public administrative authority having responsibility for the resolution of any
UK Financial Institution.


“Unadjusted Benchmark Replacement” has the meaning set forth in Section 2.15(e).


“United States” and “U.S.” mean the United States of America.
 
“Unliquidated Obligations” means, at any time, any Loan Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Loan Obligation that is: (a) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by


 
49 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

it; (b) any other obligation (including any guarantee) that is contingent in
nature at such time; or (c) an obligation to provide collateral to secure any of
the foregoing types of obligations.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Tax Code.


“U.S. Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).


“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower and the Administrative Agent.


“Write-Down and Conversion Powers” means,:
 
(a)          with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.; and
 
(b)         with respect to the United Kingdom, any powers of the applicable
Resolution Authority under the Bail-In Legislation to cancel, reduce, modify or
change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
 
SECTION 1.02          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type  (e.g., a “Eurodollar
Revolving Loan Borrowing”)..
 
SECTION 1.03         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,


 
50 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable  successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules, Recitals, paragraphs, clauses, Appendices shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement (and
Articles, Sections, etc. shall be deemed to be incorporated by reference into
this Agreement), (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(g) all actions by specified officers of a Person shall be deemed to be taken by
such specified officer solely in such specified officer’s capacity as such
officer, (h) all calculations are to be made without duplication unless
otherwise specified, (i) references to “days” means calendar days unless the
term “Business Days” is used, and (j) references to a time of day means such
time in New York, New York unless otherwise specified.


SECTION 1.04          Accounting Terms; GAAP; Pro Forma Calculations. (a) Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards (“ASC”) 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other  liabilities  of  the  Borrower  or  any 
Subsidiary  at  “fair  value”,  as  defined  therein and (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under ASC 470-20-15 (previously referred to as Financial Accounting
Standards Board Staff Position APB 14-1) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding anything herein to the contrary, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for


 
51 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

purposes hereof that such leases were in existence before ASC 842 took effect)
that would constitute capital leases in conformity with GAAP before ASC 842 took
effect shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Financing Document shall be made or delivered,
as applicable, in accordance therewith.
 
(b)         All computations on a Pro Forma Basis with respect to any period
shall be made giving effect to any acquisition, investment or disposition, or
issuance, incurrence or assumption of or amendment to Indebtedness, or other
transaction that occurred after the first day of such period, in each case, as
if such acquisition, investment or disposition, or issuance, incurrence or
assumption of or amendment to Indebtedness, or other transaction had occurred on
the first day of such period (or, in the case of any balance sheet item, on the
last day of the relevant period), and, to the extent applicable, giving pro
forma effect to historical earnings and cash flows associated with assets
acquired and investments made and excluding the pro forma effect of historical
earnings and cash flows associated with assets disposed of, in each case, during
such relevant period (but, in each case, without giving effect to any synergies
or cost savings therefrom) and any related incurrence or reduction of
Indebtedness, including adjustments in accordance with Article 11 of Regulation
S-X under the Securities Act. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).
 
SECTION 1.05        Status of Obligations. In the event that the Borrower shall
at any time issue or have outstanding any Subordinated Indebtedness, the
Borrower shall take all such actions as shall be necessary to cause the
SecuredLoan Obligations to constitute senior indebtedness (however denominated)
in respect of such Subordinated Indebtedness and to enable the Collateral Agent
and the Secured Parties Administrative Agent (and each co-agent or sub- agent
appointed by the Administrative Agent from time to time pursuant to this
Agreement), the Lenders and the Issuing Banks to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Loan Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Secured PartiesAdministrative Agent
(and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to this Agreement), the Lenders and the Issuing Banks may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
SECTION 1.06          Divisions. For all purposes under the Financing Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new


 
52 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.


ARTICLE II


THE CREDITS


SECTION 2.01 Commitments.
 
(a) Acquisition Loan Commitment. Subject to the terms and conditions set forth
herein, each Acquisition Loan Lender severally agrees to make a single
Acquisition Loan in Dollars to Borrower on the Effective Date in the original
aggregate principal amount equal to its Acquisition Loan Commitment or its
Applicable Percentage of the amount of all Acquisition Loans requested by
Borrower. Amounts paid or prepaid in respect of Acquisition Loans may not be
reborrowed. To the extent Borrower requests less than all of the aggregate
Acquisition Loan Commitments for funding on the Effective Date, the remaining
unfunded commitment shall be deemed terminated at the end of business on the
Effective Date.
 


SECTION 2.01         (b) Revolving Loan CommitmentCommitments. Subject to the
terms and conditions set forth herein, each Revolving Lender severally agrees to
make Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period applicable to such Revolving Lender in an aggregate
principal amount that will not result in (i)the amount of such Revolving
Lender’s Revolving Credit Exposure exceeding such Revolving Lender’s Revolving
Loan Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the sum of all Revolving Loan Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02        Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Applicable Percentages of such Borrowing. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05.
 
(b)        Subject to Section 2.15, each Borrowing shall be comprised entirely
of Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification substantially consistent with the terms of
Section 2.16 not less than three (3) Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.08.
Each Swingline Loan shall be a Base Rate Loan.  Each Lender at its option may
make  any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Section 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate to
the same extent as to such Lender); provided that any


 
53 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.


(c)        Each Borrowing of Eurodollar Loans shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $5,000,000. Each
Borrowing of Base Rate Loans shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000, other than a Borrowing that
is in an aggregate amount equal to the entire unused balance of all Revolving
Loan Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) or to repay a Swingline Loan
as contemplated by Section 2.05. Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $1,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of (i)  ten  (10)  Eurodollar 
Acquisition  Loan  Borrowings  outstanding  or  (ii)  five (5) Eurodollar
Revolving Loan Borrowings outstanding.
 
SECTION 2.03          Requests for Borrowings. To request a Borrowing (other
than a Swingline Loan, which may be requested in accordance with Section 2.05),
the Borrower shall notify the Administrative Agent of such request by telephone,
hand delivery, facsimile or electronic transmission, which such notice shall be
in the form of (or, in the case of telephonic notification, promptly confirmed
in the form of) a written Borrowing Request signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i) the Class of the requested Borrowing;
 
(i)         (ii) the aggregate amount of the requested Borrowing;
 
(ii)        (iii) the date of such Borrowing, which shall be a Business Day;
 
(iii)       (iv) whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;


(iv)       (v) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(v)        (vi) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this


 
54 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04          Reserved.


SECTION 2.05          Reserved.
 
SECTION 2.05 Swingline Loans(A) . (a)     Subject to the terms and conditions
set forth herein, the Swingline Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.05, agrees to make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the aggregate amount of all Revolving Loan Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, hand delivery, facsimile or electronic
transmission (and, in the case of telephonic notification, promptly confirmed by
hand delivery, facsimile or electronic transmission), not later than 11:00 a.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day), the amount of the requested Swingline Loan and identify the
account, including routing information, where such Swingline Loan shall be
deposited. The Administrative Agent will promptly, and in any event before 1:00
p.m., New York City time on the same day it received such request from the
Borrower, advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to a general deposit account of the Borrower as
directed by the Borrower (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
 
(i) The Swingline Lender may at any time in its sole and absolute discretion
(and shall, in any case, no later than the last Business Day of each applicable
week or, if a Swingline Loan is extended on the last Business Day of a week, the
last Business Day of the immediately following week) request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swingline Lender to so request
on its behalf), that each Revolving Lender make a Base Rate Revolving Loan in an
amount equal to such Revolving Lender’s Applicable Percentage of the amount of
Swingline Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Loan
Commitments but not otherwise subject to the


 
55 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Borrowing Request promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Borrowing Request available to the Administrative Agent in immediately
available funds for the account of the Swingline Lender at the Administrative
Agent’s office for payments not later than 2:00 p.m., New York City time, on the
day specified in such Borrowing Request in accordance with Section 2.07,
whereupon, each Revolving Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
 
(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan Borrowing in accordance with clause (b)(i) above, the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to clause (b)(i) above shall be deemed payment in
respect of such participation.
 
(c) Each Lender acknowledges and agrees that its obligation to extend Revolving
Loans and acquire participations in Swingline Loans, as applicable, pursuant to
this Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
Section by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.
 
(d) The Administrative Agent shall notify the Borrower of any refinancings and
participations in any Swingline Loan acquired pursuant to this Section, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a refinancing or sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this Section and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this Section shall not relieve
the Borrower of any default in the payment thereof.


 
56 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 2.06         Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of, and each
Issuing Bank agrees, on the terms and conditions hereinafter set forth, to issue
(or cause one or more of its Affiliates to issue on its behalf) Letters of
Credit denominated in Dollars for the account of the Borrower, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time on any Business Day during the
Availability Period applicable to such Issuing Bank.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Subject to the terms and conditions set forth herein,
no Issuing Bank shall be obligated to issue, amend or increase any Letter of
Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or 
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, such issuance of letters of
credit generally, or such Letter of Credit in particular, or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or
 
(ii)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.


(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
any Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with clause (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application in a
form acceptable to such Issuing Bank. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the aggregate LC Exposure would not exceed $100,000,000the
aggregate Revolving Loan Commitments either at the time of such issuance,
amendment, renewal or extension or at the


 
57 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

stated expiration date of such Letter of Credit (giving effect to such issuance,
amendment, renewal or extension), (ii) the sum of the total Revolving Credit
Exposures would not exceed the aggregate amount of all Revolving Loan
Commitments, and (iii) the aggregate face amount of all outstanding Letters of
Credit issued by or on behalf of the Issuing Bank issuing such Letter of Credit
would not exceed such Issuing Bank’s LC Sublimit.
 
(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Loan Maturity Date
applicable to the Issuing Bank of such Letter of Credit; provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above (as extended pursuant to the terms of such
clause (ii)).
 
(d)         Participations. By the issuance of a Letter of Credit (or an
amendment to a  Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. The participations acquired by Lenders in
each Letter of Credit shall, automatically and without further action by any
Lender or Issuing Bank, be adjusted to reflect any increase or decrease in the
Applicable Percentage of any Lender at the time of such increase or decrease. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


(e)         Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than


 
58 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

$1,000,000 and if the payment has not been made by the time due therefor, the
Borrower shall be deemed to have requested (it being understood that for such
purpose, the condition to Borrowing set forth herein shall not apply) that such
payment be financed with a Base Rate Revolving Borrowing in an equivalent amount
of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any  payment made by a
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)         Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the applicable
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower


 
59 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
 
(g)         Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic transmission) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
 
(h)         Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that if the Borrower fails to reimburse such LC Disbursement when due pursuant
to clause (e) of this Section, then Section 2.14(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to clause (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)          Replacement of Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the applicable Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous related Issuing Bank, or to such successor and all
previous related Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this


 
60 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)          Cash Collateralization. In the event that (i) any Event of Default
shall occur and be continuing or (ii) any LC Disbursements remain unreimbursed
on or after the fifthdate that is five (5th) Business DayDays prior to
the Revolving  Loan Maturity Date  applicable to the Issuing Bank of such Letter
of Credit, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon (A) on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph in the case of clause (i) above or
(B) on or before the fifth (5th) Business Day prior to the Revolving
Loanapplicable Maturity Date, as applicable, in the case of clause (ii);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) of Article
VII. Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the Loan Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account (and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account). Such deposit shall not
bear interest, nor shall the Administrative Agent be under any obligation
whatsoever to invest the same; provided that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short term
obligations of, or short term obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
subsection, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all Letters of Credit
shall have been returned to the Issuing Banks and shall have been cancelled.
 
(k)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, an Issuing Bank shall not be responsible to the
Borrower for, and an Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or


 
61 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including Governmental Rules
or any order of a jurisdiction where such Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
SECTION 2.07         Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
 
(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date  in accordance  with clause (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
or (ii) in the case of the  Borrower, the interest rate applicable to Base Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. A notice
of the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this  subsectionclause (b) shall be conclusive, absent
manifest error.


(c)         If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in this Section 2.07, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


 
62 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 2.08        Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Loan Borrowings, which may
not be converted or continued.
 
(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, hand delivery,
facsimile or electronic transmission by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be in the form of (or in the case of telephonic notice, shall be
confirmed promptly by hand delivery, facsimile or electronic transmission to the
Administrative Agent of) a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that would end after the Maturity Date or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was madeapplicable to the relevant Lender.
 
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:


(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)         whether the resulting Borrowing is to be a Base Rate Borrowing or
a Eurodollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be  deemed to have 
selected an Interest  Period of one month’s duration.


 
63 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
 
SECTION 2.09          Termination and Reduction of Revolving Loan Commitments.
(a) Unless previously terminated, the Revolving Loan Commitments of any
Lender shall terminate on the Revolving Loan Maturity Date applicable to such
Lender.


(b)        The Borrower may at any time terminate, or from time to time reduce,
the Revolving Loan Commitments; provided that (i) each reduction of the
Revolving Loan Commitments shall, if in part, be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Loan Commitments to the extent that,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the Revolving Loan Commitment.
 
(c)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Loan Commitments under clause (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction (or such shorter period as the Administrative Agent may
agree in its sole discretion), specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Loan Commitments shall be permanent.
Each reduction of the Revolving Loan Commitments shall be made ratably among the
Revolving Lenders in accordance with their respective Revolving Loan
Commitments.
 
SECTION 2.10      Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the
ratable account of each AcquisitionLender on the Maturity Date applicable to
such Lender the then unpaidaggregate principal amount of each Acquisition Loan
on the Acquisition Loan Maturity Date, (ii) to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal


 
64 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

amount of each Revolving Loan on the Revolving Loan Maturity Date and (iii) to
the Swingline Lender, to the extent not otherwise refinanced with a Revolving
Loan in accordance with Section 2.05, the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Loan Maturity Date and the first
date after such Swingline Loan is made that is the fifteenth (15th) day or the
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swinglineall Loans then outstanding.
 
(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)         The entries made in the accounts maintained pursuant to clause (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)         Any Lender may request that Loans made by it be evidenced by a Note
in substantially the form of Exhibit F-1 in the case of Acquisition Loans and
Exhibit F-2 in the case of Revolving LoansF. In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).
 
SECTION 2.11         Optional Prepayment of Loans. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with the provisions of this Section
2.11. The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, hand
delivery, facsimile or electronic transmission (promptly confirmed, in the case
of telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than


 
65 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

1:00 p.m., New York City time, on the date of prepayment. Each such notice shall
be  irrevocable and shall specify (x) the prepayment date, (y) the principal
amount of each Borrowing or portion thereof to be prepaid and (z) the Class and
Type of Borrowing to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in a minimum aggregate amount of
$1,000,000 and $500,000 increments in excess thereof. Any such prepayment will
be applied to the relevant Loans of the same type designated by the Borrower, at
its sole discretion; provided, however, no optional prepayments or redemptions
may be made in respect of any Refinancing Senior Debt unless the Acquisition
Loans are prepaid on at least a pro rata basis. Prepayments shall be payable
without penalty or premium and shall be accompanied by (i) accrued interest to
the extent required by Section 2.14 and (ii) break funding payments to the
extent required by Section 2.17.
 
SECTION 2.12          Mandatory Prepayments and Mandatory Offers.
 
(a)          Mandatory Prepayment of Revolving Loans. If at any time the sum of
the aggregate principal amount of all Revolving Credit Exposures exceeds the
aggregate amount of all Revolving Loan Commitments, the Borrower shall
immediately repay Revolving Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the aggregate amount of all Revolving Loan Commitments.
 
(b) Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events. On
each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.12(b)) to the  extent all such Net
Cash Insurance Proceeds received in such fiscal year exceed $30,000,000 (such
amount, the “Casualty Event Offer Amount”); provided, however, no such mandatory
offer shall be required under this Section 2.12(b) to the extent the Borrower
notifies the Administrative Agent in writing no later than five (5) Business
Days before the relevant Offer Date that the Borrower or such Subsidiary has
elected to apply such Casualty Event Offer Amount to restore or replace the
affected Property or otherwise to reinvest in Property of a kind then used or
usable in the Business (including reinvestments in Permitted Acquisitions)
within three-hundred sixty (360) days of the receipt of such Casualty Event
Offer Amount (the “Replacement Deadline” and such rights, the “Replacement
Rights”); provided, further, to the extent the Borrower or Subsidiary fails to
apply any or all of such Casualty Event Offer Amount to any such restoration,
replacement or reinvestment by the Replacement Deadline (any amount of the
relevant Net Cash Insurance Proceeds not so applied, the “Remaining Portion”),
the


 
66 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Borrower shall make a mandatory prepayment offer in accordance with the
procedures set forth in Section 2.12(g) below.


(c) Mandatory Prepayment with the Net Cash Proceeds of Refinancing Senior Debt.
On the Business Day the Borrower receives any such Net Cash Proceeds or, if so
agreed by the Administrative Agent (acting on the instructions of the Required
Lenders), on the next Interest Payment Date thereafter, the Borrower shall make
a mandatory prepayment of the Acquisition Loans in an amount equal to 100% of
the Net Cash Proceeds received by the Borrower on account of the issuance of
Refinancing Senior Debt since the last Interest Payment Date; provided, however,
any such Net Cash Proceeds that exceed the principal amount of and accrued but
unpaid interest on the Acquisition Loans then outstanding shall be subject to
Section 2.12(e) below and not this Section 2.12(c) (such excess Net Cash
Proceeds, the “Excess Refinancing Debt Proceeds”). Any such amount required to
be prepaid hereunder shall be applied in accordance with Section 2.12(h) and
Section 2.12(i) below.
 
(d) Mandatory Prepayment of the Cure Amount. On each Interest Payment Date (or,
at the Borrower’s election, on any earlier date, subject to the payment of
breakage costs in accordance with Section 2.17, if applicable), the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to 100% of the
Cure Amount received by the Borrower since the last Interest Payment Date and
not yet applied in accordance with this Section 2.12(d). Any such amount
required to be prepaid hereunder shall be applied in accordance with Section
2.12(h) and Section 2.12(i) below.
 
(e) Mandatory Offer with the Net Cash Proceeds of Refinancing Senior Debt. On
each applicable Offer Date, the Borrower shall make a mandatory offer to each
Revolving Lender for the prepayment of outstanding Revolving Loans in an amount
equal to 100% of the Prepayment Portion of the Excess Refinancing Debt Proceeds
to the extent in excess of $30,000,000 (such amount, the “Refinancing Debt Offer
Proceeds”) received by the Borrower on account of the issuance of Refinancing
Senior Debt since the last Interest Payment Date (and not yet subject to an
offer in accordance with this Section 2.12(e)). Any offer under this Section
2.12(e) shall be made in accordance with the procedures set forth in Section
2.12(g) below.
 
(f) Mandatory Offer with Net Cash Proceeds of a Disposition. On each applicable
Offer Date, the Borrower shall make a mandatory offer to each Lender for the
prepayment of outstanding Loans in an amount equal to 100% of the Prepayment
Portion of the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries on account of any Disposition pursuant to Section 6.01(b) herein
since the last Interest Payment Date (and not yet subject to an offer in
accordance with this Section 2.12(f)) to the extent all such Net Cash Proceeds
received in such fiscal year exceed $30,000,000 (the “Disposition Offer
Proceeds”); provided, however, no such offer shall be required under this
Section 2.12(f) to the extent the Borrower notifies the Administrative Agent in
writing no later than five (5) Business Days before the relevant Offer Date that
the Borrower or such Subsidiary has elected to apply such Disposition Offer
Proceeds to reinvest in Property of a kind then used or usable in the Business
(including reinvestments in Permitted Acquisitions) within three-hundred sixty
(360) days of the receipt of such Disposition Offer Proceeds (the “Reinvestment
Deadline” and such rights, the “Reinvestment Rights”); provided, further, to the
extent the Borrower or Subsidiary fails to apply any or all of such


 
67 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Disposition Offer Proceeds to any such reinvestment by the Reinvestment Deadline
(any amount of the Disposition Offer Proceeds not so applied, the “Available
Disposition Offer Proceeds”), the Borrower shall make a mandatory prepayment
offer in accordance with the procedures set forth in Section 2.12(g) below.
 
(g) Mandatory Offer Procedures.  Any mandatory offer pursuant to Section
2.12(b), Section 2.12(e) or Section 2.12(f) shall be made in accordance with the
following procedures:


(i)  not more than thirty (30) days after (x) in the event the Borrower does not
exercise its Replacement Rights, receipt of the Casualty Event Offer Amount or,
in the event the Borrower does exercise its Replacement Rights, the Replacement
Deadline, (y) receipt of the Refinancing Debt Offer Proceeds or (z) in the event
the Borrower does not exercise its Reinvestment Rights, receipt of the
Disposition Offer Proceeds or, in the event the Borrower does exercise its
Reinvestment Rights, the Reinvestment Deadline, as applicable (the “Offer
Date”), the Borrower shall send a notice to the Administrative Agent for
distribution to each Lender (such notice, the “Offer Notice” and the procedures
set forth therein, the “Offer Procedures”) stating:
 
(A) that a prepayment offer is being made pursuant to Section 2.12(b), Section
2.12(e) or Section 2.12(f), as applicable,


(B) the amount of Offer Proceeds subject to such offer,
 
(C)  that any Lender that accepts such offer in accordance with this Section
2.12(g)(i) shall receive a prepayment of its Loans equal to its Proportional
Share of the Offer Proceeds determined as of the Offer Payment Date, to be
applied in accordance with Section 2.12(i) of this Agreement,
 
(D)  the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than twenty (20)
Business Days after the distribution of the Offer Notice) (the “Acceptance
Deadline”),
 
(E)  the date such prepayment is to occur (which, in any case, shall be no later
than the next Interest Payment Date occurring after the Acceptance Deadline)
(the “Offer Payment Date”),
 
(F) in the case of the repayment of the Acquisition Loan, any Lender accepting
such offer shall be required to surrender the Notes (if any) held by such Lender
with respect to the Acquisition Loans to be so prepaid by no later than the
Offer Payment Date (unless such requirement is waived by the Borrower in its
sole discretion), if applicable, subject to receipt of, and only in exchange
for, a replacement Note pursuant to clause (iii) below, and


 
68 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(G) that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.


(ii) Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).


(iii) The Lenders whose Acquisition Loans are being repaid only in part will, if
requested, be issued new Notes equal in principal amount to the unpaid portion
of the Acquisition Loans.


(iv) The Loans to be prepaid pursuant to the offer shall be paid without penalty
or premium and shall be accompanied by (A) accrued interest to the extent
required by Section 2.14 and (B) break funding payments to the extent required
by Section 2.17.


(v)  The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.
 
(vi)  The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.


(b)         (h) Notice; Interest. The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline
Lender) by telephone, hand delivery, facsimile or electronic transmission
(promptly confirmed, in the case of telephonic notice, by hand delivery,
facsimile or electronic transmission) of any prepayment  under Section 2.12(a)
Section 2.12(c) or Section 2.12(d) (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment and (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall specify (x) the prepayment date, (y) the
principal amount of each Borrowing or portion thereof to be prepaid and (z)
the Class and Type of Loans to be prepaid in accordance with Section 2.12(ic).
Prepayments shall be payable without penalty or premium and shall be accompanied
by (i) accrued interest to the extent required by Section 2.14 and (ii) break
funding payments to the extent required by Section 2.17.


(c)        (i) Application of Mandatory Prepayments and Mandatory Offers.
Prepayments required to be made pursuant to Section 2.12(a), Section 2.12(c),
Section 2.12(d) and Section 2.12(g) shall be applied (i) first to the
outstanding Acquisition Loans on a pro rata basis in accordance with the amount
of Acquisition Loans held by each Acquisition Lender and (ii) second shall be
applied to the outstanding Revolving Loans on a pro rata basis in accordance
with the amount of Revolving Loans held by each Revolving Lender.
 
Amounts to be applied pursuant to this Section 2.12(i) to the prepayment of
Acquisition Loans shall be applied, first, to reduce outstanding Base Rate
Acquisition Loans and, then, to reduce outstanding Eurodollar Acquisition Loans,
unless otherwise directed by the Borrower.


 
69 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Amounts to be applied pursuant to this Section 2.12(i) to the prepayment of
Revolving Loansc) shall be applied, first, to reduce outstanding Base Rate
Revolving Loans and, then, to reduce outstanding Eurodollar Revolving Loans,
unless otherwise directed by the Borrower. For the avoidance of doubt, no
mandatory prepayment or mandatory offer of Revolving Loans under this Section
2.12 shall be accompanied by a permanent reduction in the Revolving Loan
Commitments.
 
SECTION 2.13        Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Commitment
Fee”), which shall accrue at the “Commitment Fee Rate”, as set forth in the
definition of Revolving Facility Applicable Margin, on the average daily amount
of the Available Revolving Loan Commitment of such Revolving Lender during the
period from and including the Effective Date to but excluding the earlier of (i)
the Revolving Loan Maturity Date applicable to such Lender and (ii)  the date on
which such Revolving Loan Commitment is terminated or reduced to zero in
accordance with Section 2.09; provided that for purposes of calculating the
Available Revolving Loan Commitment of each such Revolving Lender, the Swingline
Exposure of such Revolving Lender shall not be included in the Revolving Credit
Exposure for such Revolving Lender. Accrued fees shall be payable in arrears on
each Quarter End Date and on the date on which such Commitments terminate or are
reduced to zero, commencing on the first such date to occur after the Effective
Date; provided that any accrued commitment fees outstanding after the date on
which the Commitments terminate shall be payable on demand. All Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number        of days elapsed (including the first day but excluding
the last day).
 
(b)         The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit (the “Letter of Credit Fee”), which shall
accrue at the same Revolving Facility Applicable Margin used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period (x) from and including the
later of (A) the issuance date of such Letter of Credit and (B) the most recent
Quarter End Date (y) to but excluding the earlier of (A) the Quarter End Date on
which the payment thereof is made in accordance with the terms hereof or (B) the
date of termination of such Letter of Credit and (ii) to each Issuing Bank for
its own account a fronting fee (the “Fronting Fee”), which shall accrue at a
rate per annum and in accordance with terms mutually and separately agreed upon
between the Borrower and such Issuing Bank, which such agreement shall also set
forth such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Unless otherwise specified above, Letter of Credit Fees and Fronting Fees
accrued through and including each Quarter End Date shall be payable on each
such Quarter End Date, commencing (if applicable) on the first such Quarter End
Date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Loan Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All Letter of
Credit Fees and Fronting Fees shall be computed on the basis of a year of 360
days and shall


 
70 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

be payable for the  actual  number of days elapsed (including the first day but
excluding the  last day).


(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.


(d)         All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.14          Interest. (a) The Loans comprising each Base Rate
Borrowing (including each Swingline Loan) shall bear interest at the Base Rate
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
 
(b)         The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin; provided that notwithstanding the
foregoing, such interest rate shall at no time be less than 0.00% per annum.
 
(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in clause (a) or (b) of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Revolving Loans as provided in clause (a) of this
Section.
 
(d)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments; provided that (i) interest
accrued pursuant to clause (c) of this Section shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor in
accordance with this Agreement, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
(e)         All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


 
71 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 2.15          Alternate Rate of Interest.   If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:; Effect of Benchmark
Transition Event.


(a) the Administrative Agent determines (acting reasonably and taking into
consideration the conditions in the bank credit markets generally) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
or the Eurodollar Rate, as applicable, for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent
in its sole discretion (or, in the case of clause (b) above, promptly following
the Administrative Agent being advised thereof by the Required Lenders)), (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing  shall be made as a Base Rate Borrowing.
 
(a)         Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Financing Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the Eurodollar Rate
with a Benchmark Replacement. Any  such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective  on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Eurodollar
Rate with a Benchmark Replacement pursuant to this Section will occur prior to
the applicable Benchmark Transition Start Date.
 
(b)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, acting in good faith, to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Financing Document, any


 
72 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
 
(c)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
shall be made in good faith and shall be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.


(d)         Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the Eurodollar Rate will not be used in any
determination of Base Rate.
 
(e)         Certain Defined Terms. As used in this Agreement, each of the
following capitalized terms has the meaning given to such term below:
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of
the Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for


 
73 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Eurodollar Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(1)          in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the London interbank offered rate (“LIBOR”) permanently or
indefinitely ceases to provide LIBOR; or
 
(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(1)          a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
 
(2)         a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
 
(3)          a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.


 
74 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the
Eurodollar Rate and solely to the extent that the Eurodollar Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.15 and (y) ending at the time that a
Benchmark Replacement has replaced the Eurodollar Rate  for  all  purposes 
hereunder  pursuant  to  Section 2.15.
 
“Early Opt-in Election” means the occurrence of:


(1)         (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.15, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate, and
 
(2)         (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.
 
“Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.


“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.



 
75 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


SECTION 2.16          Increased Costs; Illegality. (a) If any Change in Law
shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate) or any
Issuing Bank;
 
(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii)       subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b)          If any Lender or any Issuing Bank determines that any Change in
Law, or directive from the BIS or another regulatory authority that such Lender
is regulated by, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), by an amount deemed by such
Lender or such Issuing Bank to be material, then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.


 
76 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in clause (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank,  as 
the  case  may  be,  the  amount  shown  as  due  on  any  such  certificate 
within   ten (10) Business Days after receipt thereof.
 
(d)         Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred ten (210) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law or
directive giving rise to such increased costs or reductions and of such Lender’s
or Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving  rise  to  such  increased  costs  or 
reductions  is  retroactive,  then  the  two hundred  ten (210)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have been
maintained by such Lender had the Effective Date occurred on October 17, 2014
and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is regulated by and a Lender will increase its level of capital or
liquidity by an amount greater than the increase attributable thereto, the
Borrower will not be required to pay any amount or amounts pursuant to this
Section 2.16 with respect to such increase in capital above that required by the
Change in Law and (ii) to the extent that an assignment of all or any portion of
the Loan or commitment of any Lender would, at the time of such assignment,
result in an increase in costs from those being charged by the assigning Lender
prior to the assignment, then the Borrower will not be required to pay such
increased costs.
 
(e)          If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its lending office to make, maintain or fund Loans whose interest is determined
by reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination


 
77 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate (and
such Lender shall use commercially reasonable efforts to provide such notice
promptly following such circumstances no longer existing as determined by such
Lender in its sole discretion). Upon  any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
SECTION 2.17         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11 or  Section 2.12), (b) the 
conversion of any Eurodollar  Loan other  than on the  last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d)the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.20, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include  an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate (excluding, for the
avoidance of doubt, the Applicable Margin) that would have been applicable to
such Loan,  for  the  period from the  date  of such event to the  last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
 
SECTION 2.18          Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by
the Borrower under any Financing Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding


 
78 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by the Borrower shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
 
(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c)         Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)         Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.18(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this Section
2.18 for any amounts paid by such Lender more than two hundred ten (210) days
prior to the date of delivery  of such certificate. Such Recipient shall deliver
a copy of such certificate to the Administrative Agent.
 
(e)         Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent or the Borrower (as
applicable) in connection with any Financing Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.18(e) shall be paid within ten
(10) Business Days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.


 
79 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(f)          Status of Lenders.
 
(i)         Any Recipient that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any
Financing Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Recipient, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Recipient
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything  to  the  contrary  in  the 
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.18(f)(ii)(A)
through Section 2.18(f)(ii)(E) below) shall not be required if in the
Recipient’s judgment such completion, execution or submission would subject such
Recipient to any material unreimbursed cost or expense  or would materially
prejudice the legal or commercial position of such Recipient. Upon the
reasonable request of the Borrower or the Administrative Agent, any Recipient
shall update any form or certification previously delivered pursuant to this
Section 2.18(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Recipient, such Recipient shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.


(ii)         Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Recipient shall, if it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Borrower and the Administrative Agent) on or prior
to the date on which such Recipient becomes a party hereto, duly completed and
executed copies of whichever of the following is applicable:
 
(A)      in the case of a Recipient that is a U.S. Person, IRS Form W-9
certifying that such Recipient is exempt from U.S. federal backup withholding
tax;


(B)      in the case of a Non-U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Financing Document, IRS
Form W-8BEN or W-8BEN-E,


 
80 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(C)      in the case of a Non-U.S. Recipient for whom payments under any
Financing Document constitute income that is effectively connected with such
Recipient’s conduct of a trade or business in the United States, IRS Form
W-8ECI;
 
(D)      in the case of a Non-U.S. Recipient claiming the benefits of the
exemption for portfolio  interest  under  Section 881(c)  of  the  Code  both 
(1) IRS  Form W-8BEN or W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit G (a “U.S. Tax Certificate”) to the effect
that such Recipient is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (c)a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d)conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;


(E)      in the case of a Non-U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this clauseSection
2.18(f)(ii) that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Recipient is a partnership and one or more of its partners
are claiming the exemption for portfolio interest under Section 881(c) of the
Code, such Recipient may provide a U.S. Tax Certificate on behalf of such
partners; or
 
(F)      any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
 
(iii)        If a payment made to a Recipient under any Financing Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.18(f)(iii),
“FATCA” shall include  any amendments made to FATCA after the date of this
Agreement.


 
81 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(g)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such  Governmental  Authority.  Notwithstanding 
anything to the contrary in this Section 2.18(g), in no event will any
indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 2.18(g) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.18(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
 
(h)          Issuing Bank. For purposes of Section 2.18(e) and Section 2.18(f),
the term “Lender” includes the Issuing Banks.


SECTION 2.19          Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.


(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, Section 2.17 or Section
2.18, or otherwise) prior to 1:00 p.m., New York City time on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Harborside Financial
Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu Sakyo,
(Telecopy No. 201-626-9335), (Telephone No. 201- 626-9333), except that payments
to be made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Section 2.16, Section 2.17, Section
2.18 and Section 9.03. shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.


 
82 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(b)         Subject to the terms of the Pari Passu Intercreditor Agreement, any
proceeds of CollateralIf at any time insufficient funds are received by the
Administrative Agent (i) not constituting a specific paymentto pay fully all
amounts of principal, interest, and fees or other sum payablesums then due under
the Financing Documents (which shall be applied as specified by the Borrower) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably as follows:
 
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and any Issuing Bank from the Borrower,


second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,


third, to pay interest then due and payable on the Loans ratably,
 
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
to pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Loan Obligations, and
 
fifth, to the payment of any other SecuredLoan Obligation then due and
payable to the Administrative Agent or any Lender by the Borrower.
 
(c)          Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default or Event of
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(i) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (ii) in the event, and only to the extent, that there are no
outstanding Base Rate Loans of the same Class and, in any event, the Borrower
shall pay the break funding payment required in accordance with Section 2.17.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the SecuredLoan Obligations.
 
(d)          At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Financing Documents, may be
paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section. The Borrower hereby irrevocably authorizes the Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Financing Documents and agrees that all such amounts charged shall constitute
Revolving Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 or 2.05, as applicable.


 
83 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(e)         If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees,  to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(f)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or the applicable Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the applicable Issuing Banks, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders or the applicable Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
(g)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of


 
84 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


SECTION 2.20          Mitigation Obligations; Replacement of Lenders. (a) If 
any Lender requests compensation under Section 2.16, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate  or  reduce  amounts 
payable  pursuant  to  Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to  such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)          If (i) any Lender requests compensation under Section 2.16, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Financing Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have paid to the
Administrative Agent the assignment fees (if any) specified in Section 9.04, (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments and
(D) such assignment does not conflict with applicable Governmental Rules. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that a Lender being replaced hereunder does not
execute an Assignment and Assumption pursuant to this Section within three (3)
Business Days after receipt by such Lender of a notice of replacement pursuant
to this Section, the Administrative Agent shall be entitled (but not obligated)
to execute such an Assignment and Assumption on behalf of such Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Agreement.
 
SECTION 2.21         Expansion Option. (a) The Borrower may from time to time
elect to (x) increase the Revolving Loan Commitments (any such increase, an
“Incremental Revolving Increase”) and/or (y) add one or more incremental
revolving credit facility tranches (each an “Incremental Revolving Facility”;
the Incremental Revolving Increases and the Incremental


 
85 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Revolving Facilities are collectively referred to as “Incremental Facilities”,
the; the loans extended thereunderpursuant to such increase, the “Incremental
Loans” and the commitments with respect thereto, the “Incremental Revolving Loan
Commitments”) or a combination thereof in (i) an unlimited amount so long as, on
a Pro Forma Basis after giving effect to the incurrence of any such Incremental
Facility (assuming the full amount thereof is drawn) and after giving effect to
any acquisition consummated in connection therewith and all other appropriate
pro forma adjustments, the Borrower is in compliance with the financial covenant
in Section 5.12(a) as of the last date of the immediately preceding Test Period
plus, (ii) the amount of any optional prepayments of the Revolving Loans or any
Incremental Loans since the Effective Date to the extent accompanied by a
corresponding permanent reduction in the relevant Commitment (it being
understood that any such voluntary prepayment and permanent Commitment reduction
financed with the proceeds of a substantially concurrent borrowing under an
Incremental Revolving Facility shall be permitted under this clause (ii)), in
each case, subject solely to the following terms and conditions:
 
(i)           no existing Lender will be required to participate in any such
Incremental FacilityRevolving Increase without its consent;


(ii)         no Default or Event of Default under the Financing Documents would
exist after giving effect thereto, or, if the proceeds of any Incremental
Revolving Facility are being used to finance a Permitted Acquisition or other
permitted investment, no Default or Event of Default would exist as of the date
of signing the definitive agreement with respect to such Permitted Acquisition
or other permitted investment;;
 
(iii)       (x) the maturity date of such Incremental Facilities shall be no
earlier than the Revolving Loan Maturity Date, or, if later, the latest maturity
date of any other Incremental Facilities then outstanding, (y) such Incremental
Facilities shall require no scheduled amortization or mandatory commitment
reduction prior to the Revolving Loan Maturity Date and (z) in the case of an
Incremental Revolving Increase, the Incremental Revolving Increase shall be on
the exact same terms and pursuant to the exact same documentation applicable to
the Revolving Credit Facility (other than with respect to closing fees, upfront
fees and similar closing payments which shall be as agreed between the Borrower
and the applicable Increasing Lenders);
 
(iii)        immediately after giving effect thereto, the sum of all increases
(other than any increase in any Lender’s Revolving Loan Commitment in order to
replace another Lender pursuant to Section 9.04) in the aggregate Revolving Loan
Commitments made pursuant to this Section 2.21 shall not exceed $87,500,000;
 
(iv)        the interest rate margins and (subject to clause (iii)(y))
amortization schedule applicable to any Incremental Revolving Facility shall be
determined by the Borrower and the Augmenting Lenders or other lenders
thereunder;each such increase of the aggregate Revolving Loan Commitments shall
be in minimum increments of $10,000,000 or such remaining partial amount not to
exceed the maximum aggregate increase set forth in clause (iii) above; and


 
86 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(v)          any Incremental Revolving Facility shall be on terms and pursuant
to documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the Revolving Credit Facility (except to
the extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent; andall representations and warranties
made by the Borrower in any Financing Document shall be true and correct in all
material respects (and to the extent that any such representation and warranty
is otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the date of such request by the Borrower for an Incremental Revolving Loan
Commitment (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
 
(vi) the Acquisition Loan Facility shall have been paid-off in full.
 
(b)          The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Loan Commitment, or to participate in such Incremental Revolving
Facility, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Revolving Loan
Commitments, or to participate in such Incremental Revolving Facility, or
extend new Revolving Loan Commitments, as the case may be; provided that (i)
each Increasing Lender and Augmenting Lender shall be subject to the approval of
the Borrower, the Administrative Agent and each Issuing Bank, and (ii) (x) in
the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. Incremental
Revolving Increases, and new Revolving Loan Commitments and Incremental
Revolving Facilities created pursuant to this Section 2.21 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.
 
(c)          On the effective date of any Incremental Revolving Increase being
made, (i) each relevant Increasing Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any Incremental Revolving Increase (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification


 
87 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

by the Borrower pursuant to the provisions of Section 2.17 if the deemed payment
occurs other than on the last day of the related Interest Periods.
 
(d) The Incremental Facilities shall rank pari passu in right of payment with
the Loan Facilities.
 
(d)       (e) Incremental Revolving Facilities may be made pursuant to separate
documentation (which shall be subject to the Pari Passu Intercreditor Agreement,
if applicable) or hereunder pursuant to an amendment or restatement (an
“Incremental Revolving Facility Amendment”) of this Agreement and, as
appropriate, the other Financing Documents, executed by the Borrower, each
Increasing Lender participating in such tranche, each  Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Revolving Facility Amendment may, withoutWithout the consent of any
other Lenders, the Increasing Lenders and/or Augmenting Lenders, the Borrower
and the Administrative Agent may effect such amendments to this Agreement and
the other Financing Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section 2.21. Nothing contained in this Section 2.21 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Revolving FacilitiesIncreases,
at any time. This Section 2.21 shall supersede any provisions herein requiring 
pro  rata  treatment  of  the  Lenders  or Section 9.02 to the contrary.
 
SECTION 2.22          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          fees shall cease to accrue on the Available Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.13;


(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders,
Required Acquisition Loan Lenders or Required Revolving Lenders have taken or
may take any action hereunder  (including any consent to any  amendment, 
waiver  or  other  modification  pursuant  to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
 
(c)          if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:


(i)         so long as no Default or Event of Default shall be continuing, all
or any part of the Swingline Exposure and LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;


 
88 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
 
(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.13(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
each Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
 
(vi)        so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.06(j), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.06(j) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent or any Lender shall
occur following the date hereof and for so long as such event shall continue,
(ii) a Bail-in Action with respect to a Lender Parent or any Lender shall occur
following the date hereof or (iii) the Swingline Lender or the Issuing Banks
have a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and an Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into


 
89 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.


(d)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
 
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
 
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;


third, to cash collateralize the Issuing Banks’ Swingline Exposure and LC
Exposure in accordance with clause (c) above;


fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
 
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Banks’ future
Swingline Exposure and LC Exposure with respect to such Defaulting Lender;
 
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, or the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
 
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
 
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to


 
90 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded Letters
of Credit and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.20. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant  to  this Section 2.22 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(e)         In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Banks each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.


SECTION 2.23         Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions. Notwithstanding anything to the contrary in
any Financing Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEAAffected Financial Institution arising under any Financing Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
 
(b)          the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or
 
(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEAthe
applicable Resolution Authority.


 
91 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 2.24          Renewal Options.
 
(a)          The Borrower may, by notice (a “Renewal Request”) to the
Administrative Agent (who shall promptly notify the Lenders) given at any one
time in any calendar year not less than sixty (60) days prior to any anniversary
of the Amendment No. 3 Effective Date (such date, the “Anniversary Date”),
request an extension of the Latest Maturity Date to a date one (1) year
following the Latest Maturity Date; provided that no more than two (2) Renewal
Requests may be delivered pursuant to this Section 2.24. If the conditions in
Section 2.24(e) are met, the Maturity Date applicable to each Renewing Lender
(as defined below) shall be extended to the date one (1) year after the Latest
Maturity Date that was previously applicable, effective as of the date such
conditions are met.
 
(b)         Each Lender may, in its individual and sole discretion, agree to so
extend its Commitments (a “Renewing Lender”) by delivering to the Administrative
Agent a written notice of its agreement to do so no later than thirty-five (35)
days prior to the relevant Anniversary Date, and the Administrative Agent shall
(i) notify the Borrower in writing of the Lenders’ decisions and (ii) notify the
Lenders in writing of the aggregate Commitments of the Declining Lenders (as
defined below), in each case no later than thirty (30) days prior to the
relevant Anniversary Date. The Commitment of any Lender that fails to accept or
respond to a Renewal Request (such Lender, a “Declining Lender”) shall be
terminated as provided in Section 2.09(a) on the Maturity Date applicable to
such Lender, and any outstanding Loans of such Declining Lender shall be repaid
as provided in Section 2.10(a) on such Maturity Date, in each case to the extent
such Commitments and Loans are not assigned to an Increasing Renewing Lender or
a New Renewing Lender pursuant to Section 2.24(c) or Section 2.24(d) below.
 
(c)          The Borrower shall have the right, on or before the relevant
Anniversary Date, to replace any Declining Lender with a Renewing Lender (an
“Increasing Renewing Lender”) or with one or more Eligible Assignees (each, a
“New Renewing Lender”) that agrees, in each case in its individual and sole
discretion, to assume all or a portion of the Commitment of a Declining Lender,
and a Declining Lender shall upon the request of the Borrower assign its
Commitment to such Increasing Renewing Lender or New Renewing Lender; provided
that such assignment shall require each of the consents required under Section
9.04(b)(i) and must otherwise be made in compliance with Section 9.04.
 
(d)         Upon any assignment by a Declining Lender pursuant to clause (c)
above, the Borrower shall pay in full to each Declining Lender the unpaid
principal amount of all Loans owing to such Declining Lender in respect of any
Commitments so assigned, together with all accrued and unpaid interest thereon
and all fees accrued and unpaid under this Agreement to the date of such payment
of principal, any break funding payment required in accordance with Section
2.17, and all other amounts due to such Declining Lender under the Financing
Documents.
 
(e)          As a condition precedent to any extension pursuant to this Section
2.24, (i) more than fifty percent (50%) of the aggregate outstanding Commitments
under the Revolving Credit Facility immediately prior to the relevant
Anniversary Date must be extended (including by way of assignments to Increasing
Renewing Lenders and New Renewing Lenders) thereby, (ii) such


 
92 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

extension shall have been duly authorized by the Borrower and the relevant
Extension Agreement and any other documentation related thereto shall have been
duly executed and delivered by the Borrower, (iii) all representations and
warranties made by the Borrower in any Financing Document shall be true and
correct in all material respects (and to the extent that any such representation
and warranty is otherwise qualified by materiality or material adverse effect,
such representation and warranty shall be true and correct in all respects) on
and as of the extension effective date (or to the extent that such
representations and warranties specifically refer to a specified date, as of
such specified date), (iv) no Default or Event of Default under the Financing
Documents shall have occurred and be continuing as of the Extension Date or
would result from such extension and (v) the Administrative Agent shall have
received a certificate of an Authorized Officer of the Borrower dated as of the
extension effective date certifying as to the matters set forth in the foregoing
clauses (ii) – (iv) and attaching a copy of the resolutions adopted by the
Borrower in compliance with the foregoing clause (ii). Any extension pursuant 
to this Section 2.24 shall be effected pursuant to an extension agreement
executed and delivered by the Borrower, the Renewing Lenders, any New Renewing
Lenders and the Administrative Agent (“Renewal Agreement”). Each Renewal
Agreement may, without the consent of any  other Lenders, effect such amendments
to this Agreement and the other Financing Documents solely as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent to effect
the provisions of this Section 2.24 as mutually agreed upon by the
Administrative Agent and the Borrower.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
SECTION 3.01       Organization. Prior to the consummation of the
Acquisition, theThe Borrower is a corporationlimited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Louisiana. Following the consummation of the Acquisition, the Borrower is a
corporation, duly formed, validly existing and in good standing under the laws
of the State of Louisiana; provided that if the Borrower changes its form
of organization within seven (7) days after the Effective Date, the Borrower
shall be a limited liability company, duly formed, validly existing and in good
standing under the laws of a state of the United States of America.
 
SECTION 3.02        Authority. The Borrower and each of its Subsidiaries has the
full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.
 
SECTION 3.03          Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiariesand its Affiliates required to authorize the
execution, delivery and performance of the Financing Documents has been duly and
effectively taken.


 
93 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 3.04          Due Authorization, Etc. The execution, delivery and
performance of the Financing Documents have been duly authorized by all
necessary action on the part of the Borrower and each of its Subsidiaries party
thereto, and the Financing Documents have been executed and delivered by the
Borrower and each such Subsidiary and constitute the legal, valid and binding
obligations of the Borrower and each such Subsidiary, enforceable against the
Borrower and each such Subsidiary in accordance with the terms thereof, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether considered in equity or at law).


SECTION 3.05         Compliance with Law. Except as otherwise disclosed in
writing to the Mandated Lead ArrangersLenders prior to October 17, 2014the
Amendment No. 3 Effective Date, the Borrower and each of its Subsidiaries is 
in  compliance  with  all  Governmental  Rules (including Environmental Law)
applicable to the Borrower and such Subsidiary and with the terms of all
Governmental Approvals obtained by the Borrower except to the
extent thatwhere (i) any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or (ii)
the necessity of compliance therewith is contested pursuant to Permitted Contest
Conditions.


SECTION 3.06          No Litigation. Except as otherwise disclosed to the
Mandated Lead ArrangersLenders prior to October 17, 2014the Amendment No. 3
Effective Date, no action, suit or other proceeding is pending and, to the
Borrower’s Actual Knowledge, no action, suit or proceeding has been threatened
in writing or any investigation instituted, in each case with respect to the
execution and delivery of the Financing Documents or the performance of any of
the Borrower’s obligations thereunder that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, except
that the commencement by the Borrower or any of its Subsidiaries or any
Governmental Authority of a rate proceeding, fuel adjustment clause audit or,
earnings review or market power filing before such Governmental Authority shall
not constitute such an action, suit or proceeding unless and until such
Governmental Authority has made a final determination thereunder that would
reasonably be expected to have a Material Adverse Effect.


SECTION 3.07  Title(A) . As of the Effective Date, (a) OpCo has a valid
ownership interest in and good title in all material property it purports to
own, and (b) the Borrower (after giving effect to the Acquisition) has a valid
ownership interest and good title in the membership interests of OpCo it
purports to own and in all other material property it purports to own, in each
case free and clear of Liens, subject only to Permitted Liens (limited in the
case of equity interests in OpCo to Liens securing the Loan Obligations and
non-consensual Permitted Liens that do not secure any Indebtedness) and except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or reasonably anticipated to be conducted or to
utilize such properties for their intended purposes.


SECTION 3.07          SECTION 3.08 Governmental Approvals. All Governmental
Approvals required to be obtained by the Borrower and each of its Subsidiaries
in connection with (i) the execution and delivery of, and performance by it of
its obligations, and the exercise of its rights, under and in accordance with,
the Financing Documents, (ii) the ownership and



 
94 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

operation of the Acquired AssetsBorrower and its Subsidiaries in accordance with
all Governmental Rules (including all applicable material Environmental Laws)
and (iii) the validity and enforceability of the Financing Documents to which it
is a party have been obtained, except in any such case, to the extent not
required to be obtained at the date this representation is made or repeated or
where any failure to obtain the same would not reasonably be expected to result
in a Material Adverse Effect. Such Governmental Approvals that are required to
be in effect on or prior to the date this representation is made or repeated
have been validly issued and are in full force and effect. With respect to any
Governmental Approval not required to be obtained as of such date, the Borrower
has no reason to believe that such Governmental Approval will not be obtained in
the ordinary course of business as and when needed except to the extent that the
failure to obtain any such Governmental Approval would not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08          SECTION 3.09 Financial Condition. The Borrower’s (a) Pro
Forma Balance Sheet provided on the Effective Date, a copy of which shall have
been delivered to the Administrative Agent, presents fairly, in all material
respects, the financial condition of  the Borrower and its Subsidiaries on a
consolidated basis as of the date thereof and (b) latest financial statements
provided on any date subsequent to the Effective Date, copies of which shall
have been delivered to the Administrative Agent, have been prepared in
conformity with GAAP and, in each case, present fairly, in all material
respects, (ia) the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the Effective Date or the date of such financial
statements, as applicable, and (iib) all material liabilities, direct and
contingent, of the Borrower and its Subsidiaries, which are required by GAAP to
be so disclosed, existing as of the date of such financial statement or Pro
Forma Balance Sheet, as applicable,statements are disclosed in such statements.
No Material Adverse Effect shall have occurred and be continuing since the later
of (x) the date of the Pro Forma Balance Sheet and (y) the date of the most
recent audited annual financial statements of the Borrower delivered pursuant to
Section 5.02(a).


SECTION 3.10 Capitalization. On the Effective Date, after giving effect to
the Acquisition:


(a)  the Sponsors collectively own, directly or indirectly, 100% of the equity
interests of the Borrower; and
 
(b)  the Borrower owns 100% of the equity interests of OpCo and all Permitted
Subordinated Debt owed by OpCo or any subsidiary of OpCo, in each case free and
clear of all Liens other than non-consensual Permitted Liens that do not secure
any Indebtedness or Liens securing the obligations under the Loan Facilities.


SECTION 3.11 Subsidiaries.   As of the Effective Date, the Initial Borrower has
no subsidiaries other than those that have been created or acquired in
accordance with the Financing Documents that have been (or will promptly be)
disclosed in writing to the Administrative Agent.


SECTION 3.12 Taxes.   The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all material income Tax returns and all other material Tax
returns and reports


 
95 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

which are required to be filed by it, and has paid or caused to be paid all
material income Taxes and all other material Taxes due, except such Taxes, if
any, as are being contested pursuant to Permitted Contest Conditions.
 
SECTION 3.13 No Default. No Default or Event of Default has occurred and
is continuing under the Financing Documents to which it is a party.


SECTION 3.14 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.09        SECTION 3.15 No Violation. None of the execution, delivery
or performance by the Borrower or any of its Subsidiaries of the Financing
Documents to which it is a party (i) violates, contravenes or conflicts with the
terms of the Borrower’s or such Subsidiary’s Constitutive Documents or (ii)
violates or constitutes a default or requires consent (except for such consents
that have been obtained or are not required at the date this representation is
made or repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of any Lien on properties or revenues of
the Borrower or any of its Subsidiaries except for Permitted Liens.


SECTION 3.10          SECTION 3.16 Not Investment Company. The Borrower is not,
and is not required to be registered as, an “Investment Company” within the
meaning of the Investment Company Act of 1940, as amended.


SECTION 3.11          SECTION 3.17 Accuracy of Disclosures. The written
information furnished by or on behalf of the Borrower to the Administrative
Agent and the Lenders in connection with the Financing Documents or delivered
thereunder (other than any report prepared by an independent third party
consultant), that relates to the Borrower, or any of its Subsidiaries, the
Acquired Assets or the Acquisition, other than any projections, forecasts,
estimates, budgets and other forward-looking statements, does not contain, as of
the date furnished any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, not materially
misleading in light of the circumstances under which they were made, provided
that with respect to projections, forecasts, estimates, budgets and other
forward-looking statements and information, the Borrower only represents that
such projections, forecasts, estimates, budgets and other forward-looking
information were prepared in good faith upon assumptions believed by the
Borrower to be reasonable at the time made.
 
SECTION 3.12          SECTION 3.18 Margin Regulations. The use of proceeds of
the Loan FacilitiesRevolving Credit Facility will not violate or result in a
violation of Regulations T,


 
96 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

U and X of the Board of Governors of the Federal Reserve System of the United
States of America. The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.


SECTION 3.19 Labor Relations. Except as would not reasonably be expected to have
a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, (b) no strike, labor dispute, slowdown or
stoppage pending or threatened against the Borrower or any of its Subsidiaries,
and (c) no union representation question existing with respect to the employees
of the Borrower or any of its Subsidiaries and, no union organizing activities
are taking place with respect to any thereof.
 
SECTION 3.13    SECTION 3.20 Environmental Matters. Except as otherwise
disclosed in writing to the Mandated Lead Arrangers prior to October 17, 2014
(including, without limitation, the draft of the disclosure letter to be
delivered by Cleco Corp. in connection with the Merger Agreement):Lenders prior
to the Amendment No. 3 Effective Date:
 
(a)        To the Borrower’s knowledge, the facilities and properties owned,
leased or operated by the Borrower and its Subsidiaries (as used in this
Section 3.203.13, “properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of, or
(ii) could give rise to liability under, any applicable Environmental Law except
in either case insofar as such violation or liability, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
 
(b)         To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits, and (ii) there is no
contamination at, under or about the properties or violation of any applicable
Environmental Law or Environmental Permit with respect to the properties or the
Business except as would not reasonably be expected to have a Material Adverse
Effect. All Environmental Permits necessary in connection with the ownership and
operation of the Borrower’s or its Subsidiaries’ businesses have been obtained
and are in full force and effect, except where any such failure to obtain and
maintain in full force and effect (individually or in the aggregate) has not had
and is not reasonably likely to result in a Material Adverse Effect.
 
(c)         Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability pursuant to Environmental Laws or Environmental Permits with
regard to any of the properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice is being threatened, except
insofar as such notice or threatened notice, or any aggregation thereof,


 
97 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

does not involve a matter or matters that is or are reasonably likely to result
in a Material Adverse Effect.


(d)         To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.


(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
 
(f)          To the Borrower’s knowledge of the Borrower, there has been no
release or threat of release of Hazardous Materials at or from any of the
properties arising from or related to the operations of the Borrower or any of
its Subsidiaries in connection with any of the properties or otherwise in
connection with the Business in violation of or in amounts or in a manner that
could reasonably be expected to give rise to liability under applicable
Environmental Laws, except insofar as any such violation or liability referred
to in this paragraph, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.


SECTION 3.14         SECTION 3.21 Anti-Terrorism Laws and; Sanctions;
Anti- Corruption Laws. (a) The Borrower and each of its Subsidiaries has not,
directly or indirectly, (i) knowingly conducted any business or engaged in
making or receiving any contribution of funds (including the proceeds from any
Borrowing), goods or services to or for the benefit of any Restricted Party,
(ii) knowingly dealt in, or otherwise engaged in any transaction relating to,
any property or interests in property blocked pursuant to any Anti-Terrorism
Law, or (iii) knowingly engaged in or conspired to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law. To the
knowledge of the Borrower, its employees and agents are in compliance with
Anti-Terrorism Laws applicable to the Borrower in all material respects. As of
the Amendment No. 3 Effective Date, the information included in any Beneficial
Ownership Certification (to the extent required to be provided) is true and
correct in all respects.


(b)          The Borrower and its  Subsidiaries  have  conducted  their 
businesses  in compliance in all material respects with applicable
Anti-Corruption Laws and have instituted


 
98 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

and maintained policies and procedures designed to promote and achieve
compliance with such laws.
 
SECTION 3.22 Immunity. Neither the Borrower nor any of its material assets 
or material properties is entitled to any immunity from jurisdiction or legal
process.


SECTION 3.23 Pari Passu Rankings. The obligations of the Borrower under the
Financing Documents rank at least pari passu in right of payment with the claims
of all of its other unsecured and unsubordinated creditors.


SECTION 3.24 Solvency. After giving effect to the incurrence of the Debt being
incurred in connection herewith on the Effective Date, the Borrower and each of
its Subsidiaries, on a consolidated basis, will be Solvent.
 
SECTION 3.25 Use of Proceeds. The Borrower is using or has used the proceeds of
the Loans exclusively for the purposes specified in Section 5.01.


To the extent that any representations and warranties (other than the Specified
Representations) contained in the Financing Documents would be untrue on the
Effective Date, the Borrower shall have the cure rights referred to in clause
(e) of Article VII to correct the matters covered by such representations which
were untrue on the Effective Date.


ARTICLE IV


CONDITIONS
 
SECTION 4.01          Reserved.
 
SECTION 4.01 Effective Date. The effectiveness of the Loan Facilities and the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02) (the making of such initial Loan or issuance of Letter of Credit
by a Lender or an Issuing Bank, as applicable, being conclusively deemed to be
its satisfaction or waiver of the conditions precedent):
 
(a)  The Merger Agreement (i) shall have been duly authorized, executed, and
delivered by the Persons who are (or are intended to be) parties thereto; (ii)
shall be in substantially the same form as the draft attached to the Commitment
Letter as Appendix 2, subject to amendments, modifications and waivers, in each
case, that are not materially adverse to the interests of the Lenders in the
aggregate or that have been approved by the prior written consent of the
Mandated Lead Arrangers (it being understood and agreed that (A) any reduction
in the Merger Consideration (as defined in the Merger Agreement) shall not be
deemed materially adverse to the interests of the Lenders in the aggregate but
that any such reduction (except as contemplated in the Merger Agreement) shall
reduce, on a Dollar-for-Dollar basis applied ratably, (x) the amounts required
to be contributed to the equity of the Borrower (and, without duplication, of
OpCo) and as Permitted Subordinated Debt, in each case on the Effective Date and
(y) amounts available under the Acquisition Loan Facility, and (B) any change,
adverse to the interests of the Lenders in any material respect, to the
definition of “material adverse effect


 
99 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

on the Company” in the Merger Agreement shall require the consent of each
Mandated Lead Arranger); and (iii) shall be in full force and effect, and a
fully executed true, complete and correct copy of the Merger Agreement shall
have been delivered to the Administrative Agent certified as of the Effective
Date by an Authorized Officer of the Initial Borrower as to delivery of a true,
complete and correct copy thereof and its being in full force and effect.
 
(b)  This Agreement, the Pledge Agreement, the Pari Passu Intercreditor
Agreement and any Notes required to be in place on the Effective Date shall have
been duly authorized, executed, and delivered by the Initial Borrower and will
be in full force and effect.


(c)   The Administrative Agent shall have received a copy, certified as true and
correct by an Authorized Officer of the Initial Borrower, of a pro forma balance
sheet setting forth the consolidated assets and liabilities of the Borrower and
its Subsidiaries as of the Effective Date, which such pro forma balance sheet
may be prepared based on the balance sheet as of last day of the most recently
completed four-fiscal quarter period ended at least forty-five (45) days prior
to the Effective Date (or ninety (90) days in the case such four-fiscal quarter
period is the end of Cleco Corp.’s fiscal year) or as of such later date as the
Initial Borrower may elect in its sole discretion and shall be prepared after
giving effect to the transactions contemplated hereby and the Merger Agreement
as if the transactions contemplated hereby or thereby had occurred as of such
date (the “Pro Forma Balance Sheet”).
 
(d)   As of immediately prior to and immediately after the consummation of the
transactions under the Merger Agreement, (i) Macquarie shall directly or
indirectly own and control, both legally and beneficially, at least twenty-five
percent (25%) of the outstanding equity interests of Initial Borrower, (ii) the
Sponsors shall collectively, directly or indirectly own and control, both
legally and beneficially, more than fifty percent (50%) of the outstanding
voting equity interests of the Initial Borrower and (iii) the Sponsors shall
collectively, directly or indirectly, have the right to elect a majority in
voting power of the board of directors (or comparable governing body) of the
Initial Borrower.


(e)    The Administrative Agent shall have received the following documents,
each certified as indicated below:

(i)  a copy of a certificate as to the existence/authorization of the Initial
Borrower from the Secretary of State of the Initial Borrower’s state of
organization dated as of a recent date;


(ii) a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Initial Borrower,
together with any amendments thereto, certified by the Secretary of State of the
Initial Borrower’s state of organization dated as of a recent date; and
 
(iii)  a certificate of the Initial Borrower, executed by an Authorized Officer
of such Person certifying:


 
100 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(A)   that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Initial Borrower, as amended and in effect on the
date of such certificate;


(B)  that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Initial
Borrower, authorizing the execution, delivery and performance of the Financing
Documents to which it is a party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; and
 
(C)  as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Initial Borrower, executing the Financing
Documents to which the Initial Borrower is a party and each other document to be
delivered by the Initial Borrower, from time to time pursuant to the terms
thereof (and the Administrative Agent and each Lender may conclusively rely on
such incumbency certification until it receives notice in writing from the
Initial Borrower).
 
(f)  Prior to or concurrent with the funding of the Loans, the Sponsors shall
have made directly or indirectly cash capital contributions to the Initial
Borrower or extended Permitted Subordinated Debt in an aggregate amount at least
equal to the Equity Portion.
 
(g)  The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of (i)
Kirkland & Ellis LLP, New York counsel for the Borrower, in substantially the
form attached hereto as Exhibit K-1, (ii) Taylor, Porter, Brooks & Phillips
L.L.P., Louisiana counsel for the Initial Borrower, in substantially the form
attached hereto as Exhibit K-2, (iii) Phelps Dunbar L.L.P., Louisiana regulatory
counsel for Cleco Corp., in substantially the form attached hereto as Exhibit
K-3, (iv) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, Louisiana counsel
for Cleco Corp. and OpCo, in substantially the form attached hereto as Exhibit
K-4, and (v) Van Ness Feldman LLP, federal regulatory counsel for the Initial
Borrower, in substantially the form attached hereto as Exhibit K-5.
 
(h)  The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.
 
(i)   All conditions precedent to the Closing under and as defined in the Merger
Agreement shall have been satisfied without any amendment, modification or
waiver thereof except as permitted under Section 4.01(a) hereto.
 
(j)   The Administrative Agent shall have received, at least three Business Days
prior to the requested funding date in the case of Eurodollar Loans and on the
requested funding date in the case of Base Rate Loans, a Borrowing Request, duly
executed by an Authorized Officer of the Initial Borrower, requesting the
funding of the initial Revolving Loans and Acquisition Loans and any Letter of
Credit to be issued on the Effective Date.


 
101 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(k)  (i) The representations and warranties made by Cleco Corp. or with respect
to the Acquired Assets in the Merger Agreement as are material to the interests
of the Lenders, but only to the extent that the Initial Borrower has the right
to terminate its obligations under the Acquisition Agreement as a result of a
breach of such representations in the Merger Agreement, determined without
regard to whether any notice is required to be delivered by the Initial Borrower
and (ii) the Specified Representations, in each case, shall be true and correct
in all material respects (and to the extent that any such representation and
warranty is otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the Effective Date (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
Notwithstanding anything herein to the contrary, to the extent that any other
representations and warranties contained in the Financing Documents would be
untrue on the Effective Date, the Borrower shall have the cure rights referred
to in clause (e) of Article VII to correct the matters covered by such
representations which were untrue on the Effective Date.
 
(l)  The Lenders shall, to the extent the Initial Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107-56 (signed into law
October 26, 2001), as amended.


(m)  There has been no “material adverse effect on the Company” (as defined in
the Merger Agreement) since the date of the Merger Agreement.


(n)   The Administrative Agent shall have received the Base Case Model,
certified as such by an Authorized Officer of the Initial Borrower.


(o)   The Initial Borrower shall have received ratings applicable to the Loan
Facilities from any two of S&P, Moody’s and Fitch.


(p) The Administrative Agent shall have received:
 
(i)  certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each as of a recent date prior to the Effective Date
listing all effective financing statements, lien notices or comparable documents
(together with copies of such financing statements and documents) that name the
Borrower as debtor and that are filed in those state and county jurisdictions in
which the Borrower is organized or maintains its principal place of business,
none of which encumber the Collateral covered or intended to be covered by the
Pledge Agreement (other than Permitted Liens); and


(ii)  proper financing statements in form appropriate for filing under the UCC
of the State of Louisiana in order to perfect the Liens created under the Pledge
Agreement, covering the Collateral described in the Pledge Agreement.


 
102 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(q)  The Administrative Agent shall have received evidence the Existing Credit
Facilities (other than contingent indemnification obligations which survive by
their terms) shall have been terminated and cancelled and all indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the initial Loans) and any and all liens thereunder shall have been
terminated and released.
 
SECTION 4.02    Each Subsequent Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than any Incremental Loan,
which shall be governed by Section 2.21) and of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, in each case, after the Effective
Date, is subject to the satisfaction or waiver by the relevant Required Lenders
of the following conditions:
 
(b)         (a) (i) In the case of a Letter of Credit, or a Revolving Loan or a
Swingline Loan, the Administrative Agent and the relevant Issuing Bank, as
applicable, shall have received a Borrowing Request, a request for a Swingline
Loan or a Letter of Credit Request, as applicable, in accordance with Article II
hereto, duly executed by an Authorized Officer of the Borrower, requesting the
funding of the Revolving Loans or the Swingline Loan or the issuance of the
Letter of Credit, as applicable.


(c)         (b) All representations and warranties made by the Borrower in any
Financing Document (other than the representations and warranties set forth in
Section 3.06, the last sentence of Section 3.08, Section 3.13(c) and Section
3.13(e) hereof) shall be true and correct in all material respects (and to the
extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty shall
be true and correct in all respects), with all representations and warranties
that are made as of a specified date being true and correct in all material
respects (and to the extent that any such representation and warranty is
otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) as of
such specified date.
 
(d)         (c) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing, or would occur as a result of such Borrowing or such Letter of
Credit.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit under this Section 4.02 shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
clauses (b) and (c) of this Section.
 
ARTICLE V


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed,


 
103 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

the Borrower covenants and agrees with the Lenders that the Borrower will, and
will cause its Subsidiaries (other than any Receivables Entity or any Finsub)
to:


SECTION 5.01    Use of Proceeds. The Borrower shall use the proceeds of (a)
the Acquisition Loans to partly fund the Acquisition and pay fees and the
expenses incurred by or on behalf of the Borrower in connection therewith and
(b) the Revolving Loans for general corporate purposes including to finance the
ongoing Capital Expenditures capital expenditures and working capital
requirements of the Borrower, to fund Permitted Acquisitions, to fund fees and
expenses incurred in connection with the Acquisition (including the closing of
the Loan Facilities) and to refinance outstanding Indebtedness under the
Existing Credit Facilities.   and its Subsidiaries.


SECTION 5.02     Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to each Lender):


(a)          within one-hundred twenty (120) days after the end of each fiscal
year of the Borrower, a copy of the audited balance sheet, and related
statements of comprehensive income, stockholder’s equity and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of the end of and for
such fiscal year, setting forth in comparative form the respective audited
figures for the previous fiscal year, if such comparative figures shall be
available, prepared in accordance with GAAP and certified by an independent
public accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;


(b)         within sixty (60) days after the end of each fiscal quarter of the
Borrower (commencing with the first full quarter to end following the Effective
Date), copies of the unaudited consolidated balance sheet and related statements
of comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then-ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
footnotes; and
 
(c)         concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement


 
104 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

specifying the nature thereof and any action taken or proposed to be taken with
respect thereto to remedy the same and (B) if any change has occurred in GAAP or
in the application thereof since the date of the most recent audited financial
statements of the Borrower previously delivered to the Administrative Agent
pursuant to Section 5.02(a) that has had a material effect on the financial
statements accompanying such certificate, specifying the effect of such change,
and (ii) a certificate of a Financial Officer of the Borrower in the form
attached as Exhibit E (a “Financial Ratio Certificate”) together with the
supporting documentation therein specified.
 
SECTION 5.03          Notices of Material Events.


(a)          The  Borrower  will,  as  soon  as  practicable   and   in   any  
event   within   five (5) Business Days after the Borrower obtains Actual
Knowledge of any of the following, give written notice to the Administrative
Agent:
 
(i)           the occurrence of any Default or Event of Default (with a
description of any action being taken or proposed to be taken with respect
thereto);


(ii)  the occurrence of any event of loss which would reasonably be expected to
result in a mandatory prepayment under Section 2.12(b);


(iii) any sale or other disposition of the assets or other property of the
Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.12(f);
 
(ii)         (iv) any written notice to the Borrower indicating that any
material Governmental Approval will not be granted or renewed or will be granted
or renewed on terms materially more burdensome than proposed or will be
terminated, revoked or suspended, or any action, suit or other proceeding has
been filed or commenced related to any of the foregoing;, in each case other
than any rate proceeding, fuel adjustment clause audit, earnings review or
market power filing before any Governmental Authority unless and until such
Governmental Authority has made a final determination thereunder that would
reasonably be expected to result in a Material Adverse Effect;


(iii)       (v) any material citation, summons, subpoena, order, notice, claim
or proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
 
(iv)         copies of all reports on Form 8-K that the Borrower or any Material
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;
 
(v)          (vi) the occurrence of a Change in Control; and


 
105 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(vii) any occurrence, fact or circumstance that would reasonably be expected to
have a Material Adverse Effect since the later of (A) the date of the most
recent audited annual financial statements of the Borrower delivered pursuant to
Section 5.02(a) or (B) the date of the Pro Forma Balance Sheet; and
 
(vi)         (viii) details of each change to the Senior Debt Rating.
 
(b)         “Know Your Customer.”; Beneficial Ownership. The Borrower will
promptly provide any information requested by the Administrative Agent (on
behalf of the Lenders or any of them) within twenty (20) Business Days of such
request in order for the Lenders to comply with their respective internal “know
your customer” or similar internal processes (but solely to the extent that such
internal processes are designed to ensure compliance by such Lenders with
Governmental Rules in respect of anti-money laundering, counter-terrorism
financing or similar matters) or the Beneficial Ownership Regulation.
 
(c)         Additional Debt. The Borrower will, promptly upon execution thereof,
deliver  to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the avoidance of doubt, commitment letters, fee letters
and similar letters with respect to the arrangement, establishment, syndication,
or underwriting of any additional DebtIndebtedness); provided, that the Borrower
shall have the right to redact any provision set forth in such Material Debt
Financing Documents to the extent necessary to comply with binding
confidentiality obligations or to protect proprietary market information.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice  is  being 
delivered  pursuant  to  Section 5.03(a), (b) or (c) (as applicable) and (y) in
the case  of  any  notice  pursuant  to  Section 5.03(a)(i), (iv), (vii) or
(viiiii), setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto.


Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), provided that the Borrower shall notify the Administrative Agent (by
hand delivery, facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor  compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
SECTION 5.04          Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable


 
106 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

examinations of its books and records and reasonable inspections of its property
(subject to reasonable procedures relating to safety and security), accompanied
by personnel of the Borrower, by the Administrative Agent and/or its any Lender
and/or their respective accountants or other professional advisers; provided
that such examinations and inspections (a) will  occur not more frequently than
twiceonce in any calendar year, with reasonable efforts to make combined
visits (unless a Default or an Event of Default has occurred and is continuing
in which case such examinations may occur as frequently as reasonably determined
by the Administrative Agent or any Lender, with no obligation to combine
visits), (b) will be at the sole expense of the Administrative Agent and/or
requesting Lender, as the case may be (unless a Default or an Event of Default
has occurred and is continuing in which case such examinations will be at the
expense of the Borrower), (c) will be undertaken at reasonable times following
the provision of written notice in advance to the Borrower, and (d) will not
unduly interfere with the operations or management of the Borrower’s business.
Notwithstanding anything set forth herein to the contrary, under no
circumstances shall the Borrower or any Subsidiary be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) that constitutes
non−financial trade secrets or non-financial confidential proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
or any Lender, Issuing Bank or Swingline Lender (or their respective Affiliates,
representatives, contractors, accountants or other professionals) is prohibited
by any Governmental Rule or binding confidentiality agreement with a Person that
is not an Affiliate of the Borrower and that was not entered into in
contemplation of this Agreement or, (iii) that is subject to attorney−client or
similar privilege or constitutes attorney work product, or (iv) in the case of
any discussions with accountants, only if the Borrower has been given the
opportunity to participate in the discussions.
 
SECTION 5.05          Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the Borrower or such Subsidiary. It
is understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.
 
SECTION 5.06 Governmental Approvals. The Borrower and each of its Subsidiaries 
will at all times obtain, comply with and maintain in full force and effect all
Governmental Approvals necessary for the operation and maintenance of its
business, except where the failure to maintain such Governmental Approvals would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 5.06         SECTION 5.07 Compliance with Laws. The Borrower and each 
of its Subsidiaries will comply and will ensure that the Borrower is in
compliance in all respects with all applicable Governmental Rules (including
Environmental Laws), except where any failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a


 
107 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Material Adverse Effect and except that the Borrower and each of its
Subsidiaries may, in good faith and by appropriate proceedings, diligently
contest the validity or application of any Governmental Rules subject to the
Permitted Contest Conditions.


SECTION 5.07        SECTION 5.08 Maintenance of Legal Status. The Borrower and
each of its Subsidiaries will at all times preserve and maintain in full force
and effect (a) its legal existence under the laws of the jurisdiction of its
organization (except in the case of any Subsidiary of the Borrower that is not a
MaterialImmaterial Subsidiary or as permitted under Section 6.01) and (b) all
material rights, franchises, privileges and consents necessary for the
maintenance of its existence  and the  operation of its business, except, with
respect to this  clause (b), where the failure to do any of the foregoing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. It is understood that this covenant shall not be
construed to prohibit the Borrower from dissolving or terminating the corporate
existence of any Subsidiary (except OpCoPower) which is inactive or whose
preservation otherwise is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries taken as a whole.


SECTION 5.08          SECTION 5.09 Insurance. The Borrower and each of its
Subsidiaries will maintain with financially sound and reputable insurance
companies insurance and/or make provisions for self-insurance in such amounts
and against such risks as are usually carried by companies engaged in similar
business and as are consistent with the prudent operation of its business. The
Borrower will furnish to the Administrative Agent, upon written request of the
Administrative Agent or any Lender, reasonable information as to the insurance
carried; provided, however, such requests shall be limited to twice per calendar
year in the aggregate.


SECTION 5.09         SECTION 5.10 Taxes. The Borrower and each of its
Subsidiaries will timely pay and discharge all material income Taxes and all
other material Taxes for which it is responsible and make timely Tax filings
with respect to material Taxes prior to the date on which penalties, fines or
interest attach thereto; provided that the Borrower or such Subsidiary may
permit any such Tax to remain unpaid or unfiled if it meets the Permitted
Contest Conditions.
 
SECTION 5.11 Auditors. The Borrower will maintain independent auditors
with recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).


SECTION 5.10          SECTION 5.12 Financial Covenant.
 
(a)          The Borrower shall not permit the Debt to Capital Ratio as of the
last day of any fiscal quarter occurring prior to the Revolving
LoanLatest Maturity Date to be greater than 65%.


(b)  In the event that the Borrower fails to comply with the requirement set
forth in Section 5.12(a) as of the last day of any fiscal quarter, then until
the date that is fifteen (15) Business Days after the deadline for delivery of
(or, if earlier, the date of actual delivery of) the Financial Ratio Certificate
required to be delivered in respect of such fiscal quarter then-ended


 
108 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(the “Cure Expiration Date”), the Borrower shall have the right to obtain from
its members or shareholders an equity contribution in the Borrower in cash (the
“Cure Right”) in the amount necessary (but not in excess of such amount) to
cause compliance with the requirement set forth in Section 5.12(a) and for no
other purpose. Upon the receipt by the Borrower of the cash proceeds pursuant to
the exercise of the Cure Right (the “Cure Amount”), (x) the covenant set forth
in Section 5.12(a) (and no other provision hereof, including Section 6.06) shall
be recalculated solely with such Cure Amount deemed to increase shareholders’
equity on a Dollar-for-Dollar basis. The Borrower’s right to exercise the Cure
Right shall be subject to a maximum of (a) two (2) such cures in any period of
four (4) consecutive fiscal quarters, (b) three (3) such cures so long as any
Acquisition Loans remain outstanding and (c) four (4) such cures during the term
of the Loan Facilities. For the avoidance of doubt, (i) the Cure Right  shall be
applicable for this Section 5.12 and this Section 5.12 alone and no effect shall
be given to any equity cure pursuant to this Section 5.12 for any other purpose
under the Financing Documents and (ii) such cash contributions shall be given
effect for purposes of this Section 5.12 with respect to applicable successive
fiscal quarters.


(c)  Notwithstanding anything set forth herein to the contrary, in the event the
Borrower has exercised its Cure Right under this Section 5.12, (i) no Default or
Event of Default shall be deemed to have occurred on the basis of any failure to
comply with Section 5.12(a), unless such failure is not cured pursuant to this
Section 5.12 on or prior to the Cure Expiration Date and (ii) none of the
Administrative Agent, the Collateral Agent, any Lender, Issuing Bank or
Swingline Lender shall have the right to take any remedial actions, including
the right to accelerate the Loans or to foreclose on the Pledged Equity solely
on the basis of a violation of Section 5.12(a), unless such failure is not cured
pursuant to this Section 5.12 on or prior to the Cure Expiration Date.
 
SECTION 5.13 Debt Rating. So long as any Loan Facility is available or
outstanding,  the Borrower shall use commercially reasonable efforts to maintain
a rating (but not a specific rating) applicable to the Borrower’s long term
unsecured senior Indebtedness from any two of S&P, Moody’s or Fitch.
 
SECTION 5.14 Merger. Immediately after the Acquisition, on the Effective Date,
the Initial Borrower shall merge with and into Cleco Corp., with Cleco Corp. as
the surviving corporation, and the Borrower shall file a Certificate of Merger
with respect to such merger that complies with applicable law with the Secretary
of State of the State of Louisiana, and deliver to the Administrative Agent a
copy of such Certificate of Merger as filed.
 
ARTICLE VI


NEGATIVE COVENANTS


Until  the  Commitments  have  expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower


 
109 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

covenants and agrees with the Lenders that the Borrower shall not, nor shall it
permit any of its Subsidiaries (other than any Receivables Entity or any
Finsub), to:


SECTION 6.01          Fundamental Changes; Sale of Assets; Etc.


The Borrower and each of its Subsidiaries shall not (ia) (Ai) enter into any
merger or consolidation (except for Permitted Acquisitions or transactions in
which Borrower is  successor), (B) in the case of Borrower or OpCo, change its
form of organization (provided that the Borrower may change its form of
organization to a limited liability company formed under the laws of a state of
the United States of America if (1) other than for any such change effective
within seven (7) days after the Effective Date, the Borrower delivers to the
Administrative Agent a written notice of such change at least five (5) Business
Days prior to such change, (2) immediately before and after giving effect to
such change, no Default or Event of Default shall have occurred and be
continuing, and (3) the obligations of the Borrower under the Financing
Documents shall not be affected by such change), or (C) change its business,or
(ii) split-off or liquidate, wind up or dissolve itself, or suffer any
liquidation or dissolution or (iib) convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all of its assets other than as may be
expressly permitted pursuant to the terms of the Financing Documents (including
Section 6.01(b) and 6.05); provided that, with respect to clauses (ia) and
(iib), any Subsidiary of the Borrower (x) may merge into any other Subsidiary of
the Borrower or, if the Borrower is the surviving entity, the Borrower, or (y)
may transfer all or substantially all of its assets to another Subsidiary of the
Borrower or to the Borrower, or (z) may be dissolved, liquidated or wound-up if
another Subsidiary of the Borrower or the Borrower assumes all assets and
obligations of such dissolving, liquidating or wound-up Subsidiary.


(b)  The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including Section
6.01(a)), Dispose of, in one transaction or a series of related transactions,
any of its properties or assets in excess of $60,000,000 per year in the
aggregate except for:


(i)  sales or other dispositions of obsolete, worn out or defective equipment in
the ordinary course of business;


(ii) sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;


(iii) sales, transfers or other dispositions of cash and Cash Equivalents;


(iv)  sales of assets for which the Net Cash Proceeds are (A) (x) reinvested or
(y) committed to be reinvested (in Property (including Permitted Acquisitions)
identified to the Administrative Agent in writing with reasonable specificity),
in each case, within one-hundred eighty (180) days following the receipt of such
Net Cash Proceeds and, in the case of clause (y), such reinvestment is completed
within three-hundred sixty (360) days after the receipt of such Net Cash
Proceeds or (B) an offer to apply such Net Cash Proceeds to the Loans is made in
accordance with and to the extent required by Section 2.12(f) and Section
2.12(g);


 
110 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(v) sales of assets pursuant to transactions permitted under Section 6.03(d);
 
(vi) sales of receivables under Permitted Receivables Financings not to exceed
$50,000,000 in face value of receivables subject thereto at any one time
outstanding;


(vii) sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and


(viii) sales, dispositions or transfers of equity interests of OpCo to current
or former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) in
connection with any long-term incentive plan.
 
SECTION 6.02    Conduct of Business. The Borrower and each of its Subsidiaries
shall not engage at any time in any business other than the management and
operation of the Acquired Assetstheir assets as conducted on the Amendment No. 3
Effective Date and other activities reasonably related, incidental, synergistic
or ancillary thereto (including but not limited to other regulated utility
businesses) (the “Business”) such that the general nature of the business in
which the Borrower and its Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the Business.
 
SECTION 6.03 Indebtedness. The Borrower and each of its Subsidiaries shall not
create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):


(a)  Indebtedness incurred or created under the Financing Documents,
Indebtedness incurred under any Incremental Facility, Indebtedness of OpCo
incurred or created under the OpCo Financing Documents (including any
incremental facility permitted thereunder) and OpCo’s or its Subsidiaries’
Indebtedness existing as of the Effective Date;


(b) (x) additional Debt of OpCo and its subsidiaries if:


(i) both before and after giving effect thereto on a Pro Forma Basis as of the
last day of the most recently-ended Test Period, OpCo would be in compliance
with Section 5.12 of the OpCo Credit Agreement or any similar financial
covenants in any replacement, refinancing, refunding, renewal or extension
thereof; and


(ii)  such additional Debt shall not benefit from any Liens, unless the benefits
of any such other Liens have been granted to the lenders under the OpCo
Financing Documents (or lenders under any replacement, refinancing, refunding,
renewal or extension thereof) on a pari passu basis with the lenders of such
additional Debt pursuant to intercreditor provisions reasonably satisfactory to
the Required Lenders (as such term is defined in the OpCo Credit Agreement or
any similar term in any replacement, refinancing, refunding, renewal or
extension thereof),


together with (y) any other additional Indebtedness of OpCo and its subsidiaries
as permitted under the OpCo Financing Documents, in the case of clause (x) and
(y), so long as such additional Indebtedness shall not have restrictions on the
ability of OpCo or its subsidiaries


 
111 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

to pay dividends or make other distributions to their respective members or
shareholders more restrictive than those set forth in the OpCo Financing
Documents on the Effective Date or as may be required by law;


(c) Hedging Arrangements permitted under Section 6.12;
 
(d)  purchase money obligations of the Borrower Group Members incurred to
finance discrete items of equipment that extend to and are secured by only the
equipment being financed in an aggregate principal amount outstanding not to
exceed $125,000,000 at any time;
 
(e)  Indebtedness of OpCo and its subsidiaries or of the Purchaser and its
subsidiaries, in each case, created in connection with any Capital Lease, Sale
and Leaseback Transaction or lease-leaseback transaction in an aggregate
principal amount outstanding not to exceed $100,000,000 at any time;


(f)  current accounts payable arising, accrued expenses incurred, and financing
of insurance premiums, in the ordinary course of business which are payable in
accordance with customary practices that are not overdue by more than ninety
(90) days (unless the Borrower or the applicable Subsidiary is contesting the
existence or amount of such accounts payable in accordance with the Permitted
Contest Conditions);
 
(g)  amounts payable or provided as collateral under any contracts to which the
Borrower or any of its Subsidiaries is a party that are permitted pursuant to
the Financing Documents (to the extent the same constitute Indebtedness);
 
(h)   Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other subsidiary, and guarantees by the Borrower or any
guarantee by the Borrower or any of its Subsidiaries of any Indebtedness, or
other obligations or liabilities of the Borrower or any such Subsidiary
otherwise permitted hereunder;
 
(i)  Permitted Subordinated Debt;


(j)  liabilities arising under the Merger Agreement or with respect to customary
indemnification obligations in favor of sellers in connection with acquisitions
or investments (including Permitted Investments) and purchasers in connection
with dispositions permitted under Section 6.01;
 
(k)  Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);


(l)  obligations in respect of performance, bid, appeal and surety bonds, in
each case in the ordinary course of business or consistent with past practice of
Cleco Corp. or the Borrower and its Subsidiaries;


(m)  Indebtedness assumed by OpCo or any of its subsidiaries or by the Purchaser
or any of its subsidiaries, in each case, in connection with any acquisition
permitted hereunder


 
112 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(including Permitted Investments) and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct and contingent obligors with respect thereto are not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;
 
(n)  other additional unsecured Debt in an aggregate principal amount
outstanding not to exceed $125,000,000 at any time;


(o) Refinancing Senior Debt;


(p)  other additional Debt of OpCo, so long as (i) such Debt is issued in place
of all or a portion of the Debt of OpCo contemplated by the OpCo Financing
Documents, (ii) such additional Debt has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the Debt being
refinanced and (iii) such additional Debt does not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other Distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents as in effect on the Effective Date or as
may be required by law; and
 
(q)  so long as no Acquisition Loans remain outstanding, additional Debt of
Borrower if:


(i)  both before and after giving effect thereto on a Pro Forma Basis as of the
last day of the most recently-ended Test Period, the Borrower would be in
compliance with Section 5.12;


(ii)  such additional Debt has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the then-outstanding
principal amount of the Loans; and
 
(iii)  such additional Debt shall not benefit from any Liens, unless (A) the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders of such additional Debt pursuant to intercreditor
provisions reasonably satisfactory to the Required Lenders and (B) no Default or
Event of Default shall have occurred and be continuing at the time of the
incurrence of such additional Debt, or would occur as a result of the incurrence
of such additional Debt; and
 
(r)  any Permitted Refinancing Indebtedness in respect of clauses (a) through
(q) above.


SECTION 6.04 Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon or with
respect to (i) any Equity Interests in, or Permitted Subordinated Debt owed by,
OpCo, except (A) Liens securing the Loan Obligations, (B) Liens securing other
Secured Obligations on a pari passu basis with the Loan Obligations in
accordance with the Pari Passu Intercreditor Agreement and (C) non-consensual


 
113 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Permitted Liens that do not secure any Indebtedness or (ii) any of its other
property, assets or revenues, except for Permitted Liens.


SECTION 6.05 Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any investments in any equity or debt securities
(issued by Persons other than the Borrower) or make any loan or advance to any
Person, other than (collectively, “Permitted Investments”):
 
(a)  Cash Equivalents;


(b)  Hedging Arrangements permitted under Section 6.12;
 
(c)  investments by the Borrower or any of its Subsidiaries in any Subsidiary of
the Borrower;


(d)  investments by OpCo and its subsidiaries in the equity of any Receivables
Entity, pursuant to a Permitted Receivables Financing in an aggregate amount not
to exceed
 
$75,000,000 at any one time outstanding;


(e)  investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
supplies, in each case in the ordinary course of business;


(f)  extensions of trade credit by the Borrower Group Members in the ordinary
course of business;


(g)  investments made as a result of the receipt of non-cash consideration from
dispositions in compliance with Section 6.01;
 
(h)  loans and advances made in the ordinary course of business to the
Borrower’s or any of its Subsidiaries’ employees in an aggregate principal
amount not to exceed $3,000,000 at any time outstanding;


(i)  Permitted Acquisitions by the Borrower Group Members;
 
(j)  additional investments by the Borrower Group Members so long as the
aggregate amount invested, loaned or advanced does not exceed $10,000,000 in any
fiscal year;


(k)  additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with the
financial covenant in Section 5.12(a) on a Pro Forma Basis as of the relevant
Test Period as though such investments had been consummated as of the first day
of such Test Period; and


 
114 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(l)  to the extent constituting investments, transactions permitted under
Section 6.01, Section 6.03, Section 6.04 or Section 6.06.


SECTION 6.03          SECTION 6.06 Distributions. The Borrower shall not
directly or indirectly make or declare any Distribution if any Default or Event
of Default then exists or would result therefrom upon giving pro forma effect to
such Distribution, except that, so long as no Default or Event of Default under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) shall have occurred and be continuing or would result from
such Distribution, the Borrower may declare and pay tax Distributions to its
members and shareholders at any time in an amount equal to the federal and state
taxable income of such members or shareholders or their shareholders, partners
or members, as applicable, with respect to the taxable income generated with
respect to the Borrower and its Subsidiaries (if any), as calculated in
accordance with the Code and applicable federal and state income tax
regulations, multiplied by the highest marginal tax rate applicable to such
respective federal and state taxable income.
 
SECTION 6.04          SECTION 6.07 Transactions with Affiliates. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
agreement or arrangement with any of its Affiliates or Sponsors or any Affiliate
of any Sponsor (in each case, other than any such agreement or arrangement with
the Borrower or any of its Subsidiaries and any other subsidiary or other than
de minimis contracts with consideration less than an amount to
be agreed$500,000) unless such transaction is in compliance with applicable laws
and regulations of the Federal Energy Regulatory Commission and the Louisiana
Public Service Commission pertaining to affiliate transactions and is (i)
entered into in the ordinary course of business, (ii) authorized by a tariff or
rate schedule which has been approved by a Governmental Authority or performed
in accordance with its orders, (iii) permitted under Section 6.01 or Section
6.03, (iv) Indebtedness owing by the Borrower to any Subsidiary or by any
Subsidiary to the Borrower or any other Subsidiary and other arrangements
(including with respect to any Permitted Receivables Financing or any
Securitization Financing) among the Borrower and its Subsidiaries or among
Subsidiaries, (v) a Guaranty by any Borrower Group Member of any obligations or
liabilities of another Borrower Group Member, (vi) pursuant to any contract in
effect on the Effective Date, as the same may be amended, extended or replaced
from time to time so long as such contract as so amended, extended or replaced
is, taken as a whole, not materially less favorable to the Borrower and its
Subsidiaries, or (vvii) on terms no less favorable to the Borrower (or the
applicable Subsidiary) than the Borrower (or the applicable Subsidiary) could
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate of a Sponsor.


SECTION 6.08 Constitutive Documents. The Borrower will not, nor will it permit
any  of its Subsidiaries to, modify its Constitutive Documents to the extent
that such change will materially and adversely affect the rights of the Lenders.


SECTION 6.05         SECTION 6.09 Anti-Terrorism Laws and
Sanctions; Anti-Money LaunderingAnti-Corruption Laws. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly, (i)
knowingly conduct any business or engage in making or receiving any contribution
of funds (including the proceeds of any Borrowing), goods


 
115 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

or services to or for the benefit of any Restricted Party or in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Restricted Party in violation of any
Anti-Terrorism Laws, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law, or (iii) knowingly engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Borrower shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming compliance with this Section 6.096.05) or
Anti- Corruption Laws, or (b) cause or knowingly permit any of the funds of the
Borrower that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would (1) be in violation
of law or benefit any Restricted Party. or (2) violate any applicable
Anti-Corruption Laws. The Borrower shall at all times implement and maintain
policies and procedures reasonably designed to ensure compliance by the Borrower
and its Subsidiaries with all applicable Anti-Terrorism Laws and Anti-Corruption
Laws.


SECTION 6.10 Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.


SECTION 6.11 Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.
 
SECTION 6.06    SECTION 6.12 Derivative TransactionsLiens. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, enter into any derivative
transactions, except (i) transactions in futures, floors, collars and similar
Hedging Arrangement involving the stock price of a Person involved in a merger
or similar transaction permitted by the Financing Documents or (ii) in the
ordinary course of the Borrower’s or such Subsidiary’s business for
non-speculative purposes, including, but not limited to, interest rate Hedging
Arrangements with respect to create, incur, assume or permit to exist any Lien
upon or with respect to (i) any Equity Interests in Power (other than
non-consensual Permitted Liens that do not secure any Indebtedness) or (ii) any
of its property, assets or revenues, owned or hereafter acquired, except for the
following (“Permitted Debt.Liens”):


(a)          Liens that secure Indebtedness incurred or created under the
Financing Documents and, so long as the Loan Obligations are also secured on a
pari passu basis, under the Other Borrower Financing Documents, the Senior Notes
or other Indebtedness;


(b)           Liens, deposits or pledges incurred or created by the Borrower or
any Subsidiary in the ordinary course of business or under applicable
Governmental Rules in connection with or to secure the performance of bids,
tenders, contracts, leases, statutory obligations, surety bonds or appeal bonds;


 
116 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (but not ERISA);


(d)         mechanics’, materialmen’s, workers’, contractors’, repairmens’,
employees’, warehousemen’s, carriers’, maritime, customs, or other like Liens
arising in the ordinary course of business or under Governmental Rules securing
obligations which are not yet due, or which are adequately bonded and which are
being contested pursuant to the Permitted Contest Conditions;
 
(e)          Liens for Taxes, assessments or governmental charges, which are not
yet due or which are being contested pursuant to the Permitted Contest
Conditions;


(f)         Liens arising out of judgments or awards fully covered by insurance
(other than customary deductibles) or with respect to which an appeal or
proceeding for review is being prosecuted pursuant to the Permitted Contest
Conditions, or that do not constitute an Event of Default under clause (i) of
Article VII;
 
(g)         easements, servitudes (contractual and legal), rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property of the Borrower or any
Subsidiary which, in the aggregate, do not in any case materially interfere with
the ordinary conduct of the business of the Borrower or applicable Subsidiary;
 
(h)          zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or applicable
Subsidiary;
 
(i)           Liens that have been placed by a third party on the fee title of
leased real property or property over which the Borrower or applicable
Subsidiary has easement, servitude, right-of- way or franchise rights, and
subordination or similar agreements relating thereto;
 
(j)          any interest of a lessor or licensor in property under an operating
lease under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;


(k)         leases or subleases granted to others that do not materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries;


(l)          licenses of intellectual property granted by the Borrower or any
Subsidiary in the ordinary course of business and not materially interfering
with the ordinary conduct of the business of the Borrower and its Subsidiaries;
 
(m)        with respect to properties involved in the production of oil, gas and
other minerals, unitization and pooling agreements and orders, operating
agreements, royalties, reversionary interests, preferential purchase rights,
farmout agreements, gas balancing agreements and other agreements, in each case
that are customary in the oil, gas and mineral


 
117 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

production business in the general area of such property and that are entered
into in the ordinary course of business;


(n)          Liens (including contractual security interests and rights of
set-off) arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;


(o)         Liens for the fees and expenses of trustees and escrow agents
pursuant to any indenture, escrow agreement or similar agreement establishing a
trust or escrow arrangement, and Liens on monies held by trustees in payment or
construction accounts under indentures;


(p)         Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
 
(q)         Liens granted on cash or invested funds constituting proceeds of any
sale or disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition;
 
(r)          Liens for purchase money security interests or Capital Lease
obligations which are secured solely by the assets acquired;


(s)          Liens arising from filed UCC-1 financing statements relating solely
to leases not prohibited by this Agreement;


(t)           Liens created or incurred by the Borrower or any
Subsidiary securing obligations arising under natural gas purchase agreements,
natural gas transportation and storage agreements, and Hedging Arrangements;


(u)          Liens securing other obligations in an aggregate amount not
exceeding $100,000,000 at any time outstanding;


(v)         Liens created or incurred by any Subsidiary securing any Permitted
Receivables Financing;


(w)         Liens on any cash collateral for Letters of Credit issued under this
Agreement or for letters of credit issued or permitted under any Other Borrower
Credit Agreement or for a Defaulting Lender’s LC Exposure;
 
(x)         Liens created or incurred by the Borrower or any Subsidiary in favor
of Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, recapture or
designate a purchaser of any property, or any obligations or duties to any
Governmental Authority


 
118 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

affecting the property of the Borrower or applicable Subsidiary with respect to
any franchise, grant, license or permit;


(y)         agreements for an obligation (other than repayment of borrowed
money) relating to the joint or common ownership, operation, and use of
property, including Liens under joint venture or similar agreements securing
obligations incurred in the conduct of operations or consisting of a purchase
option, call or right of first refusal with respect to the Equity Interests in
such jointly owned Person or assets;
 
(z)          Liens on any property in existence on or prior to the Effective
Date;
 
(aa)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger
or consolidation, provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary or
such merger, as the case may be, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any of the Subsidiaries, and (iii) such
Lien shall secure only those obligations and liabilities that it secures on the
date of such acquisition or the date such Person becomes a Subsidiary of the
Borrower or such merger, as the case may be, and any extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
amount thereof;


(bb)      Liens (including precautionary Liens in connection with Capital
Leases) on fixed or capital assets and other property (including any natural
gas, oil or other mineral assets, pollution control facilities, electrical
generating plants, equipment and machinery, and related accounts, financial
assets, contracts and general intangibles) acquired, constructed,
explored, drilled, developed, improved, repaired or serviced (including in
connection with the financing of working capital and ongoing maintenance) by the
Borrower or any Subsidiary, provided that (i) such security interests and the
obligations and liabilities secured thereby are incurred prior to or within two
hundred seventy (270) days after the acquisition of the relevant asset or
the completion of the relevant construction, exploration, drilling, development,
improvement, repair or servicing (including the relevant financing of working
capital and ongoing maintenance), or within two hundred seventy (270) days after
the extension, renewal, refinancing or replacement of the obligations and
liabilities secured thereby, as the case may be, (ii) the obligations
and liabilities secured thereby do not exceed the cost of acquiring,
constructing, exploring, drilling, developing, improving, repairing or servicing
(including the financing of working capital and ongoing maintenance in respect
of) the relevant assets, and (iii) such security interests shall not apply to
any other property beyond the relevant property set forth in this clause (bb)
(and in the case of construction or improvement, any theretofore unimproved real
property on which the property so constructed or the improvement is located) and
clause (cc), as applicable, of the Borrower or any Subsidiary, and (iv) recourse
for such obligations and liabilities under any financing secured under this
clause (bb) shall be limited to the property subject to Liens permitted under
this clause (bb) and clause (cc) and (A) in the case of any financing of Power,
to


 
119 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Power and (B) in the case of any other financing, to a special purpose,
bankruptcy-remote Person described in clause (cc);


(cc)        Liens on any Equity Interest owned or otherwise held by or on behalf
of the Borrower or any Subsidiary in any Person created in connection with any
project financing;


(dd)       Liens on assets of Power securing the payment of Indebtedness of
Power to a   state of the United States or any political subdivision thereof
issued in a transaction in which such state or political subdivision issued
industrial revenue bonds or other obligations, the interest on which is
excludable from gross income by the holders thereof pursuant to the provisions
of the Code, as in effect at the time of the issuance of such obligations, and
Indebtedness to the issuer of a letter of credit, bond insurance or guaranty to
support any such obligations to the extent Power is required to reimburse such
issuer for drawings under such letter of credit, bond insurance or guaranty with
respect to the principal of or interest on such obligations, including Liens
arising pursuant to a pledge of Power’s mortgage bonds issued under the
Power Mortgage; provided that such pledged bonds shall not exceed an
aggregate principal amount of $125,000,000 at any time;
 
(ee)     Liens created for the sole purpose of extending, renewing or replacing
in whole or in part Indebtedness secured by any lien, mortgage or security
interest referred to in this definition of “Permitted Liens”; provided, however,
that the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement, as
the case may be, shall be limited to all or a part of the property or
Indebtedness that secured the lien or mortgage so extended, renewed or replaced
(and any improvements on such property);


(ff)       Liens created by any Finsub for any Securitization Financing pursuant
to any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by Power and/or a Finsub authorized by a Securitization Statute (any such order,
a “Securitization Financing Order”);
 
(gg)        Liens created to secure Debt of any Subsidiary to the Borrower or
any other Subsidiary;


(hh)        the Lien evidenced by the Power Mortgage as renewed or replaced from
time to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the Power Mortgage; or
 
(ii)         “permitted liens” as defined under Section 1.04 of
the Power Mortgage, as in effect on the Effective Date, other than “funded
liens”  described  in  clause (ix)  of  said  Section 1.04, and other Liens not
otherwise prohibited by Section 5.05 of the Power Mortgage, as in effect on the
Effective Date, and in the event the Power Mortgage is terminated, Liens of the
same type and nature as the foregoing Liens referred to in this clause (ii),
provided, that the amounts secured by such other Liens shall not exceed the
amounts that may be secured by such foregoing Liens as of the last day on which
the Power Mortgage was in effect.


 
120 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

ARTICLE VII


EVENTS OF DEFAULT


The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:


(a)         The Borrower shall fail to pay any principal of or interest on the
Loans or the Commitment Fees on the date when due or, in the event of any
technical or administrative error in connection with the making of any such
payment of interest or Commitment Fees, such failure is not remedied within
three (3) Business Days after the applicable due date therefor;


(b)         The Borrower shall fail to pay fees or other amounts payable under
any Financing Document (other than interest, principal and Commitment Fees) when
due and such failure is not remedied within ten (10) Business Days after the
applicable due date therefor;
 
(c)         The Borrower or any of its Subsidiaries shall fail to comply with
any covenant or agreement   applicable   to   it    contained    in    (A)
Section 5.01,    Section 5.03(a)(i),   Section 5.085.07(a), Section 5.10,
Section 6.01, Section 6.02, Section 6.046.03, Section 6.05 or Section 6.06, (B)
Section 5.02, Section 5.04, Section 6.03, Section 6.05, Section 6.07 or
Section 6.096.04 unless such failure is remedied within ten (10) Business Days
after the Borrower  becomes   aware   of   such   failure,   or   (C)
Section 5.085.07   (other   than  Section 5.085.07(a)), Section 5.10 or
Section 6.125.09, unless such failure is remedied within thirty (30) days after
the Borrower becomes aware of such failure, or such longer period not to exceed
sixty (60) days (as may be extended by the Required Lenders), as is reasonably
necessary under the circumstances to remedy such failure, or (D) Section 5.12
and such failure shall not have been cured in accordance therewith;;
 
(d)         The Borrower or any of its Subsidiaries shall fail to comply with
any covenant under this Agreement (other than set forth in clauses (a) through
(c) above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one-hundred twenty (120) days (as may be extended by the Required
Lenders);;
 
(e)          Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the thirty
(30) day period will be extended to the earlier of (1) the date on which the
Borrower or such Subsidiary


 
121 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

is no longer working in good faith to remedy such inaccuracy and (2) sixty (60)
days (as may be extended by the Required Lenders);;


(f)          Any Financing Document ceases (other than in accordance with its
terms) to be in full force and effect (other than, in the case of the Equity
Pledge, as a result of any act or omission by the Administrative Agent or any
Lender), or the Borrower denies in writing further liability or obligation
under, or otherwise repudiates, any Financing Document;
 
(g)          Any Change in Control shall occur;
 
(h)          A Bankruptcy Event shall occur with respect to the Borrower or any
of its Material Subsidiaries;


(i)         A final judgment shall be entered against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
 
(j)         Any material Governmental Approval necessary for the execution,
delivery and performance of the material obligations under the Financing
Documents shall be terminated or shall not be obtained, maintained, or complied
with; unless such Governmental Approval is replaced, obtained, re-obtained,
renewed or complied with within forty-five (45) days after the Borrower receives
written notice of such termination or failure to obtain, maintain or comply from
the Administrative Agent, or such longer period, not exceeding ninety (90) days,
as is reasonably necessary under the circumstances to replace, obtain,
re-obtain, renew or comply with any such Governmental Approval; provided that,
if the Borrower has commenced any process to obtain or re-obtain any such
Governmental Approval within such ninety (90) day period and is continuing
diligently in good faith to obtain or re-obtain any such Governmental Approval,
such ninety (90) day period will be extended to the earlier of (i) the date on
which the Borrower is no longer working in good faith to remedy such failure 
and (ii) one-hundred  eighty (180) days;


(k)          An ERISA Event shall have occurred which, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or

(l)          The Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) with respect
to any of its DebtIndebtedness in an aggregate principal amount outstanding in
excess of $50,000,000 when and as the same shall become due and payable (after
giving effect to any applicable grace or cure period), or any such
DebtIndebtedness in an aggregate principal amount outstanding in excess of
$50,000,000 shall have been declared immediately due and payable prior to its
scheduled maturity., provided that this clause (l) shall not apply to (i)
Indebtedness that becomes due as a result of a notice of voluntary prepayment or
redemption delivered by the Borrower or a Subsidiary, (ii) secured Indebtedness
that becomes due solely as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, (iii) intercompany Indebtedness
or (iv) any Indebtedness


 
122 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

of a Finsub or a Receivables SPC so long as there is no recourse with respect to
such Indebtedness to the Borrower or any of its Subsidiaries.


If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents.  Notwithstanding the foregoing, if the Event of Default set forth in 
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.
 
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under Section
9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding-up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its Subsidiaries, or (iii)
apply for any order for an injunction or specific performance in respect of the
Borrower or any of its Subsidiaries in relation to any of the Financing
Documents.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT


SECTION 8.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Financing Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the
Financing Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Banks, and, except as expressly provided in Section 8.06(a) or Section 8.06(b),
the Borrower shall not have rights, whether as a third-party beneficiary or
otherwise, of any such provisions. It is understood and agreed that the use of
the term “agent” herein or in any other Financing Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


 
123 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the  Administrative
Agent hereunder.
 
SECTION 8.03    Exculpatory Provisions.


(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Financing Documents. Without limiting
the generality of the foregoing,
 
(i)           the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing,
 
(ii)        the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and
 
(iii)        except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.


(b)         The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided  in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance


 
124 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

of any of the covenants, agreements or other terms or conditions set forth in
any Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document, or (v) the creation, perfection or priority of Liens on the Collateral
or the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Financing Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 8.04         Reliance by Administrative Agent. The Administrative  Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to  be genuine and to have been signed or sent
by the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 8.05          Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more subagents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
SECTION 8.06          Resignation of Administrative Agent.
 
(a)         Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the  Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent with the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed and provided such consent shall
not be required for the appointment of any successor Administrative Agent that
is a Lender or an Affiliate of a Lender) which shall be a bank with an office in
the United States, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder


 
125 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable  by  the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
(b)        If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender),
appoint a successor. If no such successor shall have been so appointed by the 
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.


(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Financing Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Financing Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Financing Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Financing Documents, the provisions of 
this  Article and Section 9.03. shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or


 
126 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.


SECTION 8.07         Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 8.08          No Other Duties. None of the Lenders, if any, identified
in this Agreement as a Mandated Lead Arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.


SECTION 8.09         No Liability. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Administrative Agent) authorized to
act for, any other Lender. The Administrative Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.


SECTION 8.10          Representative of Secured Parties.
 
(a)  In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into the Pari Passu Intercreditor Agreement, the Pledge Agreement
and each other Security Document (if any) to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Security Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Security Documents.
 
(b)  In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations in accordance with Section
6.03(o), Section 6.03(g) or otherwise as agreed by the Borrower in writing in
its sole discretion, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf


 
127 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

of the Secured Parties any Financing Documents necessary or appropriate to grant
and perfect a Lien on such Collateral in favor of the Administrative Agent on
behalf of the Secured Parties.


(c)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted
by, but only in accordance with, the terms of the applicable Financing Document;
or (iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale, transfer or Disposition of
assets constituting Collateral which is permitted pursuant to the terms of any
Financing Document, or consented to in writing by the Required Lenders or all of
the Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold, transferred or Disposed;
provided, however, that (x) the Administrative Agent shall not be required to
execute any such document on terms which, in the  Administrative Agent’s
opinion, would expose the Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (y) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.


(d)  In accordance with Section 8.01 of the Pari Passu Intercreditor Agreement,
the Administrative Agent and the Lenders hereby designate and appoint Wells
Fargo Bank, N.A. as the Collateral Agent under the Pari Passu Intercreditor
Agreement and the Pledge Agreement, vested with all the authority, rights,
powers, duties and obligations of the Collateral Agent thereunder. By its
execution thereof, Wells Fargo Bank, N.A. will accept such designation and
appointment.


SECTION 8.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other


 
128 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Section 2.13 and Section 9.03) allowed in such judicial proceeding; and


(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.13
and Section 9.03.


SECTION 8.11          Certain ERISA Matters.
 
(a)        Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:




(A)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement;

 


(B)
the transaction exemption set forth in one or more PTEs, such as PTE 84- 14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 


(C)
(I) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84- 14), (II) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (III) the entrance into,
participation in, administration of and



 
129 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------



performance of the Loans, the Letters of Credit, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g)
of Part I of PTE 84- 14 and (IV) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 


(D)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 
(b)         In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (D) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Financing Document or any documents related
hereto or thereto).
 
(c)          As used in this Section 8.11, the following terms have the
respective meanings set forth below:


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


ARTICLE IX


MISCELLANEOUS
 
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy (or e-mail in
accordance with Section 9.01(b) below), as follows:


 
130 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(i)          if to the Borrower, to it at Cleco Corporate Holdings LLC, 2030
Donahue Ferry Road, Pineville, LA 71360-5226, Attention of Kazi
Hasan, CFO (Telecopy No. 318-484-7777), (; Telephone No. 318-484-7701), with a
copy to (which shall not constitute notice) Cleco Corporate Holdings LLC, 2030
Donahue Ferry Road, Pineville, LA 71360-5226,  Attention  of:  Kristin 
Guillory,Vincent  Sipowicz,  Treasurer (Telecopy No. 318-484-7765),
(7777; Telephone No. 318-484-77157400), and Julia Callis,Cleco Corporate
Holdings LLC, 2030 Donahue Ferry Road, Pineville, LA 71360-5226, Attention of 
General  Counsel  (Telecopy No.  318-484-7685),  (; Telephone No. 318-484-7675),
and Phelps Dunbar LLP, 365 Canal Street, Suite 2100, New Orleans, LA 70130-6534,
Attention of James Stuckey, (Telecopy No. 504-568- 9130), (; Telephone No.
504-584-9239);
 
(ii)         if to the Administrative Agent, to it at Mizuho Bank, Ltd.,
Harborside Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098,
Attention of Nobu Sakyo, (Telecopy No. 201-626-9335),Joyce Raynor,
Agency/Bilateral Loan Administration Unit (Telephone No. 201-626-93339330;
e-mail: joyce.raynor@mizuhogroup.com), with a copy to (other than with respect
to a Borrowing Request or an Interest Election Request) Shearman and Sterling
LLP, 599 Lexington Ave., New York, NY 10022-6069, Attention of Gregory Tan,Susan
Hobart (Telecopy No. 212-646-8324), (848-7847; Telephone No. 212-848-83247847);
 
(iii) if to the Swingline Lender, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333);


(iii)        (iv) if to any Issuing Bank, in accordance with the applicable
Letter of Credit; and


(iv)         (v) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
 
(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications


 
131 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)         Any party hereto may change its address or telecopy number or email
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received by the  recipient during its normal
business hours.
 
SECTION 9.02         Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Financing Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
 
(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified and no consent to any departure therefrom shall be effective
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (except as otherwise expressly provided in
Section 2.21(d) and Section 2.24(e)) or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:


 
132 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(i)          extend, reinstate or increase the Commitment of any Lender without
the written consent of such Lender,


(ii)         reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder or
change the currency of any Loan, without the written consent of each Lender
directly affected thereby,


(iii)        postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,
 
(iv)        change Section 2.182.19(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each affected Lender whose share is to be decreased, or
 
(v)          release all or substantially all of the Collateral, without the
consent of each Lender or as otherwise expressly required by law (excluding any
such law that exists or is applicable to the Collateral due to any action or
omission by the Borrower or any of its Affiliates), or
 
(v)         (vi) change any of the provisions of this Section or the definition
of “Required Lenders”, “Required Acquisition Loan Lenders” or “Required
Revolving Lender” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender whose voting power is to be decreased;
 
provided that (A) no amendment, waiver or consent with respect to any provision
of this Agreement that applies solely to the Acquisition Loan Facility shall,
unless in writing and signed by the Required Acquisition Loan Lenders in
addition to the Lenders required above, affect the rights or duties of the
Acquisition Loan Lenders under this Agreement; (B) no amendment, waiver or
consent with respect to any provision of this Agreement that applies solely to
the Revolving Credit Facility shall, unless in writing and signed by the
Required Revolving Lenders in addition to the Lenders required above, affect the
rights or duties of the Revolving Lenders under this Agreement; (C) no
amendment, waiver or consent with respect to any provision of this Agreement
that materially and adversely affects the Administrative Agent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent; and
(DB) no amendment, waiver or consent with respect to any provision of this
Agreement that materially and adversely affects any Issuing  Bank shall, unless
in writing and signed by such Issuing Bank in addition to the Lenders  required
above, affect the rights or duties of such Issuing Bank; and
 
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in


 
133 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

any event, be entitled to vote (and the Loans and Revolving Loan Commitments of
any such Person shall be disregarded in such vote) unless such amendment
disparately or disproportionately affects such Affiliated Lender; provided,
however, if such vote is sufficient to effectuate any amendment, modification,
waiver, consent or other action, such Affiliated Lender shall be deemed to have
voted affirmatively. The Lenders shall use reasonable efforts to promptly review
any requests by the Borrower to amend, modify, supplement and/or waive any
provision in this Agreement or any related document.


(c)        Notwithstanding the foregoing (but subject to the limitations set 
forth  in Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)),
this Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.


(d)  The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrower on the Pledged Equity and any other
Collateral from time to time granted in the Borrower’s sole discretion (i) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Loan
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrower in respect of) all interests retained by the
Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
 
(d)         (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non-Consenting Lender elect to replace such Non-Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and


 
134 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

to become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04; provided that in the
case of any such assignment, such assignment shall be sufficient (together with
all other consenting Lenders) to cause the adoption of the applicable change,
waiver, consent or departure from this Agreement and/or (ii) so long as no Event
of Default shall have occurred and be continuing, Borrower may terminate the
Revolving Loan Commitments of such Non-Consenting Lenders and repay at par all
Loans and other Loan Obligations of the Borrower owing to any such
Non-Consenting Lender relating to the Loans and participations held by such
Non-Consenting Lenders as of such termination date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Section 2.16 and Section 2.18, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.17 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. In the event that a Non-Consenting Lender does not execute
an Assignment and Assumption pursuant to this Section within three (3) Business
Days after receipt by such Non-Consenting Lender of a notice of replacement
pursuant to this Section, the Administrative Agent shall be entitled (but not
obligated) to execute such an Assignment and Assumption on behalf of such
Non-Consenting Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
 
(e)         (f)  Notwithstanding anything to the contrary in this Section 9.02,
if any amendment, waiver or consent to this Agreement is ministerial in nature
or is necessary to correct an error or inconsistency in this Agreement and does
not involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent shall provide to
each of the Lenders a copy of any such amendment, waiver or consent promptly
upon its effectiveness.


SECTION 9.03         Expenses; Indemnity; Damage Waiver. (a) The Borrower  shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Mandated Lead Arrangers, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Loan Facilities provided for hereinRevolving
Credit Facility, the preparation and administration of this Agreement and the
other Financing Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be


 
135 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

consummated); provided, however, under no circumstances shall the Borrower be
responsible for any travel or transportation costs of the Administrative Agent
or Mandated Lead Arrangers, (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all expenses incurred by the Administrative Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Issuing Bank or any Lender (but
solely one counsel and, if requested by the Mandated Lead Arrangers, one
Louisiana counsel, in respect of the Administrative Agent, the Mandated Lead
Arrangers, the Issuing Banks and the Lenders, collectively) in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Financing Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that,
notwithstanding anything herein to the contrary, other than as set forth in this
Section 9.03(a)(iii), the Borrower will not be responsible for any other amounts
relating to independent advisors, experts, counsel, consultants or other Persons
retained by the Administrative Agent, the Lenders, the Issuing Banks or the
Mandated Lead Arrangers. Any agreements that the Administrative Agent enters
into with independent advisors, experts, counsel, consultants or any other
Person involving costs to be reimbursed by the Borrower shall be required to be
approved by the Required Lenders and be in accordance with the terms of the
Financing Documents.
 
(b)         The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising in connection
with, or as a result of (i) the preparation, execution or delivery of any
Financing Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or  any other transactions contemplated
hereby, (ii) any Commitment, Loan or Letter of Credit, or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any Subsidiary, or any Environmental Liability with respect to the Borrower or
any Subsidiary, or (iv) any actual claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or the material breach in bad faith by any
Indemnitee of its express obligations hereunder or any other Financing Document.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.
 
(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, or any Issuing Bank or the Swingline
Lender under clause (a) or


 
136 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(b)  of this Section, each Lender severally agrees to pay to the Administrative
Agent, and each Lender agrees to pay to such Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (it being understood that the Borrower’s failure
to pay any such amount shall not relieve the Borrower of any default in the
payment thereof); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, or such Issuing Bank or the
Swingline Lender in its capacity as such.
 
(d)         To the fullest extent permitted by applicable law, none of the
parties hereto or to any other Financing Document shall assert, and each such
party hereby waives, any claim against any other party on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof or arising out of the activities in
connection therewith; provided, however,  that, for the avoidance of doubt, the
waiver in this Section 9.03(d) shall be without prejudice to the rights and
remedies of an Indemnitee under Section 9.03(b) with respect to any and all out-
of-pocket losses, claims, damages, liabilities and related expenses incurred by
any Indemnitee as and to the extent provided in Section 9.03(b).
 
(e)         In the event that any claim, litigation, investigation or proceeding
shall be brought against any Indemnitee relating to the matters set forth in 
clause (a)(iii)  of  this Section 9.03, such Indemnitee shall promptly notify
the Borrower thereof, and the Borrower shall be entitled, in its sole
discretion, to assume and direct the defense thereof and appoint counsel of its
own choosing in connection therewith. The same shall be a condition to the 
ability of such Indemnitee to receive any related indemnification contemplated
herein. Notwithstanding the Borrower’s assumption and direction of such defense
or election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to  employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if, and only if (i) the use of counsel chosen by the
Borrower to represent the Indemnitee would present such counsel with a conflict
of interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the Indemnitee and the Borrower, and the Indemnitee shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnitees which are different from or additional to those available to
the Borrower, (iii) the Borrower shall not have employed counsel to represent
the Indemnitee within a reasonable time after notice of the institution of such
action shall have been received  by the Borrower, or (iv) the Borrower shall
authorize the Indemnitee to employ  separate counsel at their reasonable
expense. The Borrower shall not be liable for any settlement or compromise of
any action or claim by an Indemnitee affected without its prior written consent,
but if settled with the Borrower’s written consent, or if there is a final
judgment against an Indemnitee in any such proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee in the manner and subject to the
conditions set forth in this Section 9.03. In any  such claim or proceeding, the
defense of which is assumed by the Borrower, the Borrower agrees that it will
not, without the prior written consent of the relevant Indemnitees, which


 
137 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

consent shall not be unreasonably withheld, delayed or conditioned, settle any
pending or threatened claim or proceeding relating to the matters contemplated
in this clause (e) (whether or not such Indemnitee is a party to such claim or
proceeding) unless such settlement includes a provision unconditionally
releasing such Indemnitee from all liability in respect of any such claims or
proceedings by any releasing party related to or arising out of such relevant
proceedings and does not impose upon such Indemnitee any payment or performance
obligations or similar liability and does not contain any factual or legal
admission or finding by or with respect to such Indemnitee.
 
(f)           All  amounts  due  under  this  Section shall  be  payable  not  
later   than   fifteen (15) days after written demand therefor.


(g)         Each party’s obligations under this Section shall survive the
termination of the Financing Documents and payment of the obligations hereunder.


SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)        (i)   Subject to the conditions set forth in clauseSection
9.04(b)(ii) below, any Lender may assign or sell (either as an assignment or any
other means by which title or interest in any rights, including economic rights,
to its respective Loans (or any portion thereof) are alienated, transferred,
sold or otherwise encumbered (including by use of any derivative instrument))
(for purposes of this Section 9.04, an “assignment”) to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:
 
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); and provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing);


 
138 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

  (B)
the Administrative Agent; and

 
(C)      in the case of the Revolving Credit Facility, each Issuing Bank and the
Swingline Lender;


provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent by the Borrower or the Administrative
Agent (but subject to the consent of each Issuing Bank) shall be required for
any assignment to a Qualified Eligible Assignee, and the assigning Lender shall
provide written notice of such assignment to a Qualified Eligible Assignee to
the Administrative Agent and the Borrower promptly following such assignment.
 

  (ii)
Assignments shall be subject to the following additional conditions:

 
(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof (in the case of Revolving Loan
Commitments, Revolving Loans and Acquisition Loans) unless the Borrower
otherwise consents, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;


(B)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loan Commitment on the Loan
assigned, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.


 
139 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(iii)       Subject to acceptance and recording thereof pursuant
to clauseSection 9.04(b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.16, Section 2.17, Section 2.18 and Section 9.03, each only
as to the costs, amounts and claims relating to the period prior to such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.


(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender with respect to the entries applicable to such
Lender and its Affiliates, at any reasonable time and from time to time upon
reasonable prior notice.  For the avoidance of doubt the parties intend that the
Loans shall at all times be maintained in “registered form” within the meaning
of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
 
(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05,
Section 2.06(d), Section 2.06(e), Section 2.07(b), Section 2.18(e)  or Section
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest


 
140 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

thereon,  or otherwise waived.  No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.


(vi)        Notwithstanding anything set forth herein to the contrary, to the
extent that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.16 or Section 2.18
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).


(c)        Notwithstanding anything to the contrary in this Section 9.04, any
Lender may at any time, without the consent of, or notice to, the Borrower, the
Administrative Agent, or the Issuing Banks or the Swingline Lender,, sell
participations to one or more Persons (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement or any Financing
Document shall remain unchanged and such participation shall not constitute a
“Lender” hereunder;
 
(B)        such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and such participation shall not
give rise to any legal privity between the Borrower and the Participant; (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (D) such
participation shall not entitle the Participant to consent to any amendments,
consents or waivers with respect to  any Financing Document; provided, further
that no participation may be sold to any individual, the Borrower, the Sponsors,
any Affiliate of the Borrower or any Sponsor, or any private equity,
infrastructure or mezzanine fund. Any agreement or instrument pursuant to which
a Lender  sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and each other Financing Document and
to approve any amendment, modification or waiver of any provision of this
Agreement and each other Financing Document; provided  that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver to the extent such
amendment, modification or waiver would (i) extend the final scheduled maturity
of any Loan in which such Participant is participating, or reduce the rate or
extend the time of payment of principal or interest thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
the calculations in respect thereof shall not constitute a reduction in the rate
of interest), or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory prepayment of the Loans or reduction of
Commitments shall not constitute a change in the terms of such participation) or
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.16, Section 2.17 and Section 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(f) (it being understood that the documentation required under
Section 2.18(f) shall be delivered to the participating


 
141 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under clause (b) of this Section; (B) shall not be
entitled to receive any payment under Section 2.16 or Section 2.18, unless such
participation shall have been made with the Borrower’s prior written consent,
and (C) shall not be entitled to receive any greater payment under Section 2.16
or Section 2.18, with respect to any participation greater than its
participating Lender would have been entitled to receive; provided further,
other than as provided in the foregoing clause (B), no participation shall
result in the Borrower having to pay any additional amounts as a result thereof.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Loan Obligations under this
Agreement and each other Financing Document (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt
the parties intend that the Loans shall at all times be maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code.
 
(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
 
SECTION 9.05          Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans  and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Financing Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.16,
Section 2.17, Section 2.18 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination


 
142 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Financing Document or any provision hereof or thereof.


SECTION 9.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, thisThis Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 9.07         Severability. Any provision of any Financing Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular  provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all of the
SecuredLoan Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Financing Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.


(a)         This Agreement shall be construed in accordance with and governed by
the law of the State of New York.


(b)         The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Financing Document, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in


 
143 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Financing Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document against
the Borrower or its properties in the courts of any jurisdiction.
 
(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Financing Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12          Confidentiality. Each of the Administrative Agent, the
Issuing Banks, the Mandated Lead Arrangers and the Lenders agrees to maintain
the confidentiality of the Information (as defined below) contained in any
documents exchanged or otherwise disclosed in connection with the transactions
contemplated by the Financing Documents or the Commitment Letter, except that
Information may be disclosed (a) to any of its respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information


 
144 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its Related Parties or brokers) to
any Hedging Arrangements or other transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder as permitted pursuant to the Financing Documents, (g) with
the prior written consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank,
any Mandated Lead Arranger, any Lender or any of their respective Affiliates on
a non-confidential basis from a source other than the Borrower (except as a
result of a breach of a confidentiality obligation known to such Administrative
Agent, Issuing Bank, Mandated Lead Arranger, Lender or respective Affiliate).
For the purposes of this Section, “Information” means all information received
from the Borrower or its Subsidiaries relating to the Borrower or its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries (except as a result of a breach of a confidentiality
obligation known to such Administrative Agent, Lender or Affiliate). Any Person
required to maintain the confidentiality of Information as provided in this
Section shall  be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord  to its own
confidential information.  Each party’s obligations under this Section will
terminate  on the second (2nd) anniversary of the date on which the principal of
and interest on each Loan and all fees and other Loan Obligations are paid in
full.
 
SECTION 9.13          USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 10756 (signed into law
October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 9.14 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor


 
145 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.


SECTION 9.14          SECTION 9.15 Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.15         SECTION 9.16 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Financing Document), the Borrower acknowledges and agrees that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Financing
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Financing Documents; and (iii) each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and no
Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
SECTION 9.17 Cleco Corp. as Borrower.


(a)        Effective immediately upon the consummation of the Acquisition, (i)
the executed signature page of Cleco Corp. attached hereto will be effective,
and (ii) Cleco Corp. unconditionally assumes all of the Initial Borrower’s
rights, title, interests, duties, liabilities and obligations hereunder and
under the other Financing Documents to which the Initial Borrower


 
146 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

is a party, and Cleco Corp. shall be the “Borrower”, as applicable, for all
purposes hereunder and thereunder.
 

(b)         Without limiting the generality of the foregoing, effective
immediately upon the consummation of the Acquisition, (i) Cleco Corp. makes each
of the representations and warranties of the Initial Borrower set forth in this
Agreement, in each other Financing Document to which the Initial Borrower is a
party, and in each document or instrument delivered in connection therewith by
the Initial Borrower, all as if Cleco Corp. were a party to this Agreement and
such other Financing Documents and had delivered such other documents and
instruments (other than any such representations and warranties that, by their
terms, specifically relate to the Initial Borrower), and confirms that each such
representation and warranty is true and correct in all material respects (or, to
the extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty is true
and correct in all respects); and (ii) Cleco Corp. assumes all liabilities of
the Initial Borrower arising out of all representations, documents, instruments
and certificates made or delivered by the Initial Borrower under or in
connection with each Financing Document to which the Initial Borrower is a party
(including the punctual payment when due of the principal, interest and fees
owing thereunder from time to time). Further, Cleco Corp. hereby confirms and
agrees that the Financing Documents to which it is a party are, and shall
continue on and after the Effective Date to be, in full force and effect in
accordance with their respective terms and are ratified and confirmed by Cleco
Corp. in all respects.
 
[Signature Pages Follow]


 
147 Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Signature Pages Follow]


Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE 2.01 TO CREDIT AGREEMENT
 
COMMITMENTS AND LENDERS


Lenders
Commitment
Mizuho Bank, Ltd.
$37,631,578.94
Credit Agricole Corporate & Investment Bank
$37,631,578.95
The Bank of Nova Scotia
$37,631,578.95
CoBank, ACB
$21,052,631.58
Canadian Imperial Bank of Commerce, New York Branch
$12,631,578.95
Sumitomo Mitsui Banking Corporation
$12,631,578.95
JPMorgan Chase Bank, N.A.
$7,894,736.84
Regions Bank
$7,894,736.84
Total
$175,000,000.00

 
 
Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 

1.
Assignor:

 
                  2.
Assignee:
[and    is     an     Affiliate/Approved   Fund    of       [identify Lender]1]
      3.
Borrower:
Cleco CorporationCorporate Holdings LLC, a Louisiana






--------------------------------------------------------------------------------

1
Select as applicable.



 
Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------






corporationlimited liability company
 

4.

Administrative Agent:
Mizuho Bank, Ltd., as the administrative agent under the Credit Agreement
 

5.

Credit Agreement:
The Credit Agreement dated as of April 13, 2016, by and among Cleco MergerSub
Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, the Lenders party thereto and
Mizuho Bank, Ltd., as Administrative Agent
      6.

Assigned Interest:
 




Facility Assigned2
 
Aggregate Amount of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage Assigned
of Commitment
Loans3
    $
  $
 
%
    $   $  
%
    $   $  
%

 
Effective Date:                        , 20           [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
       
[NAME OF ASSIGNOR]
       
By:
   
Name:
 
Title:
       
ASSIGNEE
       
[NAME OF ASSIGNEE]
       
By:
   
Name:




--------------------------------------------------------------------------------

2
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g., “Acquisition Loan
Commitment”, “Revolving Loan Commitment”, etc.)

 
3
Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.






A-2
A-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------



 
Title:
     
[Consented to and Accepted:
 
 
 
 
Mizuho Bank, Ltd., as Administrative Agent 
Agent [and as an Issuing Bank]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
[          ], as an Issuing Bank
 
By:

 
 
Name:
 
Title:
       
[          ], as Swingline Lender

  By:     
Name:
 
Title: ]4
       
[Consented to:
       
CLECO CORPORATIONCORPORATE HOLDINGS LLC, as Borrower
      By:
    Name:  
Title: ]5
 




--------------------------------------------------------------------------------

4
To be added only if the consent of the Administrative Agent, the Issuing
Banks and/or the Swingline LenderIssuing Banks is required by the terms of the
Credit Agreement.

 
5
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.







A-3
A-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.

 
1.1  Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Financing Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Financing
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Financing Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Financing Document.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.02 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Financing Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Financing Documents are required to be performed by it as a Lender.






A-4
A-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.






A-5
A-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT B-1
FORM OF BORROWING REQUEST


Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below
 
Attention: Nobu Sakyo


[Date]1
 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among [Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition,]2 Cleco Corporation, a Louisiana
corporationlimited liability company, as borrower (the “Borrower”), the lenders
from time to time party thereto (collectively, the “Lenders”) and Mizuho Bank,
Ltd., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
 
The undersigned Borrower hereby irrevocably gives you notice pursuant to Section
2.03 of the Credit Agreement that it requests a Borrowing under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Borrowing is requested to be made:


(A)

Class of Borrowing: [Acquisition Loans]/





--------------------------------------------------------------------------------

1
Signed Borrowing Request must be irrevocable and delivered (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three (3)
Business Days before the proposed Borrowing and (b) in the case of an Base Rate
Borrowing, not later than 11:00 a1:00 p.m., New York City time, on the date of
the proposed Borrowing; provided that if a telephonic notice of such request has
been made at such time, then a signed Borrowing Request must be delivered
promptly thereafter.

 
2
Use bracketed language only if the date of Borrowing will be the Effective Date.



Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

   
[Revolving Loans]
      (BA) Type of Borrowing:
[Eurodollar Borrowing]/


[Base Rate Borrowing]
(CB) Date of Borrowing:



(which is a Business Day)


   


(DC) Funds are requested to be disbursed to the     undersigned Borrower’s
account with: [BANK] (Account No. [ ]).       (ED)
Aggregate principal amount of
   
Borrowing:
$
 
    (FE)
If a Eurodollar Borrowing, the Interest

[one week]
  Period:
[[one][two][three][six][twelve]32
month[s]]
[          ]43


[The undersigned Borrower hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the proposed Borrowing:
 
(a)        All representations and warranties made by the Borrower in any
Financing Document (other than the representations and warranties set forth in
Section 3.06, the last sentence of Section 3.08, Section 3.13(c) and Section
3.13(e) of the Credit Agreement) are true and correct in all material respects
(and to the extent that any such representation and warranty is otherwise
qualified by materiality or material adverse effect, such representation and
warranty is true and correct in all respects), with all representations and
warranties that are made as of a specified date being true and correct in all
material respects (and to the extent that any such representation and warranty
is otherwise qualified by materiality or material adverse effect, such
representation and warranty is true and correct in all respects) as of such
specified date.
 
(b)          At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing,
or would occur as a result of such Borrowing.]54
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

 
32
If twelve months, must be agreed to by all Lenders.

 
43
The initial Interest Period selected by the Borrower for any Eurodollar
Borrowing may be an irregular Interest Period beginning on the date of the
proposed Borrowing and ending on the final day of any calendar month that is not
less than three Business Days after, and not more than three months after, the
date of such Eurodollar Borrowing.



54
Include for all Borrowings after the Effective Date



 
B-1-2
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above.





[CLECO MERGERSUB INC.]/[CLECO CORPORATION]
 
CLECO CORPORATE HOLDINGS LLC
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 





 
B-1-3
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT B-2
FORM OF LETTER OF CREDIT REQUEST


Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below


Attention: Nobu Sakyo

With a copy to:
 
[          ],
as an Issuing Bank
under the Credit Agreement
referred to below
 
Attention: [          ]


[Date]


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among [Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition,]1 Cleco Corporation, a Louisiana
corporationlimited liability company, as borrower (the “Borrower”), the lenders
from time to time party thereto (collectively, the “Lenders”) and Mizuho Bank,
Ltd., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
 

The undersigned Borrower hereby irrevocably gives you notice pursuant to Section
2.06 of the Credit Agreement that it requests [an initial issuance][an
amendment][a renewal][an extension] of a Letter of Credit under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
issuance, amendment, renewal or extension of a Letter of Credit [(such Letter of
Credit to be amended, renewed or extended being )]21 is requested to be made:



--------------------------------------------------------------------------------

1
Use bracketed language only if the date of issuance of the Letter of Credit will
be the Effective Date.

 
21
Modify request as appropriate if used in connection with the amendment, renewal
or extension of a Letter of Credit.



Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

(A)
the requested date of issuance, or date of effectiveness, in the case of an
amendment, renewal or extension to a Letter of Credit, which day is a Business
Day, is                                  ;32



(B) the requested stated amount of such Letter of Credit is
$                                              ;



(C) the beneficiary of the Letter of Credit requested hereby is                
             , with an address at                                      ;      
(D)
      (a)
the conditions under which a drawing may be made under such Letter of Credit are
as follows:43
        (b)
the documentation required in respect of such Letter of Credit is as
follows:                                                 ; [and]
      (E)
the expiration date of the Letter of Credit requested hereby (which shall be no
later than the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Revolving Loan Maturity Date)
is                                          [.][; and]
      [(F)
the Borrower requests that an automatic one-year extension provision be included
in the Letter of Credit pursuant to the following terms:][.]



The undersigned Borrower hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the proposed issuance,
amendment, renewal or extension of the Letter of Credit:
 
(a)          [All representations and warranties made by the Borrower in any
Financing Document (other than the representations and warranties set forth in
Section 3.06, the last sentence of Section 3.08, Section 3.13(c) and Section
3.13(e) of the Credit Agreement) are true and correct in all material respects
(and to the extent that any such representation and warranty is otherwise
qualified by materiality or material adverse effect, such representation and
warranty is true and correct in all respects), with all representations and
warranties that are made as of a specified date being true and correct in all
material respects (and to the extent that any such



--------------------------------------------------------------------------------

32
The Letter of Credit Request must be received no later than [2:00 p.m. on at
least one Business Day], if the requested Letter of Credit is in substantially a
form previously agreed to between the Borrower and the Issuing Bank, or on at
least [three] Business Days, if the requested Letter of Credit is in any other
form, prior to the proposed issuance date.

 
43
If a Letter of Credit Request is submitted for a modification or amendment of a
Letter of Credit, it shall be accompanied by the consent of the beneficiary of
such Letter of Credit.



 
B-2-2
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

representation and warranty is otherwise qualified by materiality or material
adverse effect, such representation and warranty is true and correct in all
respects) as of such specified date.]54


(b)          [At the time of and immediately after giving effect to such
issuance, amendment, renewal or extension of a Letter of Credit, no Default or
Event of Default shall have occurred and be continuing, or would occur as a
result of such Letter of Credit.] 65
 
(c)        After giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure will not exceed $100,000,000 andthe aggregate
Revolving Loan Commitments either at the time of such issuance, amendment,
renewal or extension or at the stated expiration date of such Letter of Credit
(giving effect to such issuance, amendment, renewal or extension), (ii) the sum
of the total Revolving Credit Exposures will not exceed the aggregate amount of
all Revolving Loan Commitments, and (iii) the aggregate face amount of all
outstanding Letters of Credit issued by or on behalf of the Issuing Bank issuing
the Letter of Credit requested hereunder will not exceed such Issuing Bank’s LC
Sublimit.
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

54
Include only for Letters of Credit issued/amended after the Effective Date.

 
65
Include only for Letters of Credit issued/amended after the Effective Date.



 
B-2-3
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

This Letter of Credit Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above.


 
[CLECO MERGERSUB INC.]/[CLECO CORPORATION]
 
CLECO CORPORATE HOLDINGS LLC
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 



 
B-2-4
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT B-3
FORM OF INTEREST ELECTION REQUEST


Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below
 
Attention: Nobu Sakyo
 

 
Re:
CLECO CORPORATIONCORPORATE HOLDINGS LLC



[DATE]1
 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
 
This notice constitutes an Interest Election Request delivered pursuant to
Section 2.08 of the Credit Agreement, and the undersigned Borrower hereby
irrevocably makes an election with respect to Loans under the Credit Agreement,
and in connection therewith such Borrower specifies the following
[continuation][conversion] with respect to such election:
 

1.
The Borrowing to which this Interest Election Request applies:                 
                  .

 

2.
Amount of Borrowing resulting from this Interest Election Request:             
                   .

 

3.

After the conversion or continuation of the related Loans, the resulting
Borrowing in respect of such Loans will be a [an Base Rate] [a Eurodollar]
Borrowing.




--------------------------------------------------------------------------------

1
Signed Interest Election Request must be irrevocable and delivered (a) not later
than 11:00 a.m., New York City time, three (3) Business Days prior to conversion
or continuation, to convert any Base Rate Borrowing into a Eurodollar Borrowing
or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for an
additional Interest Period and (b) not later than 1:00 p.m., New York City time,
three (3) Business Days prior to conversion, to convert the Interest Period with
respect to any Eurodollar Borrowing to another permissible Interest Period;
provided that if a telephonic notice of such request has been made at such
applicable time, then a signed Interest Election Request shall be delivered
promptly thereafter.

 
Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

4.
The effective date of the election made pursuant to this Interest Election
Request (which shall be a Business Day) shall be:                              
.

 
5.
If this Interest Election Request is in respect of a conversion to or
continuation of Eurodollar Loans, then the Interest Period shall be [one
week]/[[one][two][three][six][twelve]2 month[s]].



[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

2
If twelve months, must be agreed to by all Lenders. If an Event of Default has
occurred and is continuing the Borrower may only elect Interest Periods not in
excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.



 
B-3-2
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above.


 
CLECO CORPORATIONCORPORATE
HOLDINGS LLC
 
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 



 
B-3-3
Exhibits – Cleco Corporation Credit Agreement
Exhibits – Cleco Corporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated [   ], 20[    ] (this “Supplement”), by and
among each of the signatories hereto, to the Credit Agreement, dated as of April
13, 2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Cleco MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or,
immediately upon consummation of the Acquisition referred to therein, Cleco
Corporation, a Louisiana corporationlimited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.
 
W I T N E S S E T H


WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Loan Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving Loan
Commitment and/or to participate in such a tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Revolving Loan Commitments pursuant to such Section
2.21; and
 
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Loan
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement.
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Revolving Loan Commitment increased by $[ ], thereby making the
aggregate amount of its total Commitment equal to $[ ].
 
2.          The Borrower hereby represents and warrants that no Default or Event
of Default under the Financing Documents will exist after giving effect to the
increase of the undersigned Increasing Lender’s Revolving Loan Commitment as set
forth herein, and, if the proceeds of any Incremental Revolving Facility are
being used to finance a Permitted Acquisition or other permitted investment, no
Default or Event of Default will exist as of the date of signing the definitive
agreement with respect to such Permitted Acquisition or other permitted
investment..
 
3.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.


Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

4.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
C-2 C-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
[INSERT NAME OF INCREASING LENDER]
 
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 


Accepted and agreed to as of the date first written above:


CLECO CORPORATIONCORPORATE HOLDINGS LLC
 
 
 
 
By:


 
Name: Title:
 
 
 
Acknowledged as of the date first written above:
 
     
Mizuho Bank, Ltd.
 
as Administrative Agent
        By:
  Name:   Title:  



 
C-3
C-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated [      ], 20[    ] (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 13, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Cleco MergerSub Inc.Corporate Holdings LLC, a
Louisiana corporation, or, immediately upon consummation of the
Acquisition referred to therein, Cleco Corporation, a Louisiana
corporationlimited liability company, as borrower (the “Borrower”), the lenders
from time to time party thereto (collectively, the “Lenders”) and Mizuho Bank,
Ltd., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may extend Revolving Loan Commitments
under the Credit Agreement, subject to the approval of the Borrower, the
Administrative Agent and each Issuing Bank, by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto.
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Revolving Loan Commitment of
$[   ].
 
2.          The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement and each other Financing Document,
together with copies of the most recent financial statements delivered pursuant
to Section 5.02 of the Credit Agreement, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, any other Financing Document or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers and discretion under the
Credit Agreement, any other Financing Document or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent or the Collateral Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; and (e) ratifies,
as of the date hereof,


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

and agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.


3.           For the purposes of Section 9.01 of the Credit Agreement, the
undersigned Augmenting Lender hereby designates the following address for
notices:
 
[          ]
[          ]
[          ]
Attention: [          ]
Facsimile: [          ]
Email: [          ]
 
4.         The Borrower hereby represents and warrants that no Default or Event
of Default under the Financing Documents will exist after giving effect to the
undersigned Augmenting Lender’s Revolving Loan Commitment as set forth herein,
and, if the proceeds of any Incremental Revolving Facility are being used to
finance a Permitted Acquisition or other permitted investment, no Default or
Event of Default will exist as of the date of signing the definitive agreement
with respect to such Permitted Acquisition or other permitted investment..
 
5.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
6.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
D-2
D-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
[INSERT NAME OF AUGMENTING LENDER]
 
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 



Accepted and agreed to as of the date first written above:

CLECO CORPORATIONCORPORATE HOLDINGS LLC
 
 
 
 
By:


 
Name: Title:
 
 
 
Acknowledged as of the date first written above:
 
     
Mizuho Bank, Ltd.
 
as Administrative Agent
        By:
  Name:   Title:  


 
D-3
D-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT E
FORM OF FINANCIAL RATIO CERTIFICATE
 
Financial Statement Date:                              , 20         



Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below


Re:
Financial Covenants Ladies and Gentlemen:

 
Ladies and Gentlemen:


This Certificate is delivered pursuant to Section 5.02(c) of the Credit
Agreement, dated as of April 13, 2016, (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Cleco MergerSub Inc.Corporate Holdings LLC, a
Louisiana corporation, or, immediately upon consummation of the Acquisition
referred to therein, Cleco Corporation, a Louisiana corporationlimited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). All capitalized terms used herein but not defined herein shall have the
meanings specified with respect to such terms in the Credit Agreement.
 
The undersigned, [the chief financial officer] of the Borrower, hereby certifies
to the Administrative Agent on behalf of the Borrower as follows:
 
[Use following paragraph 1 for fiscal year-end financial statements]


1.
The Borrower has delivered the year-end audited financial statements required by
Section 5.02(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent public accounting firm required by such section certifying to the
effect that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Borrower
and its consolidated Subsidiaries in accordance with GAAP, consistently applied,
as of such date and for such fiscal year.

 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.
The Borrower has delivered the unaudited financial statements required by
Section 5.02(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, consistently applied, as of such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.



Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

2.
I am a Financial Officer and an Authorized Officer of the Borrower and I am
familiar with the financial statements and financial affairs of the Borrower. I
am authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower.

 
3.
To my actual knowledge, as of the last day of the fiscal quarter most recently
ended, the Debt to Capital Ratio was             %.

 
4.
Based on the foregoing, I hereby certify that the Borrower [has][has not]
complied with Section 5.125.10 of the Credit Agreement.

 
5.
The financial covenant analyses and information set forth on Attachment 1
attached hereto supporting the ascertainment of the Debt to Capital Ratio are
true and accurate on and as of the date of this Certificate.




 
E-2
E-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an Authorized Officer that is a Financial Officer on [          ],
20[          ].


 
CLECO   CORPORATIONCORPORATE
HOLDINGS LLC, as Borrower
 
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 


 
E-3
E-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

Attachment 1 


Calculation of Debt to Capital Ratio


The information described herein is as of                            , 20       
, and pertains to the period from                  , 20           to            
      , 20       .



A.
Net DebtIndebtedness  
$                           

 
 
 
 
 
 
(i) DebtIndebtedness of the Borrower and its Subsidiaries11
 
 
       
 
 
(a)  the  aggregate  outstanding principal amount and accrued but unpaid
interest and fees with respect to the Acquisition Loans;
  $                           
 

plus,
 
 
 
 
 
 
 
 
 
(ba)  the  aggregate  outstanding  principal amount and accrued but unpaid
interest and fees with respect to the Revolving Loans;
  $                                         
plus,
                 
(c) the aggregate outstanding principal amount and accrued but unpaid interest
and fees with respect to the Swingline Loans;
  $                           




--------------------------------------------------------------------------------

11
For purposes of calculating the DebtIndebtedness of the Borrower and its
Subsidiaries referred to in this clause (i), as of the last day of the fourth
full fiscal quarter following the Effective Date and any date
thereafter, outstanding DebtIndebtedness under the Revolving Credit Facility
used for working capital purposes shall be based on a rolling four fiscal
quarter average for such DebtIndebtedness.



 
E-4
E-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------




plus,









(db)  the  aggregate  outstanding principal  amount and accrued  but  unpaid 
interest,  fees  and other amounts with respect to any other Indebtedness12 that
is at least pari passu with the Loans (as set forth in (a) - (c));

$                           







DebtIndebtedness of the Borrower and its Subsidiaries:

$                           






minus








(ii) cash and Cash Equivalents



 

--------------------------------------------------------------------------------

12
“Indebtedness” of any Person means: (a) all indebtedness of such Person for
borrowed money,  (b)  all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade payables not overdue for more than 180 days) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (e) any
Capital Lease obligations (and the amount of these obligations shall be the
amount so capitalized), (f) all obligations, contingent or otherwise, of such
Person under acceptances issued or created for the account of such Person, (g)
all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests, (h) all net obligations of such Person
pursuant to hedging transactions, (i) all Guarantees of such Person in respect
of obligations of the kind referred to in clauses (a) through (h) above and (j)
all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.



 
E-5
E-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------



(x) aggregate amount of Borrower’s and its Subsidiaries’ cash and Cash
Equivalents13 as of the last day of such period on a consolidated basis, minus

$                           






(y) $5,000,000 floor, minus

$5,000,000






(z)  aggregate amount of any cash or Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries for such period.

$                           






The lesser of (1) the sum of (x) through (z) and (2)
$75,000,000Net Indebtedness:

$                           





Net Debt:
$                             
divided by
   

 

B.

Adjusted Capital








(i) (a) DebtIndebtedness of the Borrower and its Subsidiaries minus
(b) the lesser of (1) the sum of A(ii)(x) through A(ii)(z) and (2) $75,000,000






$                           
plus,









(ii) shareholders’ equity of the Borrower






--------------------------------------------------------------------------------

13
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or  any Subsidiary: (a) marketable direct
obligations of the United States of America; (b) marketable obligations directly
and fully guaranteed as to interest and principal by the United States of
America; (c) demand deposits, time deposits, certificates of deposit and
banker’s acceptances issued by any member bank of the Federal Reserve System
which is organized under the laws of the United States of America or any
political subdivision thereof or under the laws of Canada, Switzerland or any
country which is a member of the European Union having a combined capital and
surplus of at least $250,000,000 and having long term unsecured debt securities
rated “A-2” or equivalent by one Rating Agency; (d) commercial paper or tax
exempt obligations given the highest rating by two Rating Agencies; (e)
obligations of any other bank meeting the requirements of clause (c) above, in
respect of the repurchase of obligations of the type as described in clauses (a)
and (b) above, provided, that such repurchase obligations shall be fully secured
by obligations of the type described in said clauses (a) and (b) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, such bank; (f) a money market fund or a qualified
investment fund given one of the two highest long term ratings available from
S&P and Moody’s; and (g) Eurodollar certificates of deposit issued by a bank
meeting the requirements of clause (c) above. With respect to any rating
requirement set forth above, if the issuer is rated by either S&P or Moody’s,
but not both, then only the rating of such rating agency shall be utilized for
the purpose of this definition.



 
E-6
E-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------




(as of the last day of such period)


$                          







plus,




Permitted Subordinated Debt14 
(as of the last day of such period)

$                          






Adjusted Capital (sum of (i) throughand (iiiii)):

$                          





Debt to Capital Ratio:                  %

 
 
Required Level Under Section 5.125.10

of the Credit Agreement
No greater than 65%
 
 
In Compliance Yes/No


--------------------------------------------------------------------------------

14
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness 
incurred  by Borrower  or OpCo; provided that, all such Indebtedness shall (a)
have a maturity date not earlier than six (6) months after the Revolving Loan
Maturity Date, (b) be fully subordinated in right of payment and liquidation to
the prior payment in full of the Loan Facilities (in the case of the Borrower)
and the OpCo Loan Facility (in the case of OpCo) in accordance with the terms
set forth on Exhibit J, and (c) in the case of any such Indebtedness owing by
OpCo, be owed to the Borrower.

 
 
E-7
E-Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from on in original to
off in modified.]


EXHIBIT F-1F


FORM OF ACQUISITION LOAN NOTE
 
ACQUISITION LOAN NOTE
 


$                          
[DATE]


FOR VALUE RECEIVED, the undersigned, CLECO CORPORATION, a Louisiana corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [LENDER
NAME] (the “Lender”) the aggregate unpaid principal amount of all Acquisition
Loans made by the Lender to the Borrower pursuant to the Credit Agreement (as
defined below) on the Acquisition Loan Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.
 
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Acquisition Loan made to it from the date of such Acquisition Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.
 
At the time of each Acquisition Loan, and upon each payment or prepayment of
principal of each Acquisition Loan, the Lender shall make a notation either on
the schedule attached hereto and made a part hereof, or in such Lender’s own
books and records, in each case specifying the amount of such Acquisition Loan,
the respective Interest Period thereof (in the case of Eurodollar Loans) or the
amount of principal paid or prepaid with respect to such Acquisition Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Loan Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.
 
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 13, 2016 by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Corporation, a Louisiana corporation,
as borrower (the “Borrower”), the financial institutions from time to time party
thereto as Lenders and Mizuho Bank, Ltd., as Administrative Agent (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). The Credit Agreement, among
other things, (i) provides for the making of Acquisition Loans by the Lender to
the undersigned Borrower from time to time in an aggregate amount not to exceed
at any time outstanding such Lender’s Acquisition Loan Commitment, the
indebtedness of the undersigned Borrower resulting from each such Acquisition
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified. The obligations of the Borrower
under this Note and the other Financing Documents are secured by the Collateral
as provided in the Financing Documents.


 
F-1
Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from on in original to
off in modified.] [Link-to-previous setting changed from on in original to off
in modified.]
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
 
This Note shall be construed in accordance with and governed by the law of the
State of New York.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
F-2
Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from on in original to
off in modified.] [Link-to-previous setting changed from on in original to off
in modified.]
 
 
CLECO CORPORATION
 
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 

 
Signature Page to Note
 
SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
 
Date

Amount
of Loan
 
Interest
Period
 
Amount of
Principal

Paid or
Prepaid
 
 
Unpaid
Principal
Balance
 
 
Notation Made By
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
F-3
Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT F-2


FORM OF REVOLVING LOAN NOTE
 
REVOLVING LOAN NOTE


$                          
[DATE]



FOR VALUE RECEIVED, the undersigned, CLECO CORPORATIONCORPORATE HOLDINGS LLC, a
Louisiana corporationlimited liability company (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to the order of [LENDER NAME] (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement (as defined below) on the
Revolving Loan Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.
 
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.
 
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Loan Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.
 
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 13, 2016 by and among Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, as borrower (the “Borrower”),
the financial institutions from time to time party thereto as Lenders and Mizuho
Bank, Ltd., as Administrative Agent (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). The Credit Agreement, among other things, (i)
provides for the making of Revolving Loans by the Lender to the undersigned
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding such Lender’s Revolving Loan Commitment, the indebtedness of the
undersigned Borrower resulting from each such Revolving Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified. The obligations of the


 
F-2-1
Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

Borrower under this Note and the other Financing Documents are secured by the
Collateral as provided in the Financing Documents.
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.


This Note shall be construed in accordance with and governed by the law of the
State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
F-2-2
Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------



CLECO CORPORATIONCORPORATE 
HOLDINGS LLC
 
 
 
 
 
 
By:


 
 
 
Name:
 
 
 
Title:
 


 
F-2-3
Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

Signature Page to Note



 
F-2-4
Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS


Date

Amount
of Loan
 
Interest Period
 
Amount of
Principal

Paid or
Prepaid
 
 
Unpaid
Principal
Balance
 
 
Notation Made By
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           


 
 
F-2-5
Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-1
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
 
 
 
By:


 
Name:
 
Title:
 
 
 
 
Date:                  , 20         

 



Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-2
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Financing Document, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
[NAME OF LENDER]


Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

By:


 
Name:
 
Title:
 
 
 
 
Date:                  , 20         

 

 
 
G-2-2
Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-3
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1)  if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[NAME OF PARTICIPANT]
 
 
 
 
By:


 
Name:
 
Title:
 
 
 
 
Date:                  , 20         

 



Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-4
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc.Corporate Holdings LLC, a Louisiana corporation, or, immediately
upon consummation of the Acquisition referred to therein, Cleco Corporation, a
Louisiana corporationlimited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
[NAME OF PARTICIPANT]
 
 
 
 
By:


 
Name:
 
Title:
 
 
 
 
Date:                  , 20         

 


Exhibits – Cleco CorporationCorporate Holdings LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT H
 
FORM OF PARI PASSU INTERCREDITOR AGREEMENT



[ATTACHED]


TERMS OF PERMITTED SUBORDINATED INDEBTEDNESS
 

1. GENERAL
Notwithstanding any provision of the Financing Documents to the contrary, the
Borrower and the holder of the Permitted Subordinated Debt, for themselves and
for all present and future holders of such Permitted Subordinated Debt,
hereby covenant and agree that the Permitted Subordinated Debt shall be and is
hereby expressly made subordinate and junior in right of payment to the prior
payment (in cash or Cash Equivalents) and performance in full of all Loan
Obligations of the Borrower to the extent and in the manner provided below.
 
 
 
2.
WAIVER;
MODIFICATION TO
LOAN OBLIGATIONS
(a) No failure on the part of the holder of the Loan Obligations, and no delay
in exercising, any right, remedy or power under the Financing Documents shall
operate as a waiver thereof by any holder of the Loan Obligations, nor shall any
single or partial exercise by any holder of the Loan Obligations of any right,
remedy or power under the Financing Documents preclude any other or future
exercise of any other right, remedy or power. Each and every right, remedy and
power hereby granted to any holder of the Loan Obligations or available to any
holder of the Loan Obligations by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by such holder of the Loan
Obligations from time to time as permitted or provided for in the Financing
Documents. All rights and interests of any holder of the Loan Obligations under
the Financing Documents and all agreements and obligations of the holder of the
Permitted Subordinated Debt and the Borrower thereunder shall remain in full
force and effect irrespective of any lack of validity or enforceability of the
Financing Documents; or any other circumstance that might otherwise constitute a
defense available to, or discharge of the Borrower (except for a full discharge
of the Loan Obligations).
 
 
 
 
 
(b) Without any way limiting the generality of the foregoing paragraph (a), each
holder of the Permitted Subordinated Debt (or any instrument evidencing the
same) by acceptance hereof waives any and all notice of the creation or accrual
of any such Loan Obligations and notice of proof of reliance upon these
subordination provisions by any holder of Loan Obligations and hereby agrees
that the holders of the Loan Obligations



Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------




may, at any time and from time to time, without the consent of or notice to the
holder of the Permitted Subordinated Debt, without incurring responsibility to
the holder of the Permitted Subordinated Debt, and without impairing or
releasing the subordination or the obligations described herein of the holder of
the Permitted Subordinated Debt, do any one or more of the following: (i) change
the manner, place or terms of payment of or extend or postpone the time of
payment of, or renew or alter, the Loan Obligations, or otherwise amend or
supplement in any manner the Loan Obligations or any instruments evidencing
the same or any agreement under which the Loan Obligations are outstanding; (ii)
sell, substitute, exchange, release, or otherwise deal with any property
pledged, mortgaged or otherwise securing the Loan Obligations or release any
person liable in any manner for the Loan Obligations; (iii) exercise or
refrain from exercising any rights against the Borrower or any other Person; or
(iv) increase the amount of the Loan Obligations. Any such Loan Obligations
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon these subordination provisions and all dealings between
the Borrower and any holder of Loan Obligations so arising shall be deemed to
have been consummated in reliance upon these subordination provisions.





The Loan Obligations shall conclusively be deemed to have been created,
contracted or incurred in reliance upon these subordination provisions and all
dealings between the Borrower and any holder of Loan Obligations so arising
shall be deemed to have been consummated in reliance upon these subordination
provisions.



3.
EFFECTS OF
CERTAIN DEFAULTS
IN RESPECT OF
LOAN OBLIGATIONS
Without prejudice to Section 4 below, if the Borrower shall default in the
payment of any principal of or interest on or other amount with respect to the
Loan Obligations when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by acceleration or otherwise, or if any other
Default or Event of Default with respect to any such Loan Obligations shall have
occurred (each of the foregoing a “Senior Default”), and unless and until such
Senior Default shall have been remedied or waived or shall have ceased to exist,
no payment by the Borrower shall be made on account of the principal of, or
premium, if any, or interest on or other amount with respect to, the Permitted
Subordinated Debt.
      4.
LIMITATION ON
PAYMENTS AND
DEMAND FOR
PAYMENTS
For so long as any Loan Obligations are outstanding, (i) the Borrower shall not,
directly or indirectly, make or cause or permit to be made, and the holders of
the Permitted Subordinated Debt will not accept, any payment of principal or


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------




interest on account of the Permitted Subordinated Debt if any Event of Default
or Default then exists or would result therefrom, other than (1) payments of
interest, (2) payments in connection with a refinancing of Indebtedness, (3)
exchanges of Permitted Subordinated Debt for equity interests of the Borrower,
(4) cancellation of such Permitted Subordinated Debt and (5) payments made using
the proceeds of a concurrent equity issuance and (ii) without the prior
written consent of the Administrative Agent, the holder of the Permitted
Subordinated Debt shall not demand, sue for, retain, or accept from the Borrower
or any other Person any payment of principal or interest on account of such
Permitted Subordinated Debt, other than payments of interest at any time that no
Event of Default or Default then exists or would result therefrom.



5.
LIMITATION ON
ACCELERATION
For so long as any Loan Obligations are outstanding, the Permitted Subordinated
Debt may not be declared to be due and payable before its stated maturity unless
all Loan Obligations have become due and payable (whether automatically or by
acceleration) before its stated maturity and such acceleration has not been
rescinded.



6. INSOLVENCY, ETC.
(a) In the event of any Bankruptcy Event, all Loan Obligations (including any
claim for interest thereon accruing at the contract rate after the commencement
of any such Bankruptcy Event and any claim for additional interest that would
have accrued thereon but for the occurrence of the Bankruptcy Event, whether or
not, in either case, such claim shall be enforceable in such proceedings) shall
first be paid in full in cash or Cash Equivalents before any direct or indirect
payment or distribution, whether in cash or Cash Equivalents, securities or
other property, is made in respect of the Permitted Subordinated Debt, and any
cash, securities or other property which would otherwise (but for these
subordination provisions) be payable or deliverable in respect of the
Permitted Subordinated Debt directly or indirectly by the Borrower from any
source whatsoever shall be paid or delivered directly to the holders of Loan
Obligations until all Loan Obligations (including claims for interest and
additional interest as aforesaid) shall have been paid in full in cash or
Cash Equivalents.





(b) The holder of Permitted Subordinated Debt shall not (i) accelerate the
maturity of the principal of and accrued interest on the Permitted Subordinated
Debt unless all Loan Obligations have become due and payable,
whether automatically or by acceleration, before its stated maturity and


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------




such acceleration has not been rescinded; (ii) commence any judicial action or
proceeding to collect payment of principal of or interest on the Permitted
Subordinated Debt; (iii) commence or join with any other creditor or creditors
of the Borrower in commencing any Bankruptcy Event against the Borrower; or (iv)
take any collateral security for the Permitted Subordinated Debt without the
consent of the Administrative Agent.



7.
TURNOVER OF
PAYMENTS
If (i) any payment or distribution shall be collected or received by the holder
of the Permitted Subordinated Debt in contravention of the terms hereof and
prior to the payment in full in cash or Cash Equivalents of all Loan Obligations
at the time outstanding and (ii) any holder of such Loan Obligations (or any
authorized agent thereof) shall have notified the holder of the Permitted
Subordinated Debt of the facts by reason of which such collection or receipt so
contravenes the subordination provisions hereof, the holder of the
Permitted Subordinated Debt will deliver such payment or distribution, to the
extent necessary to pay all such Loan Obligations in full in cash or Cash
Equivalents, to the Administrative Agent, for the benefit of the Lenders, in the
form received, and until so delivered, the same shall be held by the holder of
the Permitted Subordinated Debt in trust for the holders of the Loan Obligations
and shall not be commingled with other funds or property of the holder of the
Permitted Subordinated Debt.



8.
NO PREJUDICE OR
IMPAIRMENT
Nothing contained herein shall impair, as between the Borrower and the holder of
the Permitted Subordinated Debt, the obligation of the Borrower to pay to the
holder thereof the principal thereof and premium, if any, and interest thereon
as and when the same shall become due and payable in accordance with the terms
thereof, or, except as provided herein, prevent the holder of the Permitted
Subordinated Debt from exercising all rights, powers and remedies
otherwise permitted by applicable law or thereunder upon the happening of an
event of default in respect of the Permitted Subordinated Debt, all subject to
the rights of the holders of Loan Obligations as provided in Paragraphs 6, 7 and
8 to receive cash, securities or other property otherwise payable or deliverable
to the holder of the Permitted Subordinated Debt directly or indirectly by the
Borrower from any source whatsoever.



9.
 PAYMENT OF LOAN
OBLIGATIONS,
SUBROGATION, ETC.
Upon the payment in full in cash or Cash Equivalents of all Loan Obligations,
the holder of the Permitted Subordinated Debt shall be subrogated to all rights
of the holders of such Loan Obligations to receive any further payments
or distributions applicable to Loan Obligations until the Permitted


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------




Subordinated Debt shall have been paid in full in cash or Cash Equivalents, and,
for the purposes of such subrogation, no payment or distribution received by the
holders of Loan Obligations of cash, securities, or other property to which
the holder of the Permitted Subordinated Debt would have been entitled except
for this Section shall, as between the Borrower and its creditors other than the
holders of Loan Obligations, on the one hand, and the holder of the Permitted
Subordinated Debt, on the other hand, be deemed to be a payment or distribution
by the Borrower on account of Loan Obligations except as otherwise provided in
Paragraph 4.



10.
SUCCESSORS AND
ASSIGNS
These subordination provisions shall be binding on and inure to the benefit of
the holder of the Permitted Subordinated Debt, any holder of the Loan
Obligations and their respective successors and permitted assigns.



11. ASSIGNMENT
A holder of Permitted Subordinated Debt may not sell, assign, pledge, encumber
or transfer all or a portion of, or any interest in, such Permitted Subordinated
Debt unless such Permitted Subordinated Debt shall, after giving effect to such
sale, assignment, pledge, encumbrance or transfer, remain subject to the
foregoing subordination provisions.



12. NOTICE A holder of Permitted Subordinated Debt shall, for the benefit of
each holder of the Loan Obligations, promptly provide the Administrative Agent
with notice of an event of default by the Borrower of which such holder has
Actual Knowledge in respect of such Permitted Subordinated Debt.       13.
MISCELLANEOUS
The foregoing subordination provisions are for the benefit of the holders of
Loan Obligations and, so long as any Loan Obligations are outstanding, may not
be rescinded, cancelled or modified adversely to the interests of the holders of
the Loan Obligations without the prior written consent thereto of
the Administrative Agent.
      14.
FURTHER
ASSURANCES
The holder of the Permitted Subordinated Debt, at its cost, shall take all
further action as the holders of the Loan Obligations may reasonably request in
order to more fully carry out the intent and purpose of these subordination
provisions.
      15. GOVERNING LAW
THESE SUBORDINATION PROVISIONS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT I
 
FORM OF PLEDGE AGREEMENT


 [ATTACHED]


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT J
 
TERMS OF PERMITTED SUBORDINATED INDEBTEDNESS


 [ATTACHED]


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT K-1
 
FORM OF KIRKLAND & ELLIS LLP LEGAL OPINION


 [ATTACHED]


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT K-2
 
FORM OF TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P. LEGAL OPINION 


[ATTACHED]


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT K-3
 
FORM OF PHELPS DUNBAR L.L.P. LEGAL OPINION
 
[ATTACHED]


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT K-4
 
FORM OF BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC LEGAL OPINION
 
[ATTACHED]


Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT K-5
 
FORM OF VAN NESS FELDMAN LLP LEGAL OPINION 


[ATTACHED]




Exhibits – Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------